Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 1 of 195 Page ID
                                 #:3712

 1                   IN THE UNITED STATES DISTRICT COURT
 2                     CENTRAL DISTRICT OF CALIFORNIA
 3    ________________________________
 4    LA Alliance for Human Rights et al
 5                 Plaintiffs,
 6            v.                                           Case No.
 7    City of Los Angeles et al,                           CV 20-02291
 8                 Defendant.
 9    ________________________________
10                                       HEARING
11    DATE:               Thursday, February 4, 2021
12    TIME:               10:02 a.m.
13    BEFORE:             Honorable David O. Carter
14    LOCATION:           Downtown Women’s Center
15                        442 San Pedro Street
16                        Los Angeles, CA 90013
17
18
19
20
21
22
23    REPORTED BY:        Fabian Venegas, Notary Public
24    JOB No.:            4450751
25    PAGES 1-151

                                                                Page 1

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 2 of 195 Page ID
                                 #:3713

 1    ATTENDEES
 2
 3    General Jeff
 4    Councilman Kevin de Léon
 5    Judge David Carter
 6    Judge André Birotte
 7    Special Master Michele Martinez
 8    Supervisor Hilda Solis
 9    Jose Che Ramirez
10    Matt Szabo
11    Mike Feuer
12    Meg Barclay
13    Councilman Mike Bonin
14    Pete White
15    Monique Noel
16    Pastor Cue
17    Elizabeth Mitchell
18    Shayla Myers
19    Heidi Marston
20    Andy Bales
21    Susie Shannon
22    Dr. Marc Eckstein
23    Amy Turk
24
25

                                                                Page 2

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 3 of 195 Page ID
                                 #:3714

 1                         P R O C E E D I N G S

 2                      COURT REPORTER:        Good morning, good

 3    morning.     My name is Fabian Venegas.             I am the Reporter

 4    assigned by Veritext to take the record of this

 5    proceeding.     I am authorized to take acknowledgment and

 6    administer oaths in the State of California.                We’re now

 7    on the record.

 8                      This is the hearing taken in the manner

 9    of LA Alliance for Human Rights et al v. City of Los

10    Angeles et al.     At 9:51 a.m. on Thursday February 4,

11    2021.   Taken at Downtown Women’s Center 442 San Pedro

12    Street, Los Angeles, California 90013.                This marks the

13    end of Media 1.     We’re off the record at 9:52 a.m.

14    Thank you.

15                      (Off the record.)

16                      THE COURT:     -- now start transcribing.

17    And I want to make certain that you’re transcribing, and

18    when you are, then we will begin.

19                      COURT REPORTER:        It is now 10:02 a.m.

20    We’re back on the record.        This marks the beginning of

21    media two.

22                      THE COURT:     All right, the Court’s now in

23    session.     This is Case Number 2002291.             I’m going to

24    call the Court to order and ask for your forbearance as

25    follows.     This is an extraordinary proceeding.             We are

                                                                     Page 3

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 4 of 195 Page ID
                                 #:3715

 1    trying to get audio so that everybody can hear it, but

 2    also, to comply with CDC guidelines.                Therefore, there’s

 3    a limitation of 18.

 4                      If you’re here with a staff member, we

 5    would ask that member to remain outside.                If you need to

 6    call upon them, we will slow down and make certain that

 7    you need whatever you need when you speak.                The second

 8    thing is, for those outside, I’m going to ask you to get

 9    at least six feet apart of I’m going to have my marshals

10    escort you to the gate.       And that means gently now.             I’m

11    not kidding.

12                      And unless I see that, I’m going to order

13    the United States Marshal, if they’re not six feet

14    apart, to escort that person not complying to the gate.

15    All right, thank you.      There are chairs waiting for you,

16    and without being discourteous, when you’re needed, as

17    other people leave, we will fill in the seats that are

18    vacant.

19                      You’ll have whatever resources for

20    whomever’s speaking.      And if they need direction or your

21    guidance or help as administrative folks, I promise you,

22    we’ll slow down and make certain you have that.                All

23    right, today’s hearing is prompted by this Court’s deep

24    concern about the safety of the homeless who are dying

25    in ever-increasing spiral in Los Angeles.

                                                                     Page 4

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 5 of 195 Page ID
                                 #:3716

 1                      The newest milestone of tragedy for our

 2    City is 1,383 homeless deaths who died just last year

 3    and reflects the 32 percent increase in the number of

 4    homeless deaths reported in 2019.             I’d rather hear those

 5    statistics from you, but they’re so well known to the

 6    Court with so many conversations that you’ll really set

 7    that record.     But the Court’s aware of that through

 8    personal conversations.

 9                      The hearing today has little to do with

10    the 6,000 settlement reached between the County and the

11    City in concerning beds for homeless persons on June

12    18th of 2020.     This agreement has now prompted much

13    larger questions, and I expect and hope that in April,

14    the Court will be receiving very good news from the City

15    Attorney, from the City, the Mayor and the Board of

16    Supervisors.

17                      So going in anticipation of that, in good

18    faith, the Court has not requested or summoned each

19    councilmember, because the day is too important in terms

20    of what we’re going to speak about.                 There’s a much

21    larger question looming over all of us, and that is the

22    disproportionality of homeless, the minorities in our

23    community, people of color, and the vulnerability

24    especially of the group of women living on our streets,

25    who are subject to abuse and rape and violence.

                                                                      Page 5

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 6 of 195 Page ID
                                 #:3717

 1                      So this hearing was simply an invitation.

 2    I decided not to order any of you.             You’re here

 3    voluntarily, and quite frankly, I have some misgivings,

 4    and I want you to know humbly.           We’re in difficult

 5    times.    But this cries out for all of us as public

 6    servants to get together and try to start resolving this

 7    as early as possible.

 8                      And I’ve asked in this hearing and

 9    invited you to show cause why the Court should not begin

10    the consideration of deploying any and all equitable

11    remedies to address the crisis of homelessness gripping

12    Los Angeles.     Perhaps the City, the County, the

13    advocates, (indiscernible) will eventually reach some

14    kind of agreement.

15                      But the Court doesn’t know where the

16    parties stand at any settlement negotiations at this

17    time.    And therefore, this inquiry has significance and

18    quite frankly, the last (indiscernible) event and the

19    concern for the extraordinarily harsh conditions of the

20    homeless, especially the unsheltered women who are just

21    outside on the streets, has caused this Court to be --

22    and to start taking what I call a preliminary road and

23    record in deciding whether to deploy these equitable

24    remedies, and if an emergency exists that calls for

25    that.

                                                                   Page 6

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 7 of 195 Page ID
                                 #:3718

 1                      There aren’t only women.               There’s victims

 2    of mental health.      There’s illness.              There’s abuse.

 3    There’s sexual assault.        And if you have the desire to

 4    walk this community, in a few moments, you’ll meet a few

 5    speakers who will take you literally through the

 6    community if they choose.

 7                      Some of you are impassioned by this.                You

 8    should be.     I don’t see how anybody deals with the issue

 9    of homelessness without being impassioned.                  So there’s

10    nothing wrong with that emotion.             The danger of life and

11    dignity of the homeless and to the people of Los Angeles

12    has caused this Court to begin asking questions

13    (indiscernible) the existence or threat (indiscernible)

14    of a local emergency that by reason of its magnitude is

15    or is likely to become beyond the control of the normal

16    services, personnel and facility of the regularly

17    constituted (indiscernible) branches and

18    (indiscernible).

19                      Yeah.    And branches and departments of

20    the City Government.       Clearly, the Los Angeles Charter -

21    - thank you, Michele -- clearly, the Los Angeles

22    Charter.     Clearly, the Los Angeles Charter places in the

23    hands of the Mayor the authority to take action

24    necessary to end “this local emergency”.

25                      And it may be that homelessness in the

                                                                       Page 7

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 8 of 195 Page ID
                                 #:3719

 1    region has gone beyond the control of the normal

 2    services, personnel and facilities of the City

 3    Government.     This Court respectfully requested the

 4    presence of Los Angeles Mayor Eric Garcetti; City

 5    Attorney Mike Feuer, who’s here, an honor to have you

 6    present, sir; Chairperson Hilda Solis, and honor to have

 7    you here; and Kathryn Barger, who is gracious enough to

 8    ask to be included.

 9                      There are other local council people who

10    are gracious enough to reach out by -- and ask to be

11    included.     And one of those is Mike Bonin, who is here.

12    And the Court not making an order, the Court of course

13    accept -- would accept any invitation and extend an

14    invitation to you.

15                      So what we’re about is the beginning --

16    to start a discussion at briefing due by February 16th

17    of what are the outer limits of the Court’s structural,

18    equitable remedy power, and to address what remedy is

19    available, if there is no -- if there is a failure of

20    government to act in an emergency situation.

21                      Now these difficult legal decisions are

22    not unprecedented.      They deal with questions of the

23    extent and limits of a federal court’s authority to act

24    after a long period of either inaction or inability to

25    cope by local government officials that is reminiscent

                                                                 Page 8

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 9 of 195 Page ID
                                 #:3720

 1    of the conditions District Courts face in the aftermath

 2    of Brown v. Board of Education.

 3                      There is, of course, different

 4    constitutional violations of a different sort.           But

 5    increasingly, it’s obvious to this Court that the impact

 6    of homelessness on communities of color is so immense

 7    that to call it other than intentional is asking the

 8    Court to literally blind itself to the apparent reality

 9    of what’s occurring on the streets.

10                      This Court finds that expedited briefing

11    and this early hearing on these issues to begin this

12    process is made necessary by these exegesis

13    circumstances of the clear and present danger to the

14    lives of those now residing not only on Skid Row, but to

15    all the citizens of Los Angeles.

16                      Since this is an official court

17    proceeding, I am going to call upon the community to

18    speak first.     I am going to invite Jeff, General Jeff to

19    come forward.     And I’m going to ask the courtesy of some

20    of you folks who are seated who could still hear, at

21    least three or four of you just standing outside the

22    tent, so if Pastor Cue cares to come in at that time, if

23    Pete White cares to come in at this time, if Kathryn

24    cares to come in at this time as part of the Advisory

25    Council that the community has a chance to welcome us

                                                                 Page 9

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 10 of 195 Page ID
                                 #:3721

 1     and to speak.    So I --

 2                      SPECIAL MASTER MICHELE MARTINEZ:

 3     (indiscernible) give them this microphone because your

 4     other one’s not working, okay?

 5                      THE COURT:     Okay.      General Jeff?

 6                      GENERAL JEFF:       Thank you.        May I?    My

 7     name is General Jeff.      Test, test, can you hear me?

 8     Excuse me for the feedback.         My name is General Jeff.          I

 9     want to welcome you all to Skid Row.               I’m the -- a proud

10     Skid Row resident.     I’m also the spokesperson for the

11     Skid Row Advisory Council among many other hats, but as

12     far as this matter, that is my capacity.

13                      While for some, this is a joyous occasion

14     in terms of these proceedings happening in Skid Row, so

15     that a lot of folks who normally don’t come to our

16     community can have a bird’s eye view firsthand

17     experience in terms of just what the day-to-day living

18     conditions are in our community.

19                      It -- this just happens to be a good day

20     with the weather.     I definitely want to give thanks to

21     Councilmember Kevin De Léon for acting quickly, hearing

22     the cries from the we the people of Skid Row.               And also,

23     yourself, Judge Carter, for acting quickly when the --

24     we have women right outside this gate, less than 20 feet

25     from where I am right now that are stuck on the

                                                                       Page 10

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 11 of 195 Page ID
                                 #:3722

 1     sidewalks with little support.

 2                       It's very unfortunate that we have a lame

 3     duck Mayor who is not even here to even talk to the

 4     people, to even be a part of these proceedings.              We are

 5     highly disappointed and we can go on and on.              We --

 6     we’re not here to bash anybody, but we’re here to speak

 7     truth to power.

 8                       I do not know why this feedback is going

 9     on, but -- and so, when we talk about women, the

10     majority of the Skid Row population is African American

11     women, black women.     And so, we talk about women

12     suffering on these streets, and it’s ironic that they’re

13     piled up right in front of the Downtown Women’s Center.

14                       You know, there’s just such, you know,

15     irony to that.     And something really needs to be done.

16     It’s one thing to put a tent, it’s one thing to, you

17     know, for the City of Los Angeles to continually give us

18     countless false promises which equate to false hope.

19     We’re dying on these streets.

20                       The death ratio is high.           There’s a

21     global pandemic.     The rain is coming.           It’s super cold

22     at night.    LAHSA is absolutely incompetent.            We demand

23     that LAHSA be disbanded, completely disbanded.              It just

24     does not work.     It’s a failed situation.           You know, they

25     were supposed to do a homeless count that would’ve

                                                                   Page 11

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 12 of 195 Page ID
                                 #:3723

 1     happened last week.     It’s been double digit increases

 2     every year.

 3                      It doesn’t matter who’s leading,

 4     allegedly leading that entity.          They have no solutions

 5     that they can point to that anything is helping to

 6     decrease those numbers.      You know, and so, the Skid Row

 7     Advisory Council, as a part of these proceedings,

 8     suggested that these -- take over this sidewalk and get

 9     these women off the street.

10                      You know, we’ve got props to Dr. Jonathan

11     Sherin and DMH who said they were willing to have on

12     site mental healthcare workers to make themselves

13     available if any woman needs to talk about and deal with

14     any of their trauma right there on site.              We already got

15     a verbal commitment that DMH is on board.              And so, we

16     really want to give props there.

17                      But not much else is there -- our

18     partners, Urban Alchemy, the We Team.              You know, we’ve

19     got folks that are ready, grassroots.              The community is

20     familiar with them.     Urban Alchemy does what’s called

21     the Safe Sleeping Village, and it’s the same thing,

22     exactly what this model is.         And so, there’s a lot of

23     opportunities.    We’re ready to go and we just need the

24     City to sign off on something.          There’s not -- nothing

25     in the entire Skid Row community.

                                                                   Page 12

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 13 of 195 Page ID
                                 #:3724

 1                       And for the record, the Skid Row

 2     boundaries are 3rd Street to the north, 7th Street to

 3     the south, Main Street to the west and Alameda Street to

 4     the east, 50 city blocks.       And as of right now, there’s

 5     not a single solitary solution that you could point to

 6     in -- within those 50 city blocks that say the City of

 7     Los Angeles is doing this or the County of Los Angeles

 8     is doing that.

 9                       We don’t see it.        But what we do see is

10     the coroner’s van that’s constantly pulling up in our

11     community.    You know, this is 5th and San Pedro.           It’s

12     very important to have this parking lot here.             We also

13     are glad that there’s a parking lot that’s available

14     over at 8th and Los Angeles, 749 South Los Angeles

15     Street as well.

16                       It's very important that that parking lot

17     be activated as well for homeless folks that may not

18     want to come to this facility.          And we don’t want to

19     pile up all in Skid Row.       We need to spread it out

20     across the City.     The solutions need to spread out.

21                       HHH is a failure.        And we can go on and

22     on and on.    But again, you know, thank you for the time

23     to speak.    We’re very, very interested in what the City

24     Officials have to say.      We’re very, very interested in

25     what the County Officials have to say.             We’re extremely

                                                                  Page 13

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 14 of 195 Page ID
                                 #:3725

 1     disappointed once again that the Mayor is not here.                    And

 2     we have so much more to say at the very end.               Thank you

 3     for your time.

 4                       THE COURT:    Thank you for the welcome.

 5     Would you remain, but could I humbly ask that -- and you

 6     can hear, we get some chairs outside so we can keep

 7     rotating people in?     But I am going to have a number of

 8     questions to ask.     Would you take a copy of this, be so

 9     kind?   And Michele, would you help me by putting another

10     copy of the questions out on the table?

11                       GENERAL JEFF:      Oh and if I may say one

12     last thing?

13                       THE COURT:    Please.

14                       GENERAL JEFF:      You can hold it, you can

15     hold it.

16                       SPECIAL MASTER MICHELE MARTINEZ:              Hold

17     on, let me turn it on.

18                       GENERAL JEFF:      Oh I’m sorry.        And I just

19     wanted to add one last thing, that if a consent decree

20     is the only -- the best and only solution that works,

21     then we are in full support of that.               Thank you.

22                       THE COURT:    Okay, thank you.          Well, I

23     want to welcome Councilman Kevin De Léon.               This is his

24     district.     Whenever the Court goes into a District, I

25     always pay the courtesy of phoning the local super -- or

                                                                       Page 14

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 15 of 195 Page ID
                                 #:3726

 1     local councilperson or supervisor and requesting

 2     permission.     But I’m going to ask Councilman Kevin De

 3     Léon to come forward, please.          By the way, the Court

 4     appreciates for the record the music.

 5                       I think from now on, the Court

 6     proceedings should have a little bit of that, so welcome

 7     to the community.

 8                       COUNCILMAN KEVIN DE LÉON:         One, two,

 9     three.     Your Honor, Judge Carter, Judge Birotte, Madame

10     Special Master Martinez, thank you very much for

11     allowing me to speak here this morning.            As you know, I

12     was here with you six days ago, walking these very

13     streets.

14                       And like you, I was witness to the

15     ongoing displacement of people struggling to survive

16     from one day to the next.       The frigid weather amplified

17     the physical struggles that innocent, unhoused folks

18     face on the daily.     And I want to give a very special

19     thank you to the Downtown Women’s Center, the Union

20     Rescue Mission, the Salvation Army, the Skid Row

21     Advisory Council, the Volunteers America, LA Can, LA

22     Sanitation and LA DWP for their demonstrated commitment

23     to serving people in most need.

24                       I want to acknowledge the fact that the

25     Downtown Women’s Center plays a critical role in serving

                                                                 Page 15

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 16 of 195 Page ID
                                 #:3727

 1     an unhoused population that is most vulnerable, and they

 2     stepped up in a very commendable manner to offer their

 3     space to us today.

 4                      More importantly, I want to thank the

 5     Court for convening this hearing today to forcefully

 6     demand the attention of our government bodies and to

 7     reiterate, to punctuate the point that this is not a

 8     problem that could wait another year or five years or 10

 9     years.

10                      There are no neighborhoods or communities

11     that know this humanitarian crisis better than the

12     residents of Council District Number 14.           If Los Angeles

13     is in fact the nation’s homelessness epicenter, then

14     Skid Row in City 14 is ground zero.

15                      We have the unenviable distinction of

16     having the largest population of unhoused people in all

17     of the City of Los Angeles.         And more than most cities

18     in California, including Long Beach, San Diego,

19     Sacramento, San Jose, Oakland and San Jose.

20                      This District has more unhoused

21     individuals than Phoenix, Houston and Chicago.           The

22     number four, the number five, four and three most

23     populated cities in America, to put this in context of

24     the magnitude of this crisis.

25                      Homelessness is a moral and humanitarian

                                                                Page 16

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 17 of 195 Page ID
                                 #:3728

 1     crisis, and the complex system of services in Los

 2     Angeles are misaligned.      They’re out of sync.          While

 3     tremendous work and effort has been done, and it should

 4     be recognized, the fact remains that the lack of

 5     cohesion between our government bodies and intermingled

 6     policies has failed to deliver the tangible results we

 7     need.

 8                      Now last Friday was one example of the

 9     disconnect between parties, and we all fell short.                 And

10     to be very clear and to underscore and emphasize the

11     following -- the incident on Friday is not about 5th and

12     San Pedro and setting up a temporary shelter in the

13     rain.

14                      The reason I believe we’re here today is

15     not about last Friday, it’s about the dysfunction of our

16     systems.    But short term solutions at the end of the day

17     will not address the issues behind the homelessness

18     crisis and make the change every unhoused Angeleno

19     deserves.

20                      Now I have no illusion that this will get

21     done by the City acting unilaterally.              This is a

22     collective crisis that requires a collective and urgent

23     response by the City, the Board of Supervisors, the

24     Governor and the legislature and our federal leaders.

25                      Decades ago, it was a collective effort

                                                                      Page 17

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 18 of 195 Page ID
                                 #:3729

 1     that in fact created Skid Row.          And only a collective

 2     effort can reverse it.      But we can’t continue with the -

 3     - everyone is in charge when ultimately no one is in

 4     charge mindset.     And in the crisis demands rapid

 5     rehousing, this means the acquisition of existing

 6     buildings that can be quickly and affordably be

 7     converted to housing, along with rapid construction of

 8     new, affordable housing.

 9                       In other words, we need value for volume

10     and we need it now.     Not a decade down the road.          On a

11     personal note, I know the struggle of being housing

12     insecure and living on the edge of homelessness, and I

13     know what it’s like wondering if there’ll be enough

14     money to pay the rent as well as the bills.

15                       As many folks know, I grew up with a

16     single immigrant mother with a third grade education.

17     We lived in a basement during my high school years.             The

18     toilet and the shower was an outhouse on 16th Street in

19     near Downtown San Diego.       And in fact, it was in the

20     backyard, the outhouse.

21                       We had to run upstairs and go outside to

22     to go the restroom or to shower.           And I remember running

23     out when it was very, very cold.           Now this is personal

24     to me, because there are people now, families living

25     here out of makeshift tents on our streets.           And

                                                                   Page 18

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 19 of 195 Page ID
                                 #:3730

 1     somehow, some way all the institutions at every

 2     governmental level have normalized this.

 3                      Living in the cold, and it can no longer

 4     continue and it must stop now because people are dying

 5     every single day.     Now between 2015 and 2020, a five-

 6     year span, over 6,000 human beings lost their lives on

 7     the streets of Los Angeles.

 8                      Last year, Your Honor, as you just

 9     articulated a few moments ago, 1,383 human beings died.

10     That’s an average of four per day because of being

11     exposed to the elements being homeless.            This is

12     important to me because I know what it’s like being at

13     the edge of the cliff, ready to fall into homelessness

14     and how impossible it can feel and be to claw your way

15     out of -- alone.

16                      Now I’ve been in the office here at the

17     local level for about three months and I’m committed to

18     working with my colleagues to seeing this through from

19     beginning to end, and put Los Angeles on the course from

20     a city of shame on this issue to a national example of

21     lifting the most vulnerable among us.

22                      Now I don’t believe that a consent decree

23     is necessary yet.     I will understand if the Court finds

24     it reasonable that the governmental officials, and just

25     as importantly if not more importantly, bureaucratic

                                                                    Page 19

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 20 of 195 Page ID
                                 #:3731

 1     officials cannot work together in a collective effort

 2     with a sense of urgency to bring about the respect and

 3     dignity that many of our unhoused individuals deserve

 4     today.

 5                      In fact, let me underscore, as a body of

 6     elected officials who were selected by voters to deliver

 7     results on these very difficult issues, I believe it is

 8     our duty and responsibility to find a pathway to real

 9     achievable results.     We need a north star to provide a

10     direction and a path forward.

11                      Now just yesterday I introduced two

12     motions -- to provide housing at the Weingart Center on

13     this very same parking lot that we’re standing and

14     sitting today.    I propose also a total of 720 units for

15     our homeless neighbors from Eagle Rock to Highland Park

16     to (indiscernible) to Downtown Los Angeles.

17                      But I’m not done yet.             I have every

18     intention to continue to identify sites for all types of

19     housing, both temporary as well as permanent housing,

20     utilizing whatever method will get us the most bang for

21     the buck for any given site.

22                      While these are important steps, I fully

23     realize that this crisis is bigger than the City of Los

24     Angeles.   It’s a humanitarian crisis of previously

25     unimaginable proportions.       And every level of government

                                                                    Page 20

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 21 of 195 Page ID
                                 #:3732

 1     must treat it as such.

 2                      Again, I want to underscore to you, the

 3     Honorable Judge Dave Carter as well as the Honorable

 4     André Birotte, Special Master Martinez, my gratitude to

 5     the Court, providing this opportunity to be here today

 6     to elevate this urgent crisis to the top of the City’s

 7     list of goals.    With that, thank you very much.

 8                      THE COURT:     I am going to ask you at the

 9     end of the day not to leave, and engage the Court in a

10     conversation about equality.         I’m going to ask that Skid

11     Row is consciously created and historically created by

12     this City.

13                      If you as a Councilperson and if you

14     believe that you can supply that leadership to the

15     Council, along with other Councilmembers here today and

16     others who may be interested about building an emergency

17     shelter in Skid Row, but then not undertaking an

18     emergency shelter at 749 Los Angeles Street.

19                      And let me be blunt about that.        There

20     were agreements reached with the Court and the advocates

21     about different locations.        And over the last year, I

22     received the same kinds of letters from very prominent

23     persons in good faith that would protest the location of

24     a shelter.

25                      These little shelters could not have a

                                                                Page 21

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 22 of 195 Page ID
                                 #:3733

 1     racial disparity to them.       They could not have a

 2     community, poverty disparity to them.              And so, as I

 3     start down this process of actually laying a foundation

 4     under the (indiscernible) case, which is what partially

 5     this hearing is about, I’m going to ask, are you

 6     committed in a micro sense, and then eventually a macro

 7     sense to that type of equality?           And if so, when will

 8     that see demonstrated to the Court not only in terms of

 9     this site, but the Los Angeles site?

10                      COUNCILMAN KEVIN DE LÉON:            Well, let me

11     underscore the following.       Undoubtedly, my commitment is

12     for a temporary shelter, non-congregate temporary

13     shelter to keep our unhoused community members safe.

14     That is the micro.     That is the immediate.           That is

15     channeling resources in the immediate for what this

16     sense of urgency.

17                      On the macro, more global, which requires

18     a permanent solution, which requires our -- all of our

19     parties, the city, the county, the state, as well as the

20     federal government to marshal all of our resources in

21     the very intelligent manner, the very efficient manner

22     to provide the permanent housing that our community

23     members need.    So without a question, it is a micro as

24     well as macro.

25                      THE COURT:     And if the Court finds that

                                                                   Page 22

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 23 of 195 Page ID
                                 #:3734

 1     the willingness, but the inability to muster that kind

 2     of difficult decision making and to allow any special

 3     interest or people of, let’s say, more privilege, push

 4     back on local government, what should the Court’s

 5     response be to that?

 6                      And I use the micro for the macro.         And

 7     that is, I’m specifically going to use all of the

 8     promises made to the Court, and I am going to take the

 9     micro to demonstrate 749 has a tent on it right now.

10     They were told that they would be up and operating on

11     Friday night through Volunteers of America.

12                      We’ll go through the promises later in a

13     dialogue that were made.       This was to be up and

14     operating.    And without getting into what occurred

15     Friday night in detail, they’re not operational.           And

16     what I fear is, once again, that the impoverished or

17     let’s say less accessible citizens are the recipient

18     unfairly of a process wherein the homeless are moved to

19     communities of either poverty, minority, or they don’t

20     have the same access or voice to the City.

21                      And a primary example of that is 749 Los

22     Angeles, with a lot of letters coming into me.          And I’m

23     sure to all the local officials pushing back, and yet, I

24     question why that homeless population would then be

25     transported down the street or asked to move or supplied

                                                                Page 23

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 24 of 195 Page ID
                                 #:3735

 1     even shelter disproportionately in this location.                 And

 2     you and I walked through that Friday night.              We had

 3     quite a few conversations.        In other words, are you

 4     committed to that equality?

 5                      COUNCILMAN KEVIN DE LÉON:            Let me try my

 6     best to decipher the commentary, at least at the very

 7     micro.   I think that, and I say this subjectively, it is

 8     my own perspective, and I won’t say that this is yours

 9     or anyone else’s, but I think that the -- if you want to

10     call it the debacle of Friday and the inability to house

11     a certain amount of women, the rainstorm

12     notwithstanding, I think the overall objective was the

13     idea the concept originated from our unhoused community

14     members themselves of securing a location that would

15     allow very specifically gender-wise women, to be in a

16     very secure location, or a much better location because

17     of the high number of sexual rapes and assaults that

18     take place quite frequently on our streets, but in

19     particular, in Skid Row.       And we wanted to keep them

20     same.

21                      So I think it’s emblematic if we can’t

22     get certain micro projects done, what does that portend

23     for the future in the larger scheme of things, when it

24     comes to larger macro global aspects?              Are we capable of

25     actually fulfilling that promise?

                                                                   Page 24

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 25 of 195 Page ID
                                 #:3736

 1                       Obviously, at the end of the day, you are

 2     you know, the federal court, the judiciary branch, you

 3     know, we have (indiscernible) branches of government,

 4     but in this case, obviously, you have those cards and

 5     you will play them the way you wish to do so, contingent

 6     on what we as elected officials and what the

 7     institutions and how they respond or not respond

 8     accordingly.

 9                       THE COURT:    If you’d remain, I’d be

10     greatly honored.     I have a number of questions today.

11     You may have Committee assignments, but this is one

12     time, oftentimes that the Court cancels other things for

13     something of importance.       This is critical.

14                       And I’m going to come back and re-ask

15     that question to you.      And that is, is there a

16     recognition that communities of color are

17     disproportionately impacted by homelessness?          And is

18     there a recognition of women being particularly

19     vulnerable?     And is there a plan that you’re aware of,

20     in front of the Council, including your plan, that will

21     deal with that disproportionality and that

22     vulnerability?

23                       And the second part of that question is

24     equality.     Skid Row was consciously created by this

25     City.   The question now going forward, is that going to

                                                                Page 25

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 26 of 195 Page ID
                                 #:3737

 1     be the continued position of the Mayor or the Council?

 2     And then, the Court is incredibly concerned about moving

 3     or having the request for limited facilities that would

 4     attract women for safety, but they have no other choice

 5     because those with access or power have a greater voice

 6     in government than the impoverished.

 7                       And in walking these streets, I’ve heard

 8     that time and time again.       So I’m starting down that

 9     road right now, not having formed an opinion, but

10     waiting for you, the elected leaders to give me that

11     guidance.    I really appreciate your leadership.           Yeah,

12     absolutely, yeah.

13                       COUNCILMAN KEVIN DE LÉON:

14     (indiscernible) --

15                       THE COURT:    Well, I’m looking for a

16     commitment in terms of equality on the micro level.                And

17     Supervisor Solis.     And my -- (indiscernible), I’ll be

18     right with you.     Solis, Supervisor, Chairwoman Solis,

19     it’s an honor to have you.        Let me stand in your

20     presence, please.

21                       SPECIAL MASTER MICHELE MARTINEZ:          Can you

22     turn off your microphone?       Thank you.

23                       SUPERVISOR HILDA SOLIS:          Thank you and

24     good morning, Judge.      My name is Supervisor Hilda Solis,

25     representing the First District.           This part of Skid Row

                                                                  Page 26

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 27 of 195 Page ID
                                 #:3738

 1     is in the First District going down to about 7th Street

 2     and I want to just say thank you for the invitation, for

 3     having me, both you, Judge Carter, and Judge Birotte and

 4     also Michele.

 5                       We’ve come to know each other.          Judge

 6     Carter, in the past, I think a year and a half.             And I’m

 7     pleased and honored to be here, along with my colleague,

 8     Supervisor Kathryn Barger, who was very gracious to come

 9     and be a part of this discussion, whom you’ve had

10     numerous conversations over the past year.

11                       And I would just like to say that we’re

12     at a very historic moment in our time.             And to be here

13     right now today at the Downtown Women’s Center, I think

14     is provocative.     It’s a provocative conversation that we

15     have to have, not just today, but I think every single

16     day, not just in the City of LA, but also around the

17     County of Los Angeles.

18                       And you and I, Judge Carter, have had

19     much of those conversations regarding how to address the

20     immediacy of homeless and the crisis with respect to

21     people of color, especially in areas that I also

22     represent that are maybe 15 minutes from here.             But more

23     importantly, our task is to see what we can do here,

24     Downtown.

25                       And Downtown has already been reiterated,

                                                                  Page 27

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 28 of 195 Page ID
                                 #:3739

 1     has been the center, Skid Row, for many, many years.

 2     And I think at the time that the City fathers at that

 3     time thought that this would be a place that they could

 4     provide support for homeless individuals.           But I think

 5     we’ve outgrown that model.        I really do.     And it doesn’t

 6     work for all of us, especially in our different

 7     supervisorial districts.       And I -- and you and I have

 8     had conversations about that.

 9                      But I do want to say that at least here

10     at the Women’s Center, they’ve done some provocative

11     work.   And I’ve been happy to support them in the six

12     years that I’ve been serving as a County Board of

13     Supervisor.    And I want to commend them for putting

14     together the Los Angeles City Women’s Assessment that

15     actually gives provocative information I’m sure that

16     will be entered into the record, to provide information

17     about what resources are necessary for women.

18                      And I think the dialogue goes well beyond

19     just the City, but the County, and probably a good

20     textbook for other people who are looking at a national

21     level, how to address this very important issue.           I,

22     too, am saddened by the fact that women, especially here

23     on Skid Row, women of color, widows, also, we’re not

24     just talking about young teenagers or people that are

25     engaged in behaviors that are damaging to themselves,

                                                                Page 28

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 29 of 195 Page ID
                                 #:3740

 1     but people who, through no fault of their own, have gone

 2     unrepresented, invisible.

 3                      And when I saw the pictures that you

 4     shared with me of the elderly women, widows, women of

 5     color that maybe could barely get through their lives

 6     and had limited English speaking abilities to say the

 7     least, not knowing how to maneuver protocols or how to

 8     even reach entry here into a center like this, that is

 9     inviting.

10                      These are all things.             These are all

11     systemic barriers that we have to deal with.               And I

12     really believe that when we look at the lens of

13     homelessness, you’re right, Judge.            We have to look at

14     it in terms of equity, and we have to really work

15     together.

16                      I am happy that in the last couple of

17     years we’ve been working with the City of Los Angeles to

18     try to open up opportunities.          And sometimes, we can’t

19     just look at going through the bureaucracy.               You find

20     relationships that you develop with certain City

21     Councilmembers and others, and you talk about this in a

22     personal way.    And you come up with concepts and ideas.

23                      And I think that that’s where we have to

24     go today.    And I say that because we’ve already, through

25     at least attempted to use the County resources here in

                                                                    Page 29

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 30 of 195 Page ID
                                 #:3741

 1     Downtown Los Angeles, to help provide opportunity for

 2     the homeless.     And one of those places, and I know

 3     you’ve been there, is on Adams and Grand.

 4                       And that is a property that is owned by

 5     the County.     There is a very reputable clinic there.            It

 6     is a haven for people to go to for care.            It is old.     It

 7     has to be reconfigured.      And while we were looking at

 8     properties here in Los Angeles County and what to do

 9     with them, how to repurpose them, how to build out

10     housing, affordable housing for low income and homeless,

11     we thought, what better way to begin to use our assets,

12     even before we put a structure up?

13                       And that is, to use our parking lot, to

14     use our facility there to put up 100 units of housing.

15     And while it’s temporary, it’s three years, but we did

16     that in partnership with the city.            And I was happy to

17     see that.     That was in Curren Price’s district.         And I’d

18     like to see more opportunities like that occur.

19                       And I know that we’re here very

20     supportive of the Downtown Women’s Center because

21     they’re going to be opening up five other areas, not

22     just here in the City of LA, but around the County.              And

23     I’ve asked them to come out to other parts of my

24     District, beyond the City of LA, to start to address the

25     gaps that also exist far along the San Gabriel River in

                                                                 Page 30

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 31 of 195 Page ID
                                 #:3742

 1     the canyons that I’ve talked to you about, Doctor --

 2     Judge Carter, that we’ve talked about, the people that

 3     also live there, that don’t want to come necessarily

 4     down to Skid Row because of the rape, because of the

 5     harassment, because of the life threatening that goes on

 6     every single day.

 7                       And those are the real stories that I

 8     hear from real people.      I, too, want to go far beyond

 9     the barriers of just the streets that surround us here

10     on Skid Row, but I also want to say that there’s a great

11     need to continue to do partnerships, even at a very

12     granular level.     And we started to do that on the Vignes

13     property, which both you and your staff came.

14                       I was very happy that you visited that.

15     That was an urgency of the moment.            And with this

16     pandemic that’s hovering over us, I can tell you that it

17     caused us to think, how could we use federal dollars to

18     help provide shelter immediately to those that are most

19     impacted?

20                       And believe me, it was not an easy task,

21     because Cares Act money, when it comes to the County,

22     typically goes to priorities set by the Board, but also

23     the CEO.    And in some cases, you have to negotiate with

24     your other four Board of Supervisors regarding where the

25     bulk of that money would go.

                                                                 Page 31

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 32 of 195 Page ID
                                 #:3743

 1                      Thank goodness that we had a Board that

 2     was supportive of allowing us to use one of the last

 3     trough of our money, about $43, $48 million to be able

 4     to put something up immediately on the Vignes parking

 5     lot that was supposed to be a staging area for the Men’s

 6     Central Jail.

 7                      But this Board said, we’re not going in a

 8     direction to build more jails to house homeless and

 9     mentally ill and people that have substance abuse, we

10     want to change that paradigm.          So in absence of that, we

11     decided to use the money to put up an innovative and

12     fast-moving interim housing, and to use a concept of

13     units that could be mobile, if we had to move them

14     later, or to be permanent.

15                      And Judge, you and I, I think we’re

16     really surprised to see how quickly, in some cases we

17     can move, where there is an urgency of now.          And by

18     April 1st, that facility will be up and going.          The

19     county is committed to doing more of those types of

20     partnerships.    And I want to applaud the City as well as

21     the new Councilmember Kevin De Léon for agreeing to pay

22     for the maintenance, because the operation has to come

23     from, I believe, the City of Los Angeles.

24                      We invested in that facility because I

25     felt there was a need to do it without thinking really

                                                                Page 32

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 33 of 195 Page ID
                                 #:3744

 1     that, you know, who was I going to offend?          And believe

 2     me, the people that you’re talking about on 7th and Los

 3     Angeles that are very sensitive and don’t want to see

 4     facilities like that, we’re hearing about that now at

 5     the Vignes site.

 6                      People are saying, I don’t want to name

 7     names, but that how dare you place the facility within

 8     five, 10 minutes of these high rise apartment units,

 9     where we’re trying to attract people, yet the vacancy

10     rate is so high?     So I have to ask myself, it’s not

11     about that, it’s about the immediacy of doing something

12     now.

13                      And I’ve also put in my own money.         So I

14     put in $6 million alongside with the $43 million, and

15     we’re going to put in more to upgrade, provide more

16     security, surveillance, videos and all of the things

17     that are necessary there to make life meaningful for

18     people there.

19                      I want to say that we are working with

20     People Concern and the Weingart Center, Weingart, so

21     we’re going to continue to push out more, I think

22     opportunities like that.       And as a result of what we did

23     there, just a matter of a few weeks ago, we are now

24     having conversations with the development of what we’re

25     calling the Justice Village Master Plan right adjacent

                                                                Page 33

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 34 of 195 Page ID
                                 #:3745

 1     to the Vignes facility with Homeboy Industries, with the

 2     California Endowment, who have properties, and the City

 3     has properties there.      That is also Councilmember

 4     Cedillo’s District.

 5                      And we’re in conversations to come up

 6     with how we can plan for more affordable housing, low

 7     income housing, and housing for the recently

 8     incarcerated.    Many of those populations reside here.

 9     They could eventually have a place to go, get job

10     training, get well and hopefully get on their feet.

11     That’s a vision moving forward.

12                      And I hope that we can have the support

13     of the Court, as well as the City Council, the Mayor, to

14     continue in those efforts.        And I look forward to those

15     partnerships.    That was a motion that I just put forward

16     about two weeks ago.      So we’re moving.

17                      Restorative Care Village, I think I have

18     spoken to you about that, the fact that we have the USC

19     General Hospital that’s now been abandoned for lack of a

20     better word for several years because it’s not

21     seismically safe.     We are looking at repurposing that to

22     build approximately 600 to maybe 700 units of housing.

23                      Much of it will go to people that we are

24     treating that are homeless, that have recently been

25     incarcerated or that need to recover because of mental

                                                                Page 34

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 35 of 195 Page ID
                                 #:3746

 1     health and substance abuse.         And we hope to do it in

 2     partnership with our City and also with the federal

 3     government and the state government.

 4                       And we have made numerous requests to our

 5     Governor to help us do that.         And that is one other

 6     mechanism.     But the treatment part is so, how could I

 7     say it, provocative, to say it -- to use a better word,

 8     because if people need treatment and they’re housed in a

 9     similar place, they can get well faster.           And I do

10     believe that the facts would bear that out.

11                       I want to also give a shout out to our

12     partners -- the Governor as well as the City here and

13     the County for helping to expand the Room Key, the Room

14     Key.   That’s the acquisition, not acquisition, but

15     leasing of hotels and motels.          We started out small, a

16     lot of bickering around the County on that from some of

17     our other cities, but we did it.

18                       I’m not saying it’s perfect, but now we

19     have to transition those people into more permanent

20     housing.     Therein lies the Home Key project that the

21     Governors and now, I believe, the federal government is

22     looking towards.

23                       I think LA can be a bigger petri dish,

24     and really provide the kind of substance and credibility

25     to be able to show that we can do things here.           And

                                                                Page 35

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 36 of 195 Page ID
                                 #:3747

 1     there is a commitment on the part of many elected
 2     officials, but more importantly, our community leaders,
 3     the ones that we just heard from, the General earlier,
 4     that have, I think, some very, very good things to say
 5     to tell us in how we can address the issues of LAHSA,
 6     because I, too, have issues with governance.
 7                        Making sure that all voices are heard
 8     that our contractual basis is expedited in a fashion
 9     that will not impede and help us grow so that our
10     community based organizations and our other partners
11     don’t get frustrated and have to compete with each
12     other.    Because this pot that we have should be growing
13     and expanding and allowing for more people to get
14     engaged in this kind of service.
15                        And that’s what LA County is about --
16     reimagining.     Care First, jail last.            That’s our motto
17     and that’s where we want to go.               There’s so much more I
18     can say, but I know you have other speakers.               I just
19     want to tell you that I want to continue to work with
20     the City, with partners, with stakeholders and
21     philanthropic groups because I do believe there is a
22     role for all of us.
23                        And coming together in this fashion that
24     you brought us here and have been I think is the right
25     direction.     I hope we could avoid going into a consent

                                                                Page 36

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 37 of 195 Page ID
                                 #:3748

 1     decree because I do believe there are opportunities and

 2     you’re hearing those voices now.           And we stand ready to

 3     work with you, and to be a part of the solution.

 4                       THE COURT:    Understand that this consent

 5     decree is a big word.      A consent decree only ensues

 6     because there’s an agreement between two entities -- the

 7     City, the County, First Alliance, the interveners, or

 8     some portion thereof.

 9                       You retain control in a consent decree.

10     You remain the governing body.          The Court would act as a

11     monitor, usually, reporting to, so certain milestones

12     are met that gives government.          I’m starting down an

13     inquiry concerning equitable powers, if a consent decree

14     is not reached.

15                       And since the Mayor has the ability to

16     enact emergency powers, whether he or she chooses to do

17     that, is uniquely the function of the Mayor, with the

18     approval of the Council.       But if this reaches an

19     emergency proportion, and local resources or willingness

20     or inability to carry that out, this is the beginning of

21     a process now, an inquiry by the Court that the Council

22     are going to brief, whether I have those powers or not.

23     And everybody will be heard of.

24                       I’m not going to ask these questions of

25     you.   I think they’re better suited for Council, but I

                                                                Page 37

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 38 of 195 Page ID
                                 #:3749

 1     can say to you that for my record, I will eventually be

 2     asking that any of the future persons who address me

 3     what new actions to address homelessness have been taken

 4     since June 18th, when the agreement was reached in 2020,

 5     and today, in Skid Row or throughout the City?

 6                      Are there fewer or more persons

 7     experiencing homelessness in Skid Row today than in June

 8     18th of 2020?    And for the entire year, 2020 throughout

 9     the City?    And I’ll include the County, but what’s been

10     done to increase assets to services for those persons

11     experiencing homelessness, who suffer mental illness?

12     For instance, John (indiscernible) representative?

13                      We’ll say I think vocally if called upon,

14     it’s hard for him to service a homeless person he or she

15     on CD 1 and to go to 14 and go to 5.               And his resources

16     are scattered throughout the City.            But when you get --

17     and (indiscernible) is a bad word, but people in a

18     parking lot or people in a fixed area or tiny homes or a

19     housing, supportive housing, Johnny can then take those

20     resources and expend those wisely because there are a

21     number of people to treat.        It’s economical for him and

22     he’s willing to do that.       But the City has to build that

23     first.

24                      And then, you have to react with the

25     services.    So that’s what I’m -- but what we’re

                                                                    Page 38

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 39 of 195 Page ID
                                 #:3750

 1     exploring now is far different than that.                This is as if

 2     there’s a failure on local government’s part, what

 3     action, if any, will the Court take?                And when will it

 4     take it?

 5                       The next question was simply what death

 6     rate amongst homeless populations in 2020 and what’s the

 7     progression over the last five years?                Andy Bales has

 8     that and I’m going to call him forward at the end

 9     because it’s so well publicized in the “Los Angeles

10     Times” that any reporter could cite those figures for

11     you, because they write about it and they understand it.

12                       Now how many people who have experienced

13     homelessness have died in Skid Row?                Those figures

14     really haven’t come to the community here.                And speaking

15     to the community here, they see a broad figure, they

16     know local people who’ve died, and they’ve got a

17     wonderful program that honors that in the community, a

18     radio station.     But those figures are kind of not coming

19     from the official body.

20                       And the City and the County says June

21     18th, 2020, and for the entire year, we’ve already heard

22     1,383.     71, by the way, were COVID-19, so COVID’s a

23     tragedy, but that’s not what’s killing us now.                It’s

24     still the historical causes.         You know, 32 percent, but

25     somebody else will testify.         I’ve just read that so many

                                                                     Page 39

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 40 of 195 Page ID
                                 #:3751

 1     times it’s memorized now.

 2                      How many reported fires involving people

 3     experiencing homelessness have occurred in Skid Row?

 4     When you walk the streets here, the chatter and the

 5     observations with advocates and the community are

 6     astounding, and the business owners here.           And for the

 7     entire year, 2020, what’s the progression over the last

 8     years?

 9                      The tents we erected on Friday, this

10     tent, that tent, Los Angeles, this emergency basis, just

11     to get people out of the rain.          And to get people behind

12     defense, especially women, behind defense.           Are they

13     being put to use?     I don’t see that today.        I don’t see

14     that as we sit here today.

15                      And so, all of that good faith that I

16     have in local government has to be measured against what

17     is actually no longer the promises, but was the

18     performance.    So while I trust you implicitly, I’m going

19     to finish by paying you an extraordinary compliment,

20     because you deserve it.      You’re a driving force and the

21     Board’s a driving force on Las Virgenes.

22                      You did that in 120 days.         You brought

23     that motion as we read the records, which we do, in

24     October.   And by the time you took me on the site, that

25     thing was basically movable by December 31st, with a

                                                                Page 40

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 41 of 195 Page ID
                                 #:3752

 1     little bit of add-on.      You’re extraordinarily

 2     complimented.     I took the time to put that in my order,

 3     so you recognize that.

 4                       You paid your bills on time.           You paid it

 5     promptly.     I know that there’s -- have been some

 6     question about housing along the way.              I’m hopeful that

 7     that’s worked out in April.         But you know what?          You’re

 8     paying that right now and taking a look.

 9                       So you have nothing but my compliments

10     for being here today.      It’s extraordinarily important,

11     but you can see where moving down a road right now is as

12     if this is an emergency -- who’s acting, one’s acting,

13     what is my power or lack thereof, and I need a record

14     for that and I need to thoughtfully think about that.

15     Okay.    I want to very --

16                       SUPERVISOR HIDA SOLIS:           Thank you.

17                       THE COURT:    I want to very humbly thank

18     you.    It’s an honor to have you here, as well as Kathryn

19     Barger, the former (indiscernible) --

20                       SUPERVISOR HILDA SOLIS:           It’s an honor to

21     be here.

22                       THE COURT:    -- who is an extraordinary

23     advocate on the behalf of women’s rights.              Thank you for

24     being here.     Mayor Garcetti.      Any member of Mayor

25     Garcetti’s staff?     Please.     And we’ll get you another

                                                                   Page 41

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 42 of 195 Page ID
                                 #:3753

 1     chair or -- and if not, Michele, take mine.             I could

 2     stand.     I’m fine.     You use it.       Now as we begin, there’s

 3     a lot of rumors about the Court’s micro efforts.             Trust

 4     me, in everything the Court’s doing on a micro basis,

 5     this is leading to macro action.

 6                         And so, therefore, do not be mistaken by

 7     the Judge going from one location to another location as

 8     we recently discussed this, as looking at one tiny piece

 9     of this City.       This City is an incredible mosaic, and

10     being on the streets now has provided me insight into

11     the macro.

12                         So let’s not focus even on this site for

13     a moment or Los Angeles or Maple or all of that.             First

14     of all, I want to welcome you.             And I want to thank you,

15     okay.     I’d like to start with -- could you take a couple

16     of pictures for just a moment?             There’s HIPAA issues

17     here.     I’m going to order.        No, no cameras.    If -- I own

18     that camera in a moment, and I will call for a United

19     States Marshal.        Do you understand me?

20                         Does everybody understand me?        I’m going

21     to break HIPAA for a moment because I think it’s

22     dehumanizing not to show the pieces and faces of your

23     people.     Okay.    And the Nazis got away with that until

24     finally we saw real human beings with (indiscernible)

25     eyes that said -- saw the god awful atrocity.

                                                                  Page 42

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 43 of 195 Page ID
                                 #:3754

 1                       So I’ll make a record that you’re about

 2     to see these pictures and the first camera I see, I own

 3     it and I crush it.     All right, this little lady is at

 4     the parking lot.     She’s shivering.            Please explain to

 5     the Court when I see this time and time again and I

 6     represent to you, I’m here at six o’clock in the morning

 7     with the community, who’s been gracious enough to

 8     welcome me, and I’m here at night on occasion.

 9                       And this is not an odd sight.            This is

10     too prevalent a sight.         There is no explanation for

11     this.   Explain to me the wonderful job that this

12     Center’s doing.     And where’s Amy?            Amy, you’re doing a

13     wonderful job.     (indiscernible) administer the best they

14     can and out the door we go because we don’t have

15     resources.     So as good a job as we do here, these ladies

16     are going back to the street, huddled in the morning.

17     Next one.     Now this is just a rain storm.

18                       WOMAN:     (indiscernible).

19                       THE COURT:       I tried not to take a

20     picture.     This little lady, thank god, has a raincoat,

21     she’s just trying to setup a tent in the rain.

22                       WOMAN:     (indiscernible) --

23                       THE COURT:       Just get a tent up in the

24     rain.   And when I get concerned about the Court is

25     hearing in Court and not seeing and feeling this, as the

                                                                    Page 43

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 44 of 195 Page ID
                                 #:3755

 1     advocates are and as the litigants are and all of you in

 2     the community, and making a decision without actually

 3     seeing the degradation.      You can’t even describe this.

 4                       Now the UN found that this was -- no,

 5     well, never mind.     Next one.      7:30 in the morning.

 6     Thank god they’ve got raincoats, but they’re huddled in

 7     their shelter or in the cold shivering.            And they are so

 8     happy to have gotten a room.         I think Michele named them

 9     her family and the grandmas.         Okay, they’re 72, 74, and

10     75.   Next one.

11                       Now we’ve got a lot more, and we decided

12     not to -- it was just one day in the life of this, quite

13     frankly, wonderful community.          And I think that so often

14     Skid Row has been portrayed to the public as not a

15     wonderful community, but is a vital, vibrant, wonderful

16     community with a heart.

17                       And I don’t know how the -- it should’ve

18     been conveyed a long time ago, that fears gentrification

19     desperately wants a voice and feels for decades it just

20     hasn’t been heard.     So a couple of questions, and I want

21     to thank you both, let me start that way.

22                       What new actions to address homelessness

23     have been taken since the date of the agreement by the

24     City on June 18th or for the entire year, 2020?

25                       MR. RAMIREZ:      Judge, good morning,

                                                                 Page 44

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 45 of 195 Page ID
                                 #:3756

 1     everyone.     Regardless of our progress since the
 2     agreement, we’ve actually activated 8,200 interventions
 3     in the pipeline that are current --
 4                        WOMAN:    (indiscernible) --
 5                        MR. RAMIREZ:        8,200 interventions in the
 6     pipeline that you’ll see in your quarterly report, with
 7     1,000 placed.      Sure.
 8                        THE COURT:       I believe you.       But I don’t
 9     trust you.     And not you personally.             I have heard more
10     promises and bright shiny ornaments.
11                        MR. RAMIREZ:        Well, in addition to that,
12     there’s --
13                        THE COURT:       And then found a complete
14     failure.     So I’m on the record.            8,200 are in the
15     pipeline.
16                        MR. RAMIREZ:        Correct, and you’ll hear
17     about that soon.
18                        THE COURT:       And you understand, though,
19     today’s hearing is in a sense a check on that, but it’s
20     really not.     It’s an exercise in the start of whether
21     the Court is going to exercise or even has the power to
22     exercise equitable power.
23                        MR. RAMIREZ:        Right.
24                        THE COURT:       And in many of these
25     questions are there fewer or more persons experiencing

                                                                 Page 45

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 46 of 195 Page ID
                                 #:3757

 1     homeless in Skid Row today than in June 18th of 2020?

 2                       MR. RAMIREZ:      The need is still very

 3     high, and we (indiscernible) to do more and

 4     (indiscernible) --

 5                       THE COURT:     Are there fewer or more

 6     persons experiencing homelessness in Skid Row today than

 7     in June 18th of 2020?

 8                       MR. RAMIREZ:      We need to revisit the

 9     count numbers.     There has not been a homeless point in

10     time count.     But yes, there are more folks that are

11     being --

12                       THE COURT:     There are more folks.

13                       MR. RAMIREZ:      -- vulnerable in this time

14     during COVID.

15                       THE COURT:     Okay, there are more folks.

16                       MR. RAMIREZ:      And we want to address

17     that.

18                       THE COURT:     Okay.     What’s been done to

19     increase services, to your knowledge, of a person’s

20     experiencing homelessness who suffer from mental

21     illness?    And I’ll start with Skid Row.          I’ll start with

22     Skid Row.

23                       MR. RAMIREZ:      Yes.

24                       THE COURT:     What has been done to

25     increase access -- and I’m going to put these questions

                                                                 Page 46

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 47 of 195 Page ID
                                 #:3758

 1     right in front of you.      You got a copy of them, and if -

 2     - Kathryn, would you help -- yeah, just -- I sent these

 3     out to everybody.     I made multiple copies.

 4                      What’s been done to increase access to

 5     services for those persons experiencing homelessness who

 6     suffer from mental illness?

 7                      MR. RAMIREZ:       We have increased our

 8     engagement and outreach to --

 9                      THE COURT:     Tell me how.

10                      MR. RAMIREZ:       -- (indiscernible) -- it’s

11     also a collaborative approach with our County, so that’s

12     also a question that we both need to work on

13     collaboratively and that the County also is addressing

14     (indiscernible) -- hello?       Check.       Judge, if I may for a

15     second?    I wanted to add that --

16                      THE COURT:     No, just a moment.

17                      MR. RAMIREZ:       Okay.

18                      THE COURT:     I -- my courtroom, I’m going

19     to ask you some very succinct questions now.            This isn’t

20     a forum.    What is the death rate amongst the homeless

21     population in 2020?

22                      MR. RAMIREZ:       Over the -- from 2017 to

23     2020, the recent report that came out on January of this

24     year shares that the top reason for people experiencing

25     homelessness and deaths were at about 28 percent for

                                                                 Page 47

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 48 of 195 Page ID
                                 #:3759

 1     opioid and alcohol overdose.         The second was cardiac

 2     heart conditions and third was the traffic collisions.

 3                      THE COURT:     Traffic conditions?           Third.

 4     Okay.

 5                      MR. RAMIREZ:       Right, and that was third,

 6     and about 8.7 percent.

 7                      THE COURT:     Okay.       And what is -- I think

 8     they’ll say it’s 11 percent, but check it again, okay?

 9                      MR. RAMIREZ:       Sure.

10                      THE COURT:     Okay.       What’s the death rate,

11     once again, amongst the population?                What’s our figure

12     for 2020?    In other words, the “LA Times” knows that

13     everybody knows that you know it, what is that?

14                      MR. RAMIREZ:       Yes sir.         It is increasing

15     as (indiscernible) time --

16                      THE COURT:     Is it 1,383?

17                      MR. RAMIREZ:       Yes sir.

18                      THE COURT:     All right.           What percentage

19     increase is that over the year before?

20                      MR. RAMIREZ:       It has increased

21     substantially.    I’d have to reference the actual

22     percentage for you.

23                      THE COURT:     Okay.       If (indiscernible) --

24     do you know what the year is before?                And I’m not

25     chiding you, I’m asking you.

                                                                     Page 48

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 49 of 195 Page ID
                                 #:3760

 1                      MR. RAMIREZ:       No, I’d have to reference

 2     that from --

 3                      THE COURT:     Does 32 percent refresh your

 4     recollection?

 5                      MR. RAMIREZ:       Yeah, I’d say

 6     (indiscernible).

 7                      THE COURT:     How many died of COVID in

 8     2020?

 9                      MR. RAMIREZ:       As far as those that died

10     of COVID, our cumulative numbers for those of COVID that

11     we did see a substantial folks impacted between the

12     months of December and January, who’ve been impacted

13     with COVID --

14                      THE COURT:     Would 71 be incorrect?

15                      MR. RAMIREZ:       Yes, there have been a

16     substantial amount of deaths, sir.

17                      THE COURT:     Okay.      Do you know?

18                      MR. RAMIREZ:       As well as those who work

19     with the population.

20                      THE COURT:     I just want -- do you know?

21     And if you don’t know, say I don’t know and then go

22     back, (indiscernible) find answers.

23                      MR. RAMIREZ:       Yeah, I can (indiscernible)

24     that exact number for you.        I don’t want to give you an

25     answer yet.

                                                                 Page 49

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 50 of 195 Page ID
                                 #:3761

 1                        THE COURT:       Okay.      So you don’t know the
 2     exact number.      Okay.    How many persons experiencing
 3     homelessness have died in Skid Row?
 4                        MR. RAMIREZ:        I don’t have that exact
 5     number, sir.
 6                        THE COURT:       Okay, that’s fair enough.
 7     And by the way, in the briefing, you’ll be able to get
 8     that.     Do you know the City, then?              Well, you know it
 9     was 1,383, supposedly, that you can verify or not, in
10     the County.     And do you know the progression over the
11     last five years on Skid Row specifically?
12                        MR. RAMIREZ:        (indiscernible) --
13                        THE COURT:       Of Death?
14                        MR. RAMIREZ:        In Skid Row in particular?
15                        THE COURT:       Yes.
16                        MR. RAMIREZ:        No, I don’t have that data
17     in front of me, sir.
18                        THE COURT:       The City?
19                        MR. RAMIREZ:        I don’t have that data in
20     front of me, sir.
21                        THE COURT:       And the County?
22                        MR. RAMIREZ:        That’s a question for the
23     County.     I don’t have that --
24                        THE COURT:       Okay.      And I’m not chiding
25     you for that.

                                                                  Page 50

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 51 of 195 Page ID
                                 #:3762

 1                       MR. RAMIREZ:      Sure.

 2                       THE COURT:     I’m humbly asking.

 3                       MR. RAMIREZ:      Sure.

 4                       THE COURT:     Okay.      How many are reported

 5     fires involving homeless persons experiencing or

 6     homelessness have occurred in Skid Row, 2020?

 7                       MR. RAMIREZ:      For fires?        Our FD lead was

 8     here.    He stepped away for a second.             I’m more than

 9     happy to invite him to come back.

10                       THE COURT:     Sure, and I’m happy to have

11     you get that resource, please.           How many in the City,

12     because of homelessness or connected to homelessness?

13                       MR. RAMIREZ:      You’re asking in regards to

14     what?

15                       THE COURT:     Fires.

16                       MR. RAMIREZ:      How many fires have taken

17     place?

18                       THE COURT:     Fires.

19                       MR. RAMIREZ:      All right, once again, I’d

20     have to lean on our FD reports on that, which I can call

21     him to attend.

22                       THE COURT:     These tents that were erected

23     on Friday, literally within hours, have these tents

24     provided any relief for the homeless here or on Los

25     Angeles Street?     Have these tents provided any relief

                                                                    Page 51

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 52 of 195 Page ID
                                 #:3763

 1     for the homeless that you know of here or on Los Angeles

 2     Street since Friday?

 3                      MR. RAMIREZ:       I’d have to follow with

 4     providers, but I would imagine so.

 5                      THE COURT:     Okay.      Can more tents be

 6     erected? In other words, in an emergency situation,

 7     whether it’s from the elements such as rain, the cold, I

 8     mean, just getting warmer, just not even the sides.            Can

 9     more tents be erected quickly in Skid Row?

10                      MR. RAMIREZ:       Well, I would lean on

11     providers for their recommendations and expertise on

12     where that (indiscernible) strategically.           I’d also

13     advise that we need to be mindful not just what’s done,

14     but the way it’s done in operational investment to make

15     sure that it just isn’t -- a commitment for a weekend,

16     but also an emergency intervention, that would be

17     substantial as we continue during this pandemic, and

18     also during inclement weather.

19                      You may be aware, I did share with your

20     team that last night the Mayor did make an announcement

21     that he has directed his City Staff and LAHSA to

22     activate additional beds through PRK, hundreds of beds

23     to bring online this month, so that we can address

24     immediate emergency needs of folks that are most

25     vulnerable during this time, throughout the City and

                                                                Page 52

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 53 of 195 Page ID
                                 #:3764

 1     particularly in Skid Row.       And there have been about 141

 2     deaths (indiscernible) far for people experiencing

 3     homelessness in the City.       It’s about a two percent

 4     fatality rate for the cumulative numbers.

 5                      THE COURT:     Is there a recognition that

 6     there -- the persons and people of color are a

 7     disproportionate amount of our homeless community and

 8     citizens?

 9                      MR. RAMIREZ:       That is true.   About 70

10     percent of our homeless population is black or Latino.

11                      THE COURT:     Okay.

12                      MR. RAMIREZ:       And I stand before you not

13     just as someone who’s worked in this field

14     professionally, but who has also personally experienced

15     homelessness as a Latino man.

16                      THE COURT:     And can you give me the

17     proportion of our black citizens who are homeless and

18     the rate of homelessness?

19                      MR. RAMIREZ:       Our African American

20     community has been disproportionately impacted

21     significantly.

22                      THE COURT:     Okay.

23                      MR. RAMIREZ:       As well as our indigenous

24     populations and homeless (indiscernible) --

25                      THE COURT:     I’ll eventually have you or

                                                                Page 53

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 54 of 195 Page ID
                                 #:3765

 1     others testify today, but I would ask you if it might be

 2     nine percent of our city’s population and over a 30

 3     percent rate?

 4                      MR. RAMIREZ:       Correct, correct.

 5                      THE COURT:     But I’ll have you verify

 6     that, and I’ll ask you to come back.               I’m not

 7     testifying, but --

 8                      MR. RAMIREZ:       No, that’s correct.

 9                      THE COURT:     -- I read “The Times” and the

10     papers and (indiscernible) --

11                      MR. RAMIREZ:       Yeah, no.

12                      THE COURT:     But I would rather have the

13     testimony from you and certainly not from me.                What’s

14     the greatest proportion by ethnicity of homelessness,

15     though?   Is it black or Latino?

16                      MR. RAMIREZ:       In sheer numbers, it’s

17     Latino.

18                      THE COURT:     Okay.      Do you know of any

19     active plan on the City’s part to remedy this

20     disproportionality?

21                      MR. RAMIREZ:       Yes, it’s important that we

22     focus on that equity --

23                      THE COURT:     No, no, I’m sorry.           Do you

24     know of any active plan that I can read that will start

25     to resolve this disproportionality?

                                                                     Page 54

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 55 of 195 Page ID
                                 #:3766

 1                      MR. RAMIREZ:       We have brought online in

 2     the pipeline 8,200 interventions that you’ll see in your

 3     quarterly report that will serve and target a

 4     significant number of black and Latino individuals

 5     experiencing homelessness, as well as the 100 rooms that

 6     we’re going to bring online in addition to the 2,200

 7     rooms that we’ve brought on at the peak of COVID, so

 8     that we continue to serve the immediate needs of that

 9     community.

10                      THE COURT:     So that plan, then you can

11     respond to it by the February 16th briefing paper, and

12     there’s a plan out there to resolve this disparity of

13     some kind?

14                      MR. RAMIREZ:       Sir, there’s a plan that’s

15     been provided in the quarterly report that shows the

16     roadmap for the interventions per our agreement.           We are

17     well above and beyond that.         But in addition, yes, we

18     are going to bring on emergency interventions --

19                      THE COURT:     Yeah.

20                      MR. RAMIREZ:       -- such as hotel rooms and

21     the Mayor’s --

22                      THE COURT:     Okay.

23                      MR. RAMIREZ:       -- committed to that as of

24     last night.

25                      THE COURT:     And there’s the key.      Did I

                                                                Page 55

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 56 of 195 Page ID
                                 #:3767

 1     hear that you’re about to either declare an emergency or

 2     just emergency interventions?

 3                      MR. RAMIREZ:       Well, utilizing PRKey as a

 4     -- PRK, which is a project, Room Key Hotel, as immediate

 5     intervention, for our most vulnerable, though, 65 and

 6     older, those with health conditions, those that are --

 7                      THE COURT:     Okay.

 8                      MR. RAMIREZ:       -- currently in a

 9     vulnerable state, including the folks that we see here

10     in this community today.       That is something that the

11     Mayor is committed to and made an announcement about

12     yesterday.

13                      THE COURT:     With the disproportionality

14     and number of women growing on our streets that are

15     homeless and so vulnerable, is there a plan that the

16     Court can look at, see about some resolution of this

17     disproportionality and safety for these women?

18                      MR. RAMIREZ:       We will add those details

19     in the data as we begin to place folks.            We will

20     concentrate on folks that are disproportionally impacted

21     by homelessness, particularly in Skid Row and other

22     communities of color.      And that data will be reported as

23     we begin these interventions, as we activate these

24     places.   And that data is actually --

25                      THE COURT:     Okay.

                                                                    Page 56

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 57 of 195 Page ID
                                 #:3768

 1                      MR. RAMIREZ:       -- readily available now

 2     for the existing Project Room Key placements that I

 3     believe LAHSA has shared online on their dashboard.

 4                      THE COURT:     So is your total reliance on

 5     Project Room Key?

 6                      MR. RAMIREZ:       What’s that?

 7                      THE COURT:     Is your reliance then on

 8     Project Room Key?

 9                      MR. RAMIREZ:       That will be one way to

10     address the interventions.        We have also activated

11     Winter Shelters and for inclement weather

12     (indiscernible) space for folks.           On the (indiscernible)

13     congregate setting, we’re going to focus on non-

14     congregate (indiscernible) for options.

15                      THE COURT:     The last question is that I’m

16     going to be asking all parties to address the resource

17     allocation, or resource funding.           $300 million in a

18     settlement the Judge brought, authored, over five years

19     from the County to the City, $60 million a year, rough

20     sum, $1.2 billion from HHH, and historically up to $400

21     million, but as low as $220 million maybe this year in

22     terms of H funds.

23                      But more money now flowing not only to

24     the County, but directly to the City, which has been a

25     substantial change.     Now you’re able to give the Court

                                                                Page 57

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 58 of 195 Page ID
                                 #:3769

 1     an accounting and actually product on the ground, in

 2     other words, housing, because a lot of the indications

 3     are that $400 and some units have actually been

 4     constructed.    And I think we’re four years into this

 5     agreement now with HHH.

 6                      MR. RAMIREZ:       HHH is an important housing

 7     intervention that focuses on permanent supportive

 8     housing, which you know, is complimentary to interim

 9     housing to create throughputs, so that we can have a

10     permanent staple space.

11                      By July of this year, we anticipate about

12     100 HHH finance projects that will either be completed

13     or in construction, providing about 5,700 units of

14     supportive housing for Angelenos in need.

15                      THE COURT:     Okay.

16                      MR. RAMIREZ:       And this progress

17     (indiscernible).

18                      THE COURT:     Yeah.      And would you please

19     identify yourself?     I certainly know you and I want to

20     thank you.

21                      MR. RAMIREZ:       Yes, Judge.

22                      THE COURT:     For the record.

23                      MR. RAMIREZ:       My name is Che Ramirez.

24     Jose Che Ramirez.

25                      THE COURT:     Okay.      And accompanying you,

                                                                Page 58

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 59 of 195 Page ID
                                 #:3770

 1     the gentleman, I know you as well, Matt, but please.

 2                      MR. SZABO:     Matt Szabo, Deputy Chief of

 3     Staff to Mayor Garcetti.

 4                      THE COURT:     Okay.       Now I know oftentimes

 5     you’re busy, and I would suggest to you, you may leave.

 6     Nobody’s here as a captive.         But I have a lot of

 7     questions today, and those questions are going to arise

 8     when other people are testifying and making statements

 9     before the Court.

10                      I would strongly suggest to you that this

11     is not what I call a sound byte day, but I leave that to

12     you, to the Mayor’s offices, etc.            If you decide to

13     stay, I’d like -- I think I would be calling you back.

14     If you decide not to, so be it.            But there will be other

15     questions.    Okay, thank you very much.

16                      MR. RAMIREZ:       Yes.

17                      THE COURT:     Mike Feuer.        City Attorney,

18     honored, sir.    And then Councilman Bonin, if you’d be so

19     kind, right after Mike Feuer?          And by the way, it’s a

20     pleasure.    I’m honored.

21                      MAN:   Can you start with your name?

22                      MR. FEUER:     Sure.

23                      THE COURT:     And if you need any resources

24     from Scott or anybody else, Mike, we’ll slow down.

25                      MR. FEUER:     Let’s see.

                                                                  Page 59

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 60 of 195 Page ID
                                 #:3771

 1                      SPECIAL MASTER MICHELE MARTINEZ:              You got

 2     it, Mike?

 3                      MR. FEUER:     Now?      We good?    Okay.     Thank

 4     you, Your Honor.     My name is Mike Feuer, I’m the Los

 5     Angeles City Attorney.      Thanks very much.         So Your

 6     Honor, very much appreciate your convening this hearing

 7     here today.    I think we all can agree that as long as

 8     there are unhoused people on our streets, all of us need

 9     to be acting with urgency and intensity and impatience.

10     So thank you for that.

11                      I don’t have a prepared speech.              My major

12     role today is to provide you with facts.             And the

13     provision of facts will start in a moment when I

14     introduce the City’s Homeless Coordinator, who is

15     prepared to speak to some very specific issues that the

16     Court has indicated it wishes to hear about.

17                      But it has occurred to me, I was going to

18     basically stop right there when I was driving over here

19     this morning, because I’m merely here to be a conduit

20     for that information that the Court very much wants to

21     get.   But as I was listening to the presentations today,

22     I decided I would say a little bit more.             And with the

23     Court’s leave, I might speak for another minute or two

24     before introducing Ms. Barclay.

25                      So I was thinking actually about very

                                                                     Page 60

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 61 of 195 Page ID
                                 #:3772

 1     personal experience.      You know, I started my career

 2     pretty much as a Legal Aid lawyer working on behalf of

 3     the poorest people in our region, including homeless

 4     people.     But I was thinking actually not about that

 5     experience, but about a relatively recent experience on

 6     my block.     And it relates to some of the questions the

 7     Court is asking.

 8                       So on the block where I live a couple of

 9     years ago, in the summertime came, I noticed on the

10     corner with a little ledge there, to sit a woman who,

11     when I arrived home from work, maybe 7:30, quarter to 8,

12     dusk is about to come in, she put a blanket over her

13     head.     And I imagine that she slept sitting up on that

14     corner.

15                       And I will say that initially, when I was

16     doing errands, because there are other homeless people

17     in my community as well, I walked by here, but I stopped

18     doing that.     And the incident that I wanted to share

19     with you was this.

20                       So her name is Ann.         She told me she was

21     born and raised in Nigeria and she said she was trained

22     to practice law.     She told me she actually practiced law

23     briefly in Texas, and then she was in a relationship, I

24     inferred it was abusive, and then she moved here, and

25     one terrible thing lead to another, and there she was.

                                                                 Page 61

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 62 of 195 Page ID
                                 #:3773

 1     And she said, it’s not as bad as you think it is.

 2                       To condense many conversations into one,

 3     I said I wanted to help her.         And she said, if your help

 4     means sending me to Skid Row, that’s not help to me.

 5     I’ve been there.     I didn’t feel safe there.       And the

 6     thing that I want to say in connection with the Court’s

 7     earlier observations is, I had to say to her a couple of

 8     years ago that there was no place for miles of that

 9     location where she and I were talking, where she could

10     have been.

11                       Now there are other aspects to this

12     story.     The bottom line, interestingly is, and this is

13     an important piece that I think we all need to bear in

14     mind, because we often think -- use terms like, the

15     homeless, which I never use.         I think that’s a

16     dehumanizing term.     Instead, Ann sent me an email about

17     three months after our encounters, because I got her an

18     appointment with a case worker in the parking lot of a

19     nearby location and she got connected to a place to

20     live.

21                       So she sent me an email with the subject

22     line “Reactivation”.      She said, now that I’m housed,

23     I’ve decided to reactivate my membership in the Texas

24     Bar.     This is a woman who was sleeping sitting up with a

25     filthy blanket over her head to, I think, shield her

                                                                Page 62

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 63 of 195 Page ID
                                 #:3774

 1     from the indignities of the outside world and so no one

 2     could see her, either.

 3                       And then, she wanted to be a lawyer

 4     again.     She asked me for help in passing the California

 5     Bar.     Now things are not easy.       I hooked her up with a

 6     tutor to help her do that, and she hasn’t been able to

 7     quite fulfill that yet.      She’s working on it.        But the

 8     point is, a human being on my block, and not for miles

 9     was there a location where she could be.

10                       Others have said that Skid Row has

11     historically borne the burden for the entire City of Los

12     Angeles, with the exception potentially of Venice, from

13     time to time, over the years, of being the epicenter of

14     homelessness in our community.          But now it’s everywhere,

15     right?     People are everywhere on our streets.

16                       And in connection with something the

17     Court said, you know, it is the case that we obviously,

18     as elected officials need to be listening carefully to

19     the views of all our constituents.            But I was recalling

20     when the dialogue was happening earlier, when I became a

21     City Councilmember in 1995, there was, in Sherman Oaks,

22     in my District, a location that had been approved by my

23     predecessor for 35 market rate condo units.

24                       I had just become a City Councilmember

25     from running Bet Tzedek legal services.            So I knew that

                                                                 Page 63

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 64 of 195 Page ID
                                 #:3775

 1     there was a tremendous need for affordable housing for

 2     people with very low incomes who were seniors.                I said

 3     to the developer, if you’ll change the 35 market units

 4     to 84 senior housing units, I’m with you.

 5                       And what happened next was, lots of

 6     engagement with neighbors who were very unhappy about

 7     parking and traffic and aesthetics and the size of the

 8     building.     And we got through all that.             And then, they

 9     said, well, there’s one more thing.                Our property

10     values.

11                       And I said, then I think it’s important

12     for you to support somebody else, because at some point

13     we’ve addressed the legitimate concerns here.                And

14     recall petitions began to circulate in the neighborhood

15     nearby.     But I’ll also report that when I ran for

16     reelection, no one opposed me.

17                       The recall never happened.             The building

18     got built and people have been living there for 20

19     years.    So some of what the Court is saying was, I will

20     say not so much as City Attorney, but as an elected

21     official, I push back on direction or mandate from a

22     Court to do that which elected officials are likely to

23     do themselves.

24                       And we will be giving you a briefing,

25     Your Honor, in response to your questions that go to the

                                                                     Page 64

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 65 of 195 Page ID
                                 #:3776

 1     heart of the very point I just made.               I mean, you’ve

 2     asked, is it really appropriate for a Court to

 3     substitute its judgment for elected officials when it

 4     comes to public policy in this City?

 5                       And my own view is that elected officials

 6     should own that responsibility.           We will brief, however,

 7     the legal issues that you’ve asked us to brief, when it

 8     comes to that question.      But the bottom line to all this

 9     is, these are complicated, hard questions with multiple

10     constituencies, each of whom has a legitimate point of

11     view, and we an elected office, have to decide to

12     exercise our judgment after listening carefully to what

13     everybody says.

14                       At the end of the day, it’s our job to

15     make a decision.     And if people don’t like it, they’ll

16     vote for somebody else.      So you will hear in a moment

17     from Meg Barclay.     But I wanted to preface her comments

18     by saying, although I understand the intensity and the

19     urgency and the impatience of this Court because I share

20     each of those perspectives on this issue, I hope at the

21     end of the day that it’s LA City Officials who own and

22     resolve the crisis of our time here in this city,

23     because that’s what we’re elected to do.               And I think we

24     can rise to that challenge with more, because more has

25     to happen.

                                                                    Page 65

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 66 of 195 Page ID
                                 #:3777

 1                      But a lot is happening now.              Now that in

 2     mind, let me introduce Meg Barclay.                She’s the City’s

 3     Homeless Coordinator.      We also have representatives from

 4     the LA Fire Department.       They will speak to the specific

 5     questions the Court has raised, and give you -- I’ll get

 6     out of the way here so you can safely land here Meg.

 7                      MS. BARCLAY:       (indiscernible) --

 8                      MR. FEUER:     Okay.       And Meg also has a

 9     handout for the Court, I believe.            Do we have extra

10     copies for the Court, Meg?

11                      MS. BARCLAY:       (indiscernible) --

12                      MR. FEUER:     Okay.       So a member of my

13     staff will bring copies in a moment into this room so

14     the Court can have copies and follow along with Ms.

15     Barclay.   So I’ll give you back the mic.

16                      MS. BARCLAY:       Yeah.

17                      MR. FEUER:     Thank you, Your Honor.

18                      MAN:   (indiscernible) --

19                      THE COURT:     I want to compliment you on

20     the record and thank you.       Okay?       And maybe a -- give a

21     little levity about property values.                We always think

22     it’s the affluent walking the streets here.                The

23     community’s been very gracious, but you’ll hear people

24     kid me because it’s a community of color.                And when I

25     walk down they’ll say, Judge, there goes our values.

                                                                        Page 66

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 67 of 195 Page ID
                                 #:3778

 1     There goes our property values.           And everybody gets a

 2     great laugh out of that, okay?

 3                      But you know, it just goes to show, I’m

 4     firmly becoming convinced that if we all adjust a little

 5     bit responsibly, that I’m -- with the -- with being just

 6     blind to privilege or poverty, and we all colloquially

 7     tried to share this, and I don’t mean moving people for

 8     proportionality, but taking care of what we’ve got in

 9     our own communities respectively, that that little bit

10     of effort and pain that you said that you went through

11     personally, bore such great fruit, was so good in the

12     end, that it was probably uncomfortable, but change

13     doesn’t take place without being uncomfortable.

14                      MR. FEUER:     Right.

15                      THE COURT:     And the second thing is, I

16     hope that that value that you’re sharing with us does

17     come true.    Courts do not want to exercise power.                My

18     power’s best used if I never use it.               Let me repeat

19     that.

20                      But by the same token, if we reach an

21     emergency condition and those emergency options are

22     available, then I’m starting that exploration by June

23     16th, with good briefing from all of the parties.                  What

24     are those powers, should they be exercised, and what are

25     some final choices?     I want to humbly thank you.            Meg,

                                                                    Page 67

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 68 of 195 Page ID
                                 #:3779

 1     it’s a pleasure to have you here.            Would you just

 2     identify yourself for my record?

 3                       MS. BARCLAY:      Of course.        Good morning.

 4     Meg Barclay.     I’m the City Homeless Coordinator in the

 5     Office of the City Administrative Officer.               So we

 6     prepared a -- it’s a PowerPoint or a handout for you

 7     today in response to the January 31st order and the

 8     information that was requested, originally requested for

 9     this hearing.     So that’s what I’m here to speak to

10     today.

11                       So we have a description in the

12     PowerPoint of the new actions that have been taken in

13     Skid Row and Citywide, since March of 2020 to date.               And

14     everyone here and everyone who worked on this would

15     acknowledge that this is not enough.               More needs to be

16     done.     And this is also in addition to ongoing work that

17     has been happening in Skid Row prior to March of 2020.

18                       But I will list these things out to you

19     now.     In July, the permanent site for the refresh spot

20     opened over on Town, which expanded laundry, hygiene and

21     safe passage services to the residents of Skid Row.

22     It’s currently operating from 7 a.m. to 7 p.m. seven

23     days per week, and operations are expected to return to

24     24 hours on March 1st to those here.

25                       THE COURT:     Okay, just a moment, Meg.

                                                                    Page 68

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 69 of 195 Page ID
                                 #:3780

 1     That refresh spot was in existence before.          Did you

 2     expand that?

 3                      MS. BARCLAY:       Yes, it was in existence on

 4     a temporary lot that was not available permanently

 5     because it was being -- going to be developed into

 6     permanent supportive housing.          The City identified,

 7     leased and developed an alternative lot on Town to

 8     establish a larger facility and a more permanent

 9     facility that has more laundry, more showers, more

10     bathrooms and case management and community space indoor

11     and out.

12                      And the City is paying for all of the

13     costs associated with those hygiene services, the case

14     management services and community support services.           In

15     December of 2020, the Lotus, which is a bridge home

16     site, which provides 120 interim housing beds to serve

17     Skid Row residents opened.

18                      The site is a City/County partnership.

19     The City funded the leasing costs for the first three

20     years of the site.     The County funded 10 improvements

21     and is funding operations and services costs being

22     provided through the Department of Health Services.

23                      The City funds Urban Alchemy on Skid Row

24     to provide seven attended pit stop bathroom locations,

25     providing people with a safe place to use the bathroom

                                                                Page 69

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 70 of 195 Page ID
                                 #:3781

 1     and provide -- which also provides hygiene kits and

 2     cleans all of the locations between uses.

 3                       It also provides mobile shower trailers

 4     in Skid Row, and a Skid Row cleaning program, which

 5     provides sidewalk cleaning on a daily basis.

 6                       THE COURT:       Well, let me ask you a

 7     question.    We’re off to a very bad start in January.             We

 8     have 165 homeless people who died in January in Los

 9     Angeles County.     Do you know how many died in Skid Row?

10                       MS. BARCLAY:         I do not, but the Chief

11     Medical Officer for the Fire Department is here.              We --

12     in response to the questions that you provided

13     yesterday, we actually did get together and decide --

14     discussed how to respond to them and the Fire Department

15     was assigned to respond to those --

16                       THE COURT:       At some point just ask the --

17                       MEG BARLCAY:         So I know that Dr. Eckstein

18     is here (indiscernible) --

19                       THE COURT:       Yeah.      Would you ask that

20     person, if Scott would be so kind, and Scott, I’ll slow

21     down.   Would you be so kind with my appreciation, the

22     Fire Department gentleman?

23                       SCOTT:     (indiscernible) --

24                       THE COURT:       Yeah, if you could ask him to

25     come in, I’d appreciate that.

                                                                   Page 70

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 71 of 195 Page ID
                                 #:3782

 1                      SCOTT:     (indiscernible) --

 2                      THE COURT:       Okay.

 3                      MS. BARCLAY:         It sounds like he was here

 4     and he had to leave and he just came back.

 5                      THE COURT:       Please go ahead.      And Scott,

 6     thank you so much.

 7                      MS. BARCLAY:         Thank you, sir.     We had to

 8     split up the work.     I just -- in addition, the City

 9     General Fund provides funding for LAHSA to contract with

10     four nonprofit agencies to make their site-based

11     toilets, showers and laundry facilities available to the

12     Skid Row community at large.

13                      THE COURT:       Now were you here when Jeff

14     and the community spoke, opened our hearing about

15     services not getting to the street?

16                      MS. BARCLAY:         Yes.

17                      THE COURT:       And from the community’s

18     perspective?

19                      MS. BARCLAY:         Yes.

20                      THE COURT:       Have you gone out and spoken

21     to the community leaders here?

22                      MS. BARCLAY:         Not recently, no.

23                      THE COURT:       Would you be willing to?

24                      MS. BARCLAY:         Sure.

25                      THE COURT:       Would you be willing to walk

                                                                   Page 71

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 72 of 195 Page ID
                                 #:3783

 1     the streets with him?

 2                      MS. BARCLAY:       Of course.

 3                      THE COURT:     Okay.       Thank you.

 4                      MS. BARCLAY:       Of course.     My job keeps me

 5     in the office a lot because there is a lot of

 6     administrative work that goes along with -- I’m charged

 7     mostly with coordinating City Departments to implement

 8     the work that we do.      And it keeps me in the office more

 9     than I would like it to, but it’s also more than eight

10     hours a day of work.

11                      THE COURT:     Okay.

12                      MS. BARCLAY:       So that’s why I can’t get

13     out as much as I would like.         The City has also

14     deployed, at the start of the COVID-19 pandemic, the

15     City deployed 50 toilets and handwashing stations across

16     Skid Row, and also increased access to clean drinking

17     water with the addition of five permanent water

18     fountains.

19                      THE COURT:     You know what?       I’m going to

20     ask something.    I am -- I want to get to a couple other

21     speakers who are Councilpeople --

22                      MS. BARCLAY:       Sure.

23                      THE COURT:     -- and like, but like the

24     City Attorney, etc.

25                      MS. BARCLAY:       Right.

                                                                 Page 72

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 73 of 195 Page ID
                                 #:3784

 1                       THE COURT:     What I’m a little concerned

 2     of is losing them.

 3                       MS. BARCLAY:      Right.

 4                       THE COURT:     This isn’t going to be a

 5     sound byte day.     And so --

 6                       MS. BARCLAY:      Right.

 7                       THE COURT:     -- (indiscernible) your part,

 8     this is -- and that’s some of the data that I like on --

 9                       MS. BARCLAY:      I’m here as long as this

10     hearing (indiscernible) --

11                       THE COURT:     Could you be?      I just worry

12     about the elected officials.         They are not captive, but

13     if they have to leave, then they (indiscernible)

14     Committee Meetings.

15                       MS. BARCLAY:      Of course.     Yeah, of

16     course.

17                       THE COURT:     Okay.

18                       MS. BARCLAY:      Yes.

19                       THE COURT:     Okay.     And I’ll come back to

20     you.   What I’m interested in is this horrific start

21     we’ve got this year already.

22                       MS. BARCLAY:      Nobody would argue the

23     situation is what it should be.

24                       THE COURT:     Okay.     Thank you so much.

25     And will the Fire Department come --

                                                                 Page 73

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 74 of 195 Page ID
                                 #:3785

 1                       SCOTT:     (indiscernible) be here when

 2     you’re ready for them and (indiscernible) --

 3                       THE COURT:       And I’ll bring

 4     (indiscernible) back right away, okay?                 All right, thank

 5     you.     All right, I would call upon Councilman Mike

 6     Bonin.     And I appreciate his attendance and he was kind

 7     enough to contact Councilman Kevin De Léon.

 8                       COUNCILMAN MIKE BONIN:              Good to go?

 9     Thank you, Your Honor.         Thank you, Your Honor.          Thank

10     you, Michele for having us here today and for the focus

11     and attention and urgency.           I know that today's

12     discussion is focusing on the micro of Skid Row in order

13     to address the macro of the City and the County.                    But I

14     did want to come today because the micro applies just as

15     well to Venice as it does to Skid Row.

16                       In all of the nine questions that you

17     have asked could just as easily be asked of Venice as of

18     Skid Row and probably of Hollywood and other places in

19     the City of Los Angeles.          I'd also suggest that there's

20     two more questions that we should ask that I think are

21     equally urgent; the questions asked about the tents and

22     the emergency placements.

23                       I think a vital question for us to be

24     asking this City, the County, all of us is, to what

25     extent have people moved from the emergency placement,

                                                                      Page 74

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 75 of 195 Page ID
                                 #:3786

 1     the emergency shelter into real housing?              How many and

 2     how fast?    Because I think that's the real measure of

 3     our success.    And the second question, I think, that's

 4     important to ask at every point in the discussion is, to

 5     what extent, how deeply, how consistently have we

 6     consulted with people who are unhoused in determining

 7     what the solutions are that we're offering?              But I

 8     really thank you for those questions and those

 9     attention.

10                      I wanted mainly today to speak to the

11     question that the Court has posed to those who've come

12     before, earlier, which is, to what extent, given this

13     emergency, should the Court be acting?              And to what

14     extent should authority be left with the elected

15     officials of the City and the County?              To what extent

16     should the Court be intervening?

17                      My view, as someone who has been in

18     office for seven years, as someone who has been either a

19     participant in, a student of or a follower of government

20     in Los Angeles for a couple of decades now, is, my view

21     is that it is urgently important for the Court to assume

22     the maximum role that it can.          I would encourage the

23     Court to take a much stronger intervening role.              I know

24     you've saw, as many have, the piece I wrote yesterday

25     arguing in favor of a consent decree.

                                                                   Page 75

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 76 of 195 Page ID
                                 #:3787

 1                       I want to be clear why I recommend this

 2     because I'm doing it not because I find fault with

 3     anybody.     I do not think it is a result of a lack of

 4     will or concern or effort and in many cases, resources,

 5     on behalf of any elected official.            I think more is

 6     being done at the City and the County level than has

 7     ever been done before in Los Angeles.

 8                       But because of the very nature of

 9     government, the structure of government, design of

10     government here, where power is diffused and authority

11     is diffused, intentionally by progressive error reforms

12     when the charters were written to prevent concentration

13     of power and corruption.       That system is just

14     fundamentally not designed to meet the level of crisis

15     we are in.     That type of system is very good at

16     addressing problems.      It is not good at addressing a

17     crisis of tens of thousands of people on the streets

18     everywhere and encampments for people dying a day.

19                       Like I said, more has happened than has

20     ever happened before.      But it also feels as if the

21     actions that are happening are the exceptions to the

22     rule as opposed to the consequence of the rules.            And I

23     would make -- and I know you're a veteran, Your Honor --

24     that if we were going to make a war or military analogy,

25     over the past four or five years in Los Angeles, the

                                                                 Page 76

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 77 of 195 Page ID
                                 #:3788

 1     City and County have engaged in a lot of pretty

 2     aggressive skirmishes to deal with the homelessness

 3     crisis.

 4                       But we have not engaged in a coordinated

 5     assault and that is what's missing because the way

 6     government is set up, nobody can force, within

 7     government, that level of cooperation.              The Mayor can't

 8     force me or any of my colleagues to do a certain thing.

 9     None of the County Board can force the City to do

10     something and we can't force them to do something.

11                       THE COURT:    (indiscernible)         This is

12     critical.    Is the City still here?          Matt and the

13     homeless person?     I really hope that you're hearing this

14     because this isn't a criticism, this is a concern and a

15     very good discussion that's taking place.              Please.

16                       COUNCILMAN MIKE BONIN:           Thank you.     The

17     examples I would use is that we can set a citywide goal,

18     but no-one can make a councilmember approve the units in

19     their district.     The City can't force the County to fund

20     a project we build.     They often do, but we can't compel

21     them to, nor can they compel us to create a project that

22     they are willing to fund.       It's just a fundamental

23     inherent systemic lack of coordination.              And I think

24     it's important to note that, as frustrated as we all

25     get, there really are no bad actors or very, very few

                                                                    Page 77

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 78 of 195 Page ID
                                 #:3789

 1     bad actors in this situation.          This is -- if anything,

 2     the people working on this problem are a choir of

 3     angels.

 4                      But the problem is, there's only one

 5     choir director and not everybody is singing the same

 6     song or in the same language or is even told to show up

 7     for rehearsal at the same time.           And it creates all

 8     sorts of problems.     Under no intelligent system would it

 9     require a councilmember to personally intervene on a

10     Friday night to get a woman with a young child into

11     emergency shelter prior to Monday morning.

12                      But by the same token, we cannot rightly

13     fault LAHSA or the service agencies for not providing an

14     on-demand service that we have not resourced.                LAHSA and

15     our service agencies are often in a horrible position of

16     being told to do 17 different things and the City and

17     County are only funding maybe a half dozen of them.                   We

18     give them the expectation often without the resources

19     and it's because we're all pulling in different

20     directions.

21                      So, I would suggest that a Consent Decree

22     is the appropriate level of intervention and cooperation

23     because, as you have noted, Your Honor, a Consent Decree

24     does not take away the City's role.                It does not take

25     away the County's role.      We are still engaged, we would

                                                                     Page 78

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 79 of 195 Page ID
                                 #:3790

 1     negotiate what the terms of it would be, we would

 2     negotiate what the elements of it would be, what the

 3     goals and what the benchmarks would be and hopefully we

 4     could agree on what the specific role of the monitor

 5     could be.

 6                      I would strongly urge that it not just be

 7     the Plaintiffs and the City and the County, but it also

 8     be LACAN and the other Intervenors and people who are

 9     unhoused directly.     And I think it's very important that

10     if we were to do something like that, that it needs to

11     be multi-phases.     Yes, it is very important to do the

12     emergency action to get people out of the cold and the

13     rain and to save from hypothermia, the women whose

14     photos you have just shown.

15                      But if we leave it at that and we do not

16     make sure that there is a system in place to get people

17     out of the tent or out of the pallet shelter and into

18     long-term housing and services and permanent homes, then

19     we haven't really succeeded.         We've addressed a moment

20     in time, and we've addressed a bleeding wound without

21     actually saving a life.

22                      So, earlier our City Attorney, I think,

23     very thoughtfully answered the question of, whose

24     responsibility should it be?         Should it be the elected

25     officials, or should the Court be substituting its

                                                                Page 79

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 80 of 195 Page ID
                                 #:3791

 1     judgment?     I'd suggest that a Consent Decree is not

 2     quite substituting the Court's judgment.            I think it's

 3     helping bring us to the right judgment and I actually,

 4     personally think that we are on a trajectory where if we

 5     don't, we're eventually going to wind up with some level

 6     of Court putting us in receivership and definitely

 7     substituting our judgment.

 8                       But in the question of, whose judgment it

 9     should be, yeah, the elected officials are the right

10     answer.     But it's not the right result.         We're not

11     getting from that right answer the right result that we

12     need.     And I would submit that Los Angeles, over the

13     past few decades, has often needed a Consent Decree to

14     get its butt kicked into doing what needs to be done.

15     And I work in a District and in a field of focus in

16     public policy where I've seen the results of this.

17                       My District borders the Century Freeway

18     and thousands of units of affordable housing would not

19     have been built when that freeway was constructed were

20     it not for a Consent Decree.         I represent the Coast of

21     Los Angeles, including Hyperion Sewage Treatment Plant

22     and there would still be sewage in Santa Monica Bay and

23     kids would still be getting sick and marine life would

24     be dying if it weren't for a Consent Decree that caused

25     us to upgrade and significantly invest in that sewage

                                                                 Page 80

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 81 of 195 Page ID
                                 #:3792

 1     treatment plant.

 2                      I serve on the Board of L.A. Metro, where

 3     we have an absolute crisis right now with declining bus

 4     ridership.    We were facing a similar problem where that

 5     system was disinvesting and ignoring, in a way that

 6     violated Civil Rights of low income and black and brown

 7     people, an analogy you can make here, by the way, back

 8     in the '90s and that system entered into a Consent

 9     Decree.   Metro entered into a Consent Decree that put

10     significant, massive investment into the bus system.           It

11     started deteriorating when the Consent Decree expired.

12     I'll give you that.

13                      And then when Mr. Feuer was on the

14     council and I was a staff member, I remember very robust

15     discussions on the council, months of discussion about

16     whether or not to enter into a Consent Decree with LAPD

17     over the Rampart scandal.       And it took the council some

18     time to get to that point.        But eventually, despite the

19     objections of the Mayor at the time, the City of Los

20     Angeles got to accept that and as a consequence, while

21     reforming the police department is not a completed task

22     by any means in Los Angeles, decade’s worth of reforms

23     that people have been seeking were implemented.

24                      So, I think we need to welcome, and we

25     need to invite a Consent Decree as a way of preserving

                                                                Page 81

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 82 of 195 Page ID
                                 #:3793

 1     some level of control, but also acknowledging that we

 2     need help.    And I do not think the City and the County,

 3     faced with this calamity, should, by any means, feel

 4     that a Consent Decree is a failure.                Acknowledging when

 5     we need guidance, when we need partnership, when we need

 6     direction, I think, is the right step in leadership.

 7     Because our measure needs to be, not just what is the

 8     right answer, but what is the right result.

 9                      THE COURT:     I want to thank you.

10                      COUNCILMAN MIKE BONIN:              Thank you.

11                      THE COURT:     If -- I want to know if there

12     are any other elected officials because I know that if

13     you want to stay, you're certainly invited, but

14     otherwise, I want to make sure you're not.

15     (indiscernible) Yeah, if you'd be so kind.                Thank you

16     for your courtesy, by the way.          And then after the next

17     speaker, we're going to -- so, Meg, thank you for coming

18     back and I'm sorry about the discourtesy, okay?

19     (indiscernible) horrific number of deaths already in

20     January and the question was, how many in Skid Row?

21                      MS. BARCLAY:       Again, we (indiscernible)

22     Is that -- okay.     Again, that was information that the

23     medical -- the Chief Medical Officer for the Fire

24     Department was supposed to provide and he's not here

25     yet, but he's on his way.       Okay.      So, just continuing

                                                                     Page 82

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 83 of 195 Page ID
                                 #:3794

 1     with the work the City has been able to do since March

 2     of 2020 in Skid Row, again, this is in addition to

 3     ongoing services and we continue to work with Council

 4     District 14 and the Mayor's office to identify

 5     additional efforts because, obviously nobody would agree

 6     that this is enough.      But in addition to the hygiene

 7     services that I'd already described, we had provided --

 8     this year we've provided leasing -- funding for leasing

 9     tenant improvements and operating costs to double

10     voluntary public storage for people experiencing

11     homelessness to 2,500 total storage bins at two

12     locations in Skid Row.      $1.5 million was invested in

13     Project 100 here from the Downtown Women's Center to

14     move women experiencing homelessness off the streets and

15     into permanent housing.      $250,000 has been provided for

16     the Skid Row Women's Emergency Shelter, also here at

17     Downtown Women's Center.       We've installed eight

18     additional dumpsters to increase access to trash

19     disposal and open the 409 Lofts, which is a 55-unit,

20     City-funded Proposition HHH permanent supportive housing

21     project and also has an on-site health clinic serving

22     the entire Skid Row community which was also built with

23     Proposition HHH funding.

24                      Citywide, since March, the City has

25     continued to provide -- we have a mobile pit-stop

                                                                Page 83

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 84 of 195 Page ID
                                 #:3795

 1     program that provides attended public portable toilets

 2     at 10 locations citywide with attendants 12 hours a day,

 3     7 days per week.     There is four A Bridge homesites that

 4     have opened since March with 314 new interim housing

 5     beds for single adults, youth, veterans and families.

 6     On the veterans' site, the City provided capital funding

 7     and --

 8                       THE COURT:     You know Meg, with your

 9     permission -- first of all, I appreciate it.          Could you

10     submit this to the Court so I could read it?

11                       MS. BARCLAY:      You have it.

12                       THE COURT:     No, but could I just make a

13     record of this and could I go over it?

14                       MS. BARCLAY:      Yes, of course.   I would

15     just want to lay out, we've talked about the

16     interventions that have opened in response to the road

17     map and in response to the MOU, I wanted to lay those

18     out.     2,580 interventions have opened since June, 839 of

19     those are permanent supportive housing projects, 218 are

20     project home key hotels that were previously occupied as

21     project Room Key.     There's 499 rapid rehousing shared

22     housing placements, 899 A Bridge Home beds in 12

23     facilities, 75 beds in the City's first pallet shelter

24     and 60 spaces in new safe market programs.

25                       THE COURT:     And I want to thank you.

                                                                Page 84

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 85 of 195 Page ID
                                 #:3796

 1     I've gone over that Schedule A of the report.           I think

 2     I've almost got it memorized by District, I'm not sure.

 3     So, B, C, and D, as well.         So, I want to humbly thank

 4     you, okay?     I didn't mean to cut you off, but I want to

 5     make sure that -- I will be talking to you in the

 6     future.     And once again, I want to very humbly thank you

 7     for being here, Meg.      Okay.     If the fire person is here,

 8     fine.

 9                       MR. FEUER:      Your Honor, he is apparently

10     not here.     (indiscernible) we will inform the Court and

11     the Court can take his testimony when the Court is

12     ready.

13                       THE COURT:      I take it (indiscernible)

14                       MR. FEUER:      Is there anything further

15     you'd like from our office?

16                       THE COURT:      A lot, but I think it will

17     come in the briefing and eventually, I'm going to be

18     asking the parties about a dollar and cents product

19     going out to the street.       What's the money coming in,

20     where's it going, what's the product in terms of

21     services, but most importantly, housing, interim, long-

22     term supported, etc.      So, I want to thank you very

23     humbly.     Thank you for being here, Mike.        Pete White, if

24     you can -- with no disrespect to General Jeff -- Pete.

25                       MR. WHITE:      Pastor Cue -- one second.

                                                                Page 85

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 86 of 195 Page ID
                                 #:3797

 1     Pastor Cue, can you do me a favor?            Could you call

 2     Monique and have her on the phone while I start?               So --

 3     so, good morning Court.      My name is Pete White, P-E-T-E,

 4     W-H-I-T-E, with the Los Angeles Community Action

 5     Network.     And so, I'm going to get started by the

 6     question you asked this morning.

 7                       When General Jeff came up to describe the

 8     community, I think it's important for folks to

 9     understand what birthed this community.            When I looked

10     at your Order, Judge, and I read Brown v. Board of

11     Education, it struck a tone.         It struck a tone because

12     this is black history month, as if African-Americans has

13     not contributed for 365 days to build this country every

14     year for 450 years.     And so, when I -- one second --

15     thank you.     Monique, I’m going to put you on hold, but

16     stay right there.

17                       And so, to answer the question, the Skid

18     Row question, Skid Row is a place borne out of the

19     outgrowth of redlining, segregation, de-

20     industrialization, the war on drugs, more aptly put, the

21     war on black people, the war on the black community.

22     It's the rise of the prison industrial complex NAFTA and

23     a host of political decisions that have informed the

24     current deadly plight of black people in Skid Row and

25     abroad.    And so, race is a powerful determinant of who

                                                                 Page 86

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 87 of 195 Page ID
                                 #:3798

 1     is literally on the streets and who is inside as your

 2     Order lifted.

 3                       Black people have been abandoned and now

 4     the process of abandonment is in full effect.              We don't

 5     live in pipelines, Judge.       8,200 units in a pipeline

 6     does not create or provide housing, nor are we comforted

 7     by PowerPoint presentations that continue to illicit

 8     hope.     Look around us.   But the community is vibrant.

 9     The community, as you have lifted, Judge, is resilient

10     and we continue to care for ourselves.              The only answer

11     is housing.

12                       All vacant, city-owned property through

13     adaptive re-use must be converted to housing and those

14     assets must be turned over to the community right now.

15     Innovative housing strategies must be deployed

16     immediately.     Prefab, modular, 3D, LACANS, Eco-Hoods

17     project must be supported vigorously.              Hotels that

18     receive public subsidies must open their doors and house

19     the most vulnerable amongst us right now.              Housing

20     insecure people must not be allowed to become homeless

21     because one additional homeless person is a lifetime of

22     misery.     Policy that allows for corruption to flourish

23     must be ended and true participatory budgeting must be

24     advanced.

25                       I am so happy to have Councilmember De

                                                                   Page 87

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 88 of 195 Page ID
                                 #:3799

 1     Leon coming with his best foot forward because the

 2     trajectory that we have with Jose Huizar, who is horse

 3     trading units of housing on the backs of poor people

 4     cannot stand and we must stop all policies that allow

 5     that.     We must de-fund the police and place those

 6     resources into housing now and we must take control out

 7     of the hands of those that continue to fail us and turn

 8     over the experiences to those living this reality.

 9                       I was (indiscernible) that this morning

10     we have talked about, talked around and represented the

11     voice of black women, but throughout the entire

12     conversation, no black women have been present.             And

13     this conversation must be centered on the voice of black

14     women and I have, for a couple of minutes, Monique Noel,

15     from the Downtown Women's Center -- for the Downtown

16     Women's Action Coalition, excuse me -- about to share.

17     Hopefully, this works.        Monique, are you ready?

18                       MS. NOEL:     Yes, thank you.      My name is

19     Monique Noel.     I am a member of (indiscernible), the

20     Brown (indiscernible) Action Coalition.            When a

21     coalition is killed and (indiscernible) crisis is not an

22     option.     Women have died because they're living on the

23     street and women's issues are likely excluded on

24     conversations around interrupting homelessness.

25     Ethnicity and gender are extremely important factors in

                                                                   Page 88

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 89 of 195 Page ID
                                 #:3800

 1     determining outcomes for our community and the

 2     (indiscernible) information that we hope shouldn't be

 3     overlooked.

 4                      We have a wealth of first-hand experience

 5     and data that not only has the Court been issued, we

 6     continue to raise, but can offer solutions on how to

 7     correct the harm that (indiscernible).             There's a

 8     disproportionate number of black women living in Skid

 9     Row whose voices must be included in any effort that

10     pushes (indiscernible) forward.           We've seen black women

11     resting on the street for years.           Why?    When they want -

12     - emergency housing has not been made available to them

13     in the height of the pandemic and in the coldest of

14     winter months.     (indiscernible) begrudge them.          There's

15     no follow up.    This is unacceptable.

16                      How is it that (indiscernible) 100

17     (indiscernible) 100 women has not found 100 women?

18     There are thousands of women in Skid Row and

19     (indiscernible) doesn't even get inside of that.                We're

20     hearing horror stories of how people have been treated

21     when (indiscernible).      So, stop co-regulating yourself

22     (indiscernible).     This is not a success story.          We are

23     the only black and brown (indiscernible).

24                      MR. WHITE:     Hey, Monique.        Monique,

25     Monique.   Monique, just a little slower because the

                                                                  Page 89

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 90 of 195 Page ID
                                 #:3801

 1     Court reporter, his fingers is about to fall off over

 2     here because you are going in.          A little slower.       Hit

 3     it.

 4                      MS. NOEL:     We're the only black and brown

 5     women-led organization organizing groups in Skid Row and

 6     our voices cannot be left out.          People in our community

 7     are houseless because of structural and institutional

 8     racism and gender inequality.          We have recommendations

 9     for unhoused women in the community on things they state

10     and what corrections they need.           Yet we continue to see

11     other (indiscernible) on what we need.

12                      This has to stop.         Immediate steps that

13     must be taken, prioritize immediate housing solutions

14     for unhoused women, but specifically prioritizing black

15     women, converge all (indiscernible) and county owned

16     property into property that can be used for women and

17     families.    Ensure state, local and federal resources,

18     included in COVID-19 (indiscernible) dollars are

19     earmarked for emergency and health (indiscernible) for

20     women.   That's it.

21                      MR. WHITE:     Thank you for the opportunity

22     to present this morning.       Thank you, Monique, for

23     centering the voices of black women.               I yield our time.

24     Thank you, Judge.

25                      THE COURT:     Is General Jeffrey there?

                                                                    Page 90

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 91 of 195 Page ID
                                 #:3802

 1                       GENERAL JEFFREY:        I'm here.

 2                       THE COURT:    The formation of the Advisory

 3     Council to the Court took place because of the void

 4     created by Huizar.     Councilman De Leon became the

 5     councilman and has graciously been attentive to the

 6     Advisory Council.     So, historically were formed by the

 7     Court and I want to thank you for that.            Remember, the

 8     composition of the Advisory Council is turned back to

 9     the community.     So, if Noel is not on it and you choose

10     her to be, I would suggest that that's something that

11     you form and make sure that there's black women

12     representation.     Her decision -- okay.

13                       PASTOR CUE:     Good afternoon, Judge.

14     Pastor Cue from The Church Without Walls Skid Row.            It

15     is interesting that now this has been a state of

16     emergency for most.     But right here on this corner, at

17     Fifth and St. Pedro, as a Pastor, St. Pedro meaning St.

18     Peter, right?     There's a prophetic thing going on here

19     and not in the sense of a right-wing prophecies you've

20     been hearing.

21                       But in 2015, we declared this a state of

22     emergency.    You can find the article in the L.A. Times,

23     just Google it.     We declared this a state of emergency

24     because it's been a state of emergency to us for a long

25     time.   This state of emergency did not begin yesterday.

                                                                 Page 91

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 92 of 195 Page ID
                                 #:3803

 1     Listening to some of the conversations this morning

 2     triggered me.

 3                       I kept getting trigger after trigger.

 4     The same way I got triggered when I heard an official

 5     say this morning that we can't -- that given -- that

 6     sending or prioritizing farm workers would slow down the

 7     distribution of vaccines.       I'm like, wait a minute, it

 8     doesn't slow down the distribution of lettuce.          So, if

 9     you can get lettuce from farm workers, how come you

10     can't get the vaccine and prioritize farm workers?           Is

11     it because they're brown, right?

12                       And so, dealing with this systemic issue,

13     I wanted the Judge to hear and the Courts to hear the

14     urgency.     Dr. King talked about the urgency of now.           For

15     us, we don't have time.      Justice delayed is justice

16     denied.    So, we don't have time to wait on a solution.

17     That is why we support the Consent Decree because we've

18     been waiting for a long time and nothing has been

19     happening of significance.

20                       We know that 1.3 million working people

21     who had risk of being houseless prior to COVID-19.

22     Where are those people now that we have COVID-19?           We

23     know we have structural issues that needs to be

24     addressed.     But the first structural issue we need to

25     address is the structure of racism and classism in our

                                                                Page 92

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 93 of 195 Page ID
                                 #:3804

 1     society and that's the reason we don't have enough

 2     housing.

 3                      And so, when I hear about shelters, I

 4     know they're significant and we need them, I get

 5     triggered because a shelter is a downgrade from a

 6     housing project.     I wish I could preach today, but I

 7     didn't come here to preach.         See, a shelter is just a

 8     downgrade from a housing project and that's why, when

 9     COVID-19 happened, a lot of the shelters got overwhelmed

10     and then, prior to that, some of the highest group of

11     people -- the group of people who were most affected by

12     the homeless count prior to COVID-19 were folks 62 and

13     up, which means we are displacing our senior citizens.

14                      And so, these issues need to be addressed

15     and I agree with Pete, I agree with Councilman Bonin, we

16     need a two-prong approach.        Housing people now,

17     sheltering people now, but housing people right away, as

18     well, and continue to build that infrastructure.

19                      And by the way, like Pete White said, we

20     -- this is a state of emergency, so we can't be talking

21     about, well, there's a high vacancy rate in South Park

22     when there are no vacancies in Skid Row and there is no

23     housing in Skid Row, but we're worried about the vacancy

24     rate in South Park.     That should tell us something

25     because it's revealing where our heart is that we can

                                                                Page 93

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 94 of 195 Page ID
                                 #:3805

 1     have all these vacancies in South Park and no housing

 2     for folks in Skid Row.

 3                       And then we want to focus and say, well,

 4     it's their fault and their issues.            No.    To whom much is

 5     required, the scripture says, to whom much is given,

 6     much is required.     And in 2018, the State of California

 7     went from the 6th largest economy in the world to the

 8     5th largest economy in the world.            Where is the money?

 9     Where are the resources?        We need the Court to step in,

10     take action.     Thank you.

11                       THE COURT:     Pastor, Thank you.        I'm going

12     to call on -- in any particular order, First Alliance,

13     the Intervenors, LAHSA.        And there's no particular

14     order.   And Pastor, you'll make your -- you're known

15     also to the Court, in general, through Shayla or your

16     representative.     Now, let me say also, before we begin,

17     this Court is extraordinarily honored that we would have

18     it here because we've had hearings at the hotel when the

19     First Alliance was gracious enough, through your

20     efforts, Elizabeth, to maintain a hotel when we had no

21     place to go.     So, Isaac, on the record, Isaac is

22     commended.     Last name is?

23                       MS. MITCHELL:      Shomar.

24                       THE COURT:     Shomar -- commended by the

25     Court for giving us that availability.              We've had

                                                                   Page 94

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 95 of 195 Page ID
                                 #:3806

 1     hearings at City Hall, one of the participants.                The

 2     Court's extraordinary pleased so it could come now to

 3     the affected community.      So, I turn this over to First

 4     Alliance for any comments.        And you know that I'm going

 5     to be asking for briefing concerning monies.                I'll do

 6     that on the record now.

 7                      Where has that money gone?              Pastor Cue

 8     talks about, where's the money?           The Court's impression

 9     has been, where's the $2.4 billion?                Where's the product

10     on the street?    Where is something more than a clipboard

11     and a cup of water and maybe a mask, at the most?                I'm

12     going to be asking all of you to look at that and ask

13     those tough questions and do that tough work.                Because

14     the product doesn't seem to be getting to the street

15     although they're able, good people making that effort.

16     Liz?

17                      MS. MITCHELL:       Thank you, Your Honor.            I

18     appreciate everything that I've heard today.                We filed

19     this case to spur that sense of intensity and sense of

20     action, but for 11 months, we have been hearing

21     platitudes and eloquent speeches and we have been seeing

22     quite a bit of effort, but not enough.                And I want to

23     echo what Councilman Bonin said about a series of

24     skirmishes, but no full-on assault.                There has been no

25     change.   In fact, there are increased numbers of

                                                                     Page 95

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 96 of 195 Page ID
                                 #:3807

 1     homelessness -- excuse me, increased numbers of persons

 2     experiencing homeless, on the street than there were 11

 3     months ago, 12 months ago.        And some of that is due to

 4     COVID, but not all of it.

 5                       And so, I think it's really important to

 6     get our heads wrapped around this in a large, scalable

 7     way.     50 people here, 100 people there is good, it's not

 8     going to get us where we need to go.               And so, these

 9     series of paper cuts need to change into a focused,

10     dynamic action, which is why we are here, which is why

11     we are all here today and why we have been here since

12     March.

13                       So, with that, I want to address a very

14     specific issue and bring this issue to the Court's

15     attention because one of the things that we've heard

16     today, one of the things that we always hear, is that

17     there aren't enough resources.          If we had enough

18     resources, we could get this done, except that the

19     citizens of Los Angeles, the City of Los Angeles and

20     County of Los Angeles were promised resources with Prop

21     HHH and Measure H.

22                       And I want to be very specific and first

23     focus on Prop HHH because that was passed with a promise

24     to the taxpayers that it would be used for supportive

25     housing, one, temporary shelter facilities, two,

                                                                    Page 96

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 97 of 195 Page ID
                                 #:3808

 1     affordable housing that was limited to 20 percent and

 2     associated infrastructure, that's number four.          But per

 3     the Controller's report, only 5 percent, that's $58

 4     million have been used for interim and temporary shelter

 5     and facilities projects.       That is not what the taxpayers

 6     voted on, that is not what the taxpayers were promised.

 7                      So, based on the information that we see

 8     on the HHH dashboard, from what I can tell, and I'm

 9     interested to hear from the City and I would request

10     additional briefing on this issue is the Court might

11     oblige --

12                      THE COURT:     Could you ask

13     (indiscernible)?

14                      SPECIAL MASTER MICHELE MARTINEZ:         Yes,

15     can we have somebody from the City's office?          I asked

16     this question, Ms. Mitchell, the other day to the Mayor

17     about the 5 percent and I was told that through HHH,

18     that no emergency housing or temporary housing was part

19     of Proposition HHH.     And if they can come in and verify

20     that, either through Meg Barclay or anyone else because

21     I was dumbfounded because I've read the -- I've read,

22     just as you have read, constantly, HHH and what it was

23     supposed to be used for and I was told that it was not

24     supposed to be used for any kind of emergency housing or

25     shelter.

                                                                Page 97

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 98 of 195 Page ID
                                 #:3809

 1                      MS. MITCHELL:       I have the text of it

 2     right here.

 3                      THE COURT:     Meg, you're here for the

 4     homeless or -- (indiscernible).

 5                      MS. BARCLAY:       Hello.         Meg Barclay, City

 6     Homeless Coordinator of the City of Los Angeles.

 7     Proposition HHH was passed as a permanent supportive

 8     housing primarily effort and the goal, was to establish

 9     10,000 new permanent supportive housing units over 10

10     years.    There is also an eligible use for facilities

11     that serve people experiencing homelessness and my

12     office administered the facilities program.

13                      We did the first RFP for the facilities

14     program in two weeks in order to be able -- two weeks --

15     in order to be able to identify projects that could be

16     put into the first project expenditure plan for

17     Proposition HHH less than a year after the Measure

18     passed.    We did another RFP right after that for

19     facilities and shelters were -- and we were hoping for

20     more shelter beds through Proposition HHH.

21                      It was an RFP, it was an application for

22     no cost, service repayment loans to support homeless

23     facilities that provide services to homeless, not

24     necessarily beds.     And what we got back, we got many

25     applications.    We have 20 privately sponsored projects

                                                                     Page 98

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 99 of 195 Page ID
                                 #:3810

 1     right now under the facilities program.            But there were

 2     not many applications for new shelter beds.

 3                      There were a number that were doing

 4     rehabilitation of buildings currently providing shelter,

 5     which was just really an indicator that there had never

 6     been capital funding to do the deferred maintenance and

 7     continue to maintain facilities that provide shelter and

 8     there was a lot of need.       And that was what people were

 9     -- that's what people applied for, primarily, was to do

10     rehab and to modernize buildings that were already

11     providing services.

12                      There were some exceptions there.          There

13     were some new beds.     It's somewhere in the neighborhood

14     of 120-160 beds that were established or updated with

15     the facilities program.      But largely, it was

16     rehabilitation and improving the facilities where those

17     -- where beds were currently being provided.            We made a

18     recommendation, and the Council approved the

19     recommendation to discontinue the facilities program

20     after the first two RFPs in order to allow -- and that

21     was when housing costs were very high, it was --

22     Proposition HHH, the cost per unit was -- and the

23     subsidy per unit was still at $220,000 per unit under

24     the -- for the PSH program.

25                      And we made a recommendation to

                                                                 Page 99

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 100 of 195 Page ID
                                  #:3811

  1    discontinue the facilities program in order to --

  2    because we were not getting a lot of applications for

  3    new beds and because we wanted to make sure that the

  4    Measure was focused on permanent units which, as you

  5    know, is the permanent solution to homelessness.

  6                      I will say that shortly after that was

  7    when the A Bridge Home program was launched and the City

  8    began using other money, besides Proposition HHH, to

  9    build shelters.     And that program has been hugely

 10    successful.     It was initially targeted to build one

 11    shelter per Council District and a goal of 1,500

 12    shelters.     We have 28 facilities with more than 2,000

 13    beds now.

 14                      So, it wasn't that the City's focus was

 15    not on assisting facilities, we just chose to -- the

 16    recommendation that was approved by Council and the

 17    Mayor was to focus Proposition HHH on permanent housing

 18    and the permanent solution for people and to use other

 19    resources to significantly expand the amount of shelter

 20    that was available in the community.

 21                      SPECIAL MASTER MICHELE MARTINEZ:        So,

 22    Meg, this is Special Master Martinez for the record.

 23    So, what I'm hearing, when you guys went out to the

 24    voters, there was an option for temporary facilities.

 25    The Mayor and City Council then moved and chose to move

                                                                Page 100

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 101 of 195 Page ID
                                  #:3812

  1    towards permanent housing.            So, none of the monies that
  2    were asked from the voters to move towards some kind of
  3    emergency housing, you all decided not to move in that
  4    direction --
  5                       MS. BARCLAY:         No, that's not what I'm
  6    saying.
  7                       SPECIAL MASTER MICHELE MARTINEZ:            Okay,
  8    then what are you specifically saying because the
  9    question is, through HHH, only 5 percent of the funding
10     thus far has been spent on emergency temporary shelter.
11     And what you're saying to me, and you just stated, that
12     the Mayor and Council decided to focus on permanent
13     supportive housing.        But does HHH have funding for
14     temporary and emergency shelter?
15                        MS. BARCLAY:         So, Proposition HHH, yes,
16     it is eligible, but it is primarily -- and it is
17     primarily and was designed to focus on permanent
18     housing.     But the City chose to use other resources and
19     significant amount of other resources.              If you want to
20     look at the big picture -- and we are going to be
21     preparing that in the brief -- of the amount of money
22     the City has paid outside of Proposition HHH for
23     facilities that serve people experiencing homelessness.
24     And those are facilities -- the facilities themselves
25     are, in large part, meant to be temporary.

                                                               Page 101

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 102 of 195 Page ID
                                  #:3813

  1                      They're not meant to be permanent for --

  2    and Proposition HHH could not be used for temporary --

  3    like, we could not have used it for this (indiscernible)

  4    structures like you see at a lot of the Bridge

  5    homesites.    Because these are bond funds and they

  6    require permanent asset that goes with the taxpayer re-

  7    payment of those funds over time.

  8                      SPECIAL MASTER MICHELE MARTINEZ:            Great.

  9    Thank you.

 10                      MS. MITCHELL:       So, I hear what Ms.

 11    Barclay has said.      That is not what's in the Resolution,

 12    that is not what the voters voted on.               I have a copy of

 13    the Council Resolution here.

 14                      THE COURT:     For a homeless person, I

 15    would recommend that you stick around.               (indiscernible)

 16                      MS. MITCHELL:       Yeah, so specifically,

 17    this is the text of the Council Resolution that was

 18    passed.    And it says that, "The public interest or

 19    necessity demand (a) the acquisition or improvement of

 20    real property to provide, (1) supportive housing for

 21    extremely low income or very low income individuals and

 22    families who are homeless or chronically homeless, which

 23    includes facilities from which assistance and services,

 24    such as mental health treatment, health care, drug and

 25    alcohol treatment, education and job training, may be

                                                                   Page 102

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 103 of 195 Page ID
                                  #:3814

  1    provided; (2) temporary shelter facilities, storage

  2    facilities, shower facilities and other facilities to be

  3    used to provide supportive services or goods to or

  4    otherwise benefit those who are homeless, chronically

  5    homeless or at risk of homelessness; (3) affordable

  6    housing, including better and housing for extremely low

  7    income, very low income and/or low income individuals

  8    and families, including those who are at risk of

  9    homelessness; and (4) associated infrastructure and

 10    landscaping."

 11                      And then there's a series underneath

 12    that.   So, the Proposition that was put before the

 13    voters mirrors that exact language, which breaks it up

 14    into four separate sections, (1) supportive housing, (2)

 15    temporary shelter facilities, (3) affordable housing

 16    which is capped at 20 percent and associated

 17    infrastructure.

 18                      There is nothing in this Proposition that

 19    says it needs to be almost exclusively focused on

 20    permanent housing.      And so, when you look at the

 21    breakdown with 95 percent permanent supportive housing

 22    at an outrageous cost of, we're looking at an average of

 23    $570,000 per unit for something like a 400 square foot

 24    apartment building, is unconscionable to the City of Los

 25    Angeles voters.

                                                                Page 103

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 104 of 195 Page ID
                                  #:3815

  1                      So, my question is this, if the issue is

  2    resources, I would respectfully ask the Court to ask for

  3    additional briefing on how much of the Prop HHH funding

  4    is unspent, even if it's awarded, but no notice to

  5    proceed has been issued; (2) the City's ability to

  6    terminate awards to free up dollars for immediate

  7    funding for shelters.

  8                      Now in that regard, I want to bring the

  9    Court's attention to a Motion that was introduced by the

 10    Honorable Kevin De Leon, who is here behind me, and I

 11    think it's a tremendous Motion, where it states

 12    specifically, while almost all of the funding has been

 13    awarded, a substantial amount of it is in the pre-

 14    development phase, meaning is has received a conditional

 15    award and therefore, has not been drawn down upon.

 16                      While projects in pre-development have

 17    received two-year letters of commitment from the City,

 18    the subject parties have not initiated formal loan

 19    agreements for said projects.           A formal loan agreement

 20    memorializes the commitment and officially authorizes

 21    expenditure of Proposition HHH funds for a specific

 22    project.    The Motion was then made for a request -- for

 23    legal options the City may have to potentially withdraw

 24    letters of commitment for Prop HHH funded projects,

 25    which are currently in the pre-development phase.

                                                                Page 104

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 105 of 195 Page ID
                                  #:3816

  1                      Now, to clarify, according to the HHH

  2    dashboard, there are 4,179 units in the pre-development

  3    phase.    That's an average of $130,000 per unit that's

  4    coming out of HHH funds.        If only 50 percent of these

  5    projects were terminated, it would free up $272 million.

  6    There is a remaining unallocated amount of $30 million.

  7    Combining that would generate $300 million in shelter

  8    funding that could immediately provide roofs over

  9    people's heads.

 10                      If you're looking at $10,000 per bed,

 11    which is entirely possible, that's 30,000 beds that

 12    could be immediately available.            That's funding for

 13    30,000 beds.     One individual who is here, Brian Hulf,

 14    runs the Shared Collaborative Housing.              I know he was

 15    not invited by the Court, he was invited by us, and he

 16    has a pending Motion in front of City Council since 2018

 17    to provide 2,000 beds at only $4,000 per bed.

 18                      The shared housing option is available.

 19    The shelter option at low cost, Andy Bales who is also

 20    here, they recently provided a (indiscernible) shelter

 21    facility for women at only $10,000 per bed.              You have

 22    modular facilities, you have pallet shelter facilities,

 23    there are tent facilities.

 24                      There are a lot of options that could be

 25    utilized to get immediate shelter to people who

                                                                  Page 105

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 106 of 195 Page ID
                                  #:3817

  1    desperately need it.      So, at $300 million of non-general

  2    fund money, what could we do with that if we were

  3    focused and moving with alacrity?             And that is what we

  4    are focused on.     That is what the City should be focused

  5    on.

  6                      And I also want to add one more thing

  7    because I don't want the County to get a pass.             I

  8    understand there need to be facilities for the County to

  9    provide services.      However, in Measure H, specifically,

 10    the voters voted to approve funds to fund mental health,

 11    substance abuse treatment, health care, education, job

 12    training, rental subsidies, emergency and affordable

 13    housing, transportation, outreach -- I mean, all of

 14    these things that we typically look at as wrap-around

 15    services.

 16                      If you speak to outreach workers on the

 17    street, they're saying, "Where is the mental health?

 18    Where is our substance abuse treatment?             Where are the

 19    mental health beds for people that desperately need it,

 20    that are crying on the corner?           Where is that help?

 21    Where is the substance abuse?           Where are the detox beds

 22    that we were promised?"       Measure H suffers from what --

 23    my brother is a missionary in Africa and what he will

 24    say is, he warns constantly about "mission creep" and

 25    that is what Measure H has.          Measure H brought in $500

                                                                 Page 106

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 107 of 195 Page ID
                                  #:3818

  1    million that's supposed to provide outreach and services

  2    in 2019.    What happened?

  3                      There were a whole lot of really good

  4    ideas and the mission creep happened and we have very

  5    little mental health help, we have very little substance

  6    abuse help.    There are people that are desperate and not

  7    getting the help that they need because their Measure H

  8    is going to fund a series of projects that are not

  9    center to the mission that the voters passed it for.

 10                      So, you have funding for shelter, you

 11    have funding for services.         This needs to be a focused

 12    effort and so I would very respectfully request that the

 13    Court order additional briefing on those questions that

 14    I raised about Prop HHH with also, an understanding that

 15    Measure H is nebulous, it is confusing, it is not going

 16    to fund those services strictly that it is required for.

 17                      THE COURT:     I am going to order that.              I

 18    want you to draft the proposed language for my

 19    consideration, then I'll modify it.                 And I'm going to

 20    throw that opportunity open to you, the Intervenors, the

 21    City, the County, if they want additional briefing in

 22    these areas.     I think that's very well taken.

 23                      MS. MITCHELL:       Thank you, Your Honor.

 24                      THE COURT:     I very much appreciate it.

 25    For the Intervenors, either Brooke or Shayla.                 There's

                                                                     Page 107

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 108 of 195 Page ID
                                  #:3819

  1    Shayla.     Thank you.

  2                      MS. MYERS:      Thank you, Your Honor.           My

  3    name is Shayla Myers, that's S-H-A-Y-L-A, M-Y-E-R-S and

  4    I'm with the Legal Aid Foundation of Los Angeles.                  I

  5    represent the L.A. -- the L.A. Community Action Network

  6    and the Los Angeles Catholic Worker.                 They are

  7    Intervenors in this litigation.             Pete White, of course,

  8    is the Executive Director of LACAN and you heard from

  9    him earlier today.       There are often moments when the

 10    Intervenors in this case agree with the L.A. Alliance,

 11    the Plaintiffs in this case.

 12                      But we do agree with one thing, which is,

 13    this issue will not be solved by 50 beds here and 100

 14    beds there.     But we strongly disagree with why.               This

 15    issue of affordable housing in a homelessness crisis

 16    will not be solved by building emergency shelter beds.

 17    It will be a tragedy of today, Your Honor, if we end

 18    today's Court discussion with a conversation about

 19    emergency shelter beds in a Court proceeding that began

 20    by evoking the systemic interventions, post-Brown v.

 21    Board of Education and the Court's intervention in Brown

 22    v. Plata.

 23                      The emergency shelter system that the

 24    City has built is part of the problem that has

 25    reinscribed structural racism in the City of Los

                                                                       Page 108

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 109 of 195 Page ID
                                  #:3820

  1    Angeles.    We cannot pretend that we will be addressing

  2    any structural inequalities, that we will addressing any

  3    form of structural racism.         If the City continues to

  4    invest as a solution to homelessness in emergency

  5    interventions that provide no path forward for the

  6    individuals who are stuck in those interventions.

  7                      This city cannot focus its resources on

  8    emergency interventions with no path forward into

  9    permanent housing.      People who are in emergency interim

 10    housing in the city are languishing.                They have no

 11    options for permanence.       Project Room Key in Los Angeles

 12    is failing, not because it's not getting people off the

 13    streets, but because there is no path forward for people

 14    to move from those interim interventions into

 15    permanence.    And that is reinscribing the system of

 16    structural inequality that exists in the City of Los

 17    Angeles and in the County of Los Angeles.

 18                      We cannot create emergency shelter beds

 19    that are -- that we purport to be the solution to the

 20    structural racism that has gotten the City and County of

 21    Los Angeles to where we are today.             That is creating

 22    separate systems with no path forward.                For the tens of

 23    thousands of black and people of color in this community

 24    who are unhoused and who need the supportive services in

 25    the City of Los Angeles.        It would be devastating, Your

                                                                    Page 109

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 110 of 195 Page ID
                                  #:3821

  1    Honor, to end today with a conversation that focuses on

  2    emergency solutions.

  3                      Councilmember Bonin talked about one of

  4    the problems and one of the questions that this Court

  5    needs to be asking.      What we would encourage the Court

  6    to ask that question, how many people have moved out of

  7    the emergency interventions that the City has stood up

  8    in the last four years into permanent housing?               And the

  9    answer is, very few.      And we're not putting that blame

 10    on providers or LAHSA or anyone else.               We don't have to

 11    have that conversation about where the blame lies

 12    because we know where the blame lies.

 13                      The blame lies in the fact that we have

 14    500,000 too few affordable units in the City and County

 15    of Los Angeles.     We are in the midst of an affordable

 16    housing crisis.     For decades, the City of Los Angeles'

 17    strategy to address homelessness has been to render the

 18    problem invisible.      The focus on emergency shelters is

 19    in the same path as the focus of criminalization because

 20    all it does is move the structural and racial

 21    inequalities that have created our housing crisis into

 22    the shadows.

 23                      If you warehouse tens of thousands of

 24    homeless people, it will certainly give the remedies

 25    that the Plaintiffs are seeking in this case.               It will

                                                                   Page 110

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 111 of 195 Page ID
                                  #:3822

  1    give cleaner and passable sidewalks.                It will give

  2    people who are housed, the ability to sleep better at

  3    night because they will not see the racial and economic

  4    inequalities that exist in this city because it will be

  5    behind closed doors.

  6                      Now, that is not to say that there is not

  7    a place for services that unhoused people need.                That is

  8    not to say that there are not desperate needs of

  9    unhoused people who are on the sidewalks tonight.                  But

 10    those services are not housing solutions.                They are the

 11    FEMA-like response that the City and County are

 12    demanding.

 13                      The City and County could provide

 14    bathrooms, handwashing stations that Your Honor ordered

 15    at the beginning of this Court proceeding.                The City

 16    could stand up tents like this in the rain to keep

 17    people dry.    The City could open up the empty buildings

 18    to provide people a place to go, to ensure that they

 19    could get out of the rain.         But those will never be

 20    solutions to homelessness.         Those will be emergency

 21    measures that will stop some of the death that Your

 22    Honor has been talking about.

 23                      We have to be honest that the tens of

 24    thousands of people who are on the streets of Los

 25    Angeles and the 1,340 people who've died last year, did

                                                                    Page 111

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 112 of 195 Page ID
                                  #:3823

  1    not die because of a rainstorm.            They died because of

  2    decades of disinvestment and structural inequality and

  3    systemic racism.     And we cannot pretend that that will

  4    be solved by emergency measures that simply address

  5    interim housing solutions with no path forward, Your

  6    Honor.

  7                      THE COURT:     Two more speakers and

  8    possibly three if they'd like and then the Court is

  9    going to conclude with directions.             But Shayla Myers, if

 10    you draft that question, you or Mr. Bonin, and that was

 11    the 10th question he asked that be added.                And my notes

 12    really show that to what extent have people moved from

 13    what I call or what you would call emergency or interim,

 14    even, to long-term supportive housing.                I just need a

 15    better draft of that, okay?          All right.        Thank you very

 16    much.     Heidi are you comfortable next and then Andy

 17    Bales and please -- and then Susie, the last speaker,

 18    through Kevin.

 19                      MS. MARSTON:       Thank you, Your Honor.

 20                      THE COURT:     Pleasure.          It's nice seeing

 21    you, Heidi.     And please identify yourself.

 22                      MS. MARSTON:       All right.        Can you hear

 23    me?     Heidi Marston.   I'm the Executive Director of the

 24    Los Angeles Homeless Services Authority.                So, first of

 25    all, I just want to thank Your Honor and the Court for

                                                                    Page 112

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 113 of 195 Page ID
                                  #:3824

  1    holding this here today.        As somebody who lives in

  2    downtown, who works with people on Skid Row and walks by

  3    and witnesses the human suffering, I think this brings

  4    it all together.

  5                      Judge, you and I have spoken about Skid

  6    Row since we met.      We've talked about how this is the

  7    epicenter of the crisis that is homelessness, it's the

  8    epicenter of what we know about systemic and

  9    institutional racism and how it impacts people of color,

 10    leading them to be four times more likely to experience

 11    homelessness.     This is the human crisis that we're

 12    talking about so, I, for one, am grateful that we're not

 13    only here today, but we're bringing additional attention

 14    or shining a spotlight on this and we're demanding the

 15    swift action that is needed to really address this

 16    issue.

 17                      From the perspective of LAHSA, we're in

 18    complete agreement that the approach here needs to be

 19    all of the above.      We need immediate housing solutions

 20    that are just getting people inside and getting them off

 21    the street.     We have 1,000 units of hotels and motels

 22    that we know about, right now, where we could move

 23    people inside if we could just pull everybody together

 24    to make that happen.      We also need the permanent

 25    resources on the back end and that's a longer-term

                                                                Page 113

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 114 of 195 Page ID
                                  #:3825

  1    challenge.

  2                      But right now, our focus is consistent

  3    with yours that we want people inside.              Nobody should be

  4    dying without a roof over their head, nobody should be

  5    dying because of living out on the streets in these

  6    conditions and I know that LAHSA, I know our

  7    Commissioners, and I know that all of us here are in

  8    agreement that swift action needs to be taken and it's

  9    gone on too long.

 10                      THE COURT:     We know that the Mayor has

 11    emergency powers, the Mayor can choose to exercise those

 12    powers or not, that's the Mayor's prerogative and the

 13    Council's.    You've heard my questions today about the

 14    disproportionality of the minority population.              You've

 15    heard my deep concern about the vulnerability and abuse

 16    of women on the streets.        That certainly doesn't take

 17    away from the general issue of houselessness or

 18    homelessness.     This is a very difficult path.           This has

 19    been instituted before on very rare occasions or we've

 20    even started this kind of (indiscernible).

 21                      One was Judge Johnson in the south with

 22    desegregation where he issued what's called a

 23    "constructive or affirmative" injunction.              That tells,

 24    instead of what you shouldn't have done, what you should

 25    do.   Obviously, that should be the first prerogative,

                                                                  Page 114

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 115 of 195 Page ID
                                  #:3826

  1    always, of the City and the County.                 But starting down

  2    that line, I'm starting to make that inquiry and

  3    obviously, concerned that we may have reached that

  4    emergency where the local authorities don't have the

  5    ability or -- to enact those necessary measures.

  6                      That is a briefing I'm going to request

  7    by February 16th.      It's going to be centered around

  8    those equitable powers.       I’m certain the Plata case is

  9    going to be looked at.       I'm certain that Brown will be

 10    looked at.    I'm certain that the whole discussion of

 11    equity and what the strength is or not and whether the

 12    Court should even exercise it.           But it's going to be far

 13    reaching and I'm going to allow all the parties to

 14    include additional questions.

 15                      Elizabeth Mitchell raised some, if LAHSA

 16    has some, especially showing your structure.                 One of the

 17    things that I'm saddened by is that, for LAHSA, I may be

 18    wrong, but I get concerned that you've got the desire,

 19    but you don't have the power.           That you're caught in

 20    between, that you've got dedicated people and the end

 21    result it, I punch back on LAHSA, other people punch

 22    back on LAHSA, but as I'm growing and learning, I say to

 23    you that I'm concerned that maybe you should have a lot

 24    more power or maybe you shouldn't exist.                 I just don't

 25    know.

                                                                     Page 115

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 116 of 195 Page ID
                                  #:3827

  1                      But I'm waiting now to find out what that

  2    product is on the street, not the next shiny ornament or

  3    promise under the tree and I'm amazed that we couldn't

  4    put up, literally, humble structures like this just to

  5    get people out of the rain temporarily.             And then I'll

  6    have Shayla help tear them down if she wants to.             And I

  7    really mean that.      But during the winter months, what we

  8    observed is a micro, with some judge and a councilman

  9    standing in a parking lot, supposedly focused on this

 10    micro issue and it's not micro at all.

 11                      It's emptomatic or emblematic of Los

 12    Angeles street and an agreement reached that you were

 13    present at, the Intervenors were present at and we are

 14    going to have housing on Los Angeles Street.             We're

 15    going to have (indiscernible) underneath the freeway.

 16    If you remember the 16th.        And it was argued to the

 17    Court that we've been negotiating for this with the

 18    Governor's office for six months and Judge, we're going

 19    to put people under there.

 20                      And then we all reached an agreement, and

 21    we were going to go farther, and I think Brooke

 22    (indiscernible) had to get on the phone and say, "Judge,

 23    we just discovered we can't put people underneath the

 24    freeway" after the representation was, "We've been

 25    talking to the Governor's office for six months."                I

                                                                 Page 116

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 117 of 195 Page ID
                                  #:3828

  1    mean, it caused a little bit of concern on the Court's

  2    part.   It causes a lot of concern on the Court's part

  3    about Los Angeles Street and I can see the push back.

  4    My response as a Judge is, so where's the equity here?

  5    We're down here now in Skid Row.

  6                      Is this community going to, once again,

  7    be the primary recipient where the homeless then are

  8    moved down inequitably or the only place that they can

  9    come because we supposedly built it up historically?                It

 10    seems, potentially, so disproportionate, if not, racist,

 11    quite frankly and it's not providing the safety for the

 12    women and it's letting the community regenerate and be a

 13    part of the community that most people down here

 14    actually would like to be.

 15                      And this idea that the outside

 16    (indiscernible) Skid Row.        I'd like to call it Skid Hope

 17    from now on.     I think John Sherin gave me that.          So,

 18    dealing with this Heidi, I'm walking a very difficult

 19    road.   If this power was ever considered by the Court, I

 20    want briefing on it, and number two, I really have to

 21    reflect what the Court's role would be.             But obviously

 22    I'm concerned, or I wouldn't be asking of the Plata

 23    case, starting down these financial questions if the

 24    City won't act should the Court, especially with the

 25    death spiraling.     I want to humbly thank you for being

                                                                 Page 117

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 118 of 195 Page ID
                                  #:3829

  1    here.

  2                      MS. MARSTON:       Thank you and Your Honor,

  3    to your points, I'm saddened also that everything led to

  4    what happened on Friday, the fact that we were trying to

  5    put tents up that people shouldn't even be out here in

  6    the first place and I know that you use your own

  7    personal resources to shelter people.

  8                      As somebody who’s done that too, I'm

  9    saddened that that's where we're at and so, I appreciate

 10    you looking into the issue.          I don't know what the right

 11    answer is either in terms of the governance of the

 12    entire system.     But I want to work with you and be an

 13    asset to tell you what I know and tell you what I've

 14    learned and partner with you on how we solve this, this

 15    really big issue.

 16                      THE COURT:     It's amazing behind the

 17    scenes listening to the persons because there's a lot of

 18    decades of just litigation and bad feelings.          But when

 19    you really listen to the people on both sides, in some

 20    areas, they're very much together and what I'm feeling

 21    that one thing's coming together is the possibility of

 22    reaching an agreement where the City retains control in

 23    good faith, with staff.        But that the Court really in a

 24    Consent Decree, is involved.

 25                      The other option, of course, is the Court

                                                                Page 118

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 119 of 195 Page ID
                                  #:3830

  1    acting and starting down a path today that if it enacted

  2    its equitable powers if it was appropriate, then when

  3    does the City ever get that power back?                The Court then

  4    possesses that power, the very thing the Courts hope not

  5    to do.

  6                      MS. MARSTON:       Understood.        Thank you.

  7                      THE COURT:     1,383, 32 percent rise in

  8    death.     It's got to stop now, Heidi.             Okay, Kevin, I’m

  9    going to ask you if you'd like to come forward and if

 10    you'd like to introduce Susie through you, so, Kevin

 11    (indiscernible), I'll ask the councilperson to come back

 12    and we'll conclude with Kevin and if he chooses to have

 13    Susie testify.     Oh, I'm sorry.        Who did I miss?        I see

 14    points.     Andy Bales -- Andy, I'm sorry.             My apologies.

 15    I mentioned you and -- never meant to take you for

 16    granted.

 17                      MR. BALES:     Thank you, Judge.

 18                      THE COURT:     Please.

 19                      MR. BALES:     Is it on?

 20                      THE COURT:     No, but if you --

 21                      MR. BALES:     Is that it?          Hello?   Hello?

 22    My name is Andy Bales.       I'm the President and CEO of

 23    Union Rescue Mission, better known as the Chief Beggar.

 24    So, the death rate so far in 2021 is up 74 percent, 32

 25    percent rise last and 74 percent, so far this year, 165

                                                                      Page 119

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 120 of 195 Page ID
                                  #:3831

  1    in January, 90 in January of 2020.               I'm so glad that we

  2    are able to --

  3                      THE COURT:       Andy, just -- I want to get

  4    this --

  5                      CLERK:     You have it on, that's why,

  6    Judge.

  7                      MR. BALES:       So glad we're able to use

  8    this facility for such an important, historic meeting

  9    today and I'm so sorry we weren't able to use it for a

 10    much more important use on Friday during the cold and

 11    the rain to get women off the streets.                There's no more

 12    important of an issue than getting women, precious women

 13    made in the image of God, vulnerable to the elements and

 14    predators, off the streets and safe.

 15                      I thought it was interesting the timing

 16    of the three great reports in three different media

 17    sections of the newspaper yesterday about all the city

 18    is planning and, in the pipeline, 7,900 units by 2024.

 19    That was very interesting timing and in it, the Mayor

 20    was quoted as saying, "No city is doing more for the

 21    homeless in the United States" and I would say, "No city

 22    is needed -- is in need of doing so much more than the

 23    City of Los Angeles for the homeless."                Also, it seems

 24    like the news and the press reports always lead the

 25    action.

                                                                    Page 120

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 121 of 195 Page ID
                                  #:3832

  1                      There was another article, interesting

  2    timing, that said that every bit of Project Room Key

  3    would be repaid from FEMA and that going forward, all

  4    the costs of Project Room Key would be reimbursed and

  5    retroactively, all the costs of Project Room Key would

  6    be reimbursed, but Project Room Key is being closed down

  7    and people are being sent out to the streets from

  8    Project Room Key.

  9                      And Judge, I learned Friday while you and

 10    Michele were working to get 120 units from Heidi and

 11    LAHSA, Heidi was working trying to get 120 Project Room

 12    Key rooms, but the City and the Mayor wouldn't allow her

 13    to get the funding for those units.                 So, here we have an

 14    article stating that all expenditures of Project Room

 15    Key would be totally funded by FEMA, both forward and

 16    retroactively and meanwhile, while women were standing

 17    in the cold rain, barely dressed and with no shoes, 120

 18    rooms were rejected for those very women suffering on

 19    the streets.

 20                      So, I follow suit with Mike Bonin and

 21    say, "Judge, whatever powers you have, whatever

 22    resources and solutions you can bring equitably across

 23    the table, please bring it now." We are losing 5.3

 24    people per day to death from the devastation of

 25    homelessness.     We are fighting too many skirmishes.

                                                                     Page 121

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 122 of 195 Page ID
                                  #:3833

  1    It's time to declare war on homelessness and take

  2    immediate, urgent, FEMA-like action.                 I cried all the

  3    way home Friday because I knew none of the women were

  4    getting out of the rain and the cold.                 Thank you so

  5    much.

  6                      THE COURT:     Could you repeat those stats

  7    at the beginning (indiscernible)

  8                      MR. BALES:     So, last year it was 1,883

  9    precious human beings made in the image of God who

 10    perished on the streets of Los Angeles from multiple

 11    causes.    The biggest cause, by the way, overdose deaths

 12    from addiction and yet we don't move toward recovery.

 13    We need to move toward recovery.            Second leading cause

 14    was heart disease, third was traffic deaths, getting hit

 15    by a car and left for dead.          Hypothermia, we lead New

 16    York and San Francisco in hypothermia deaths.

 17                      COVID-19 was 71 of those cases, certainly

 18    not the leader, but growing every day and yet so far

 19    this year, January of 2021, 165 deaths.                 Last year at

 20    this time, it was 90 deaths in January of 2020.                 Deaths

 21    so far this year are up 74 percent.                 It was a 32 percent

 22    increase last year.      It's already a 74 -- we can't wait

 23    any longer to declare an emergency, we are far past an

 24    emergency.

 25                      We have been for years, but this is --

                                                                     Page 122

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 123 of 195 Page ID
                                  #:3834

  1    this is beyond belief.       This is -- like, we're living in

  2    the Twilight Zone and none of us are realizing what is

  3    going on, on our streets.        We need you, Judge.         We need

  4    you to act now.     Thank you so much.

  5                      THE COURT:     Eddie, I think you said

  6    1,800.    You meant 1,383, is that correct?

  7                      MR. BALES:     Oh, 1,383.         I'm sorry.    I

  8    guess I'm predicting this year, unfortunately.

  9                      THE COURT:     Okay.       No, I just want to

 10    make -- thank you, Andy Bales.             Kevin De Leon or any

 11    other persons?     Otherwise, we'll conclude this hearing

 12    with a -- well, Dawn, would you coordinate with Andy and

 13    with Susie.    We can't -- it wasn't on the -- yeah.

 14                      COUNCILMAN KEVIN DE LÉON:            Your Honor, as

 15    well as Madame Special Master, just very quickly wanted

 16    to introduce a woman who has dedicated her life to the

 17    unhoused community who has spent so many days, so many

 18    nights, so many weekends, so many years right here in

 19    Ground Zero, in our Skid Row community.               She's the

 20    Executive Director of Poverty Matters.               She's also a

 21    Health Commissioner for the City of Los Angeles, that's

 22    no other than Susie Shannon.          Susie Shannon?

 23                      MS. SHANNON:       Hi.     I wanted to thank you,

 24    Judge Carter and to the Special Master, Michele Martinez

 25    and Councilmember Kevin de Leon for giving me an

                                                                   Page 123

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 124 of 195 Page ID
                                  #:3835

  1    opportunity to speak today.          I am also formerly in-

  2    housed and I'm the drafter of SB1380, which is the

  3    State's Housing First legislation that was authored by

  4    Holly Mitchell.     I also agree that temporary emergency

  5    shelter is not the answer.         It's a revolving door that

  6    keeps people homeless and the answers are pre-fab

  7    modular housing, adaptive re-use, master leasing.               We

  8    know that already.

  9                      That's not to say that people should not

 10    be allowed to come in out of the rain.              And I think that

 11    what happened on Friday is exactly what this hearing is

 12    about, with all due respect.          Because it's the politics

 13    of who gets help and who doesn't.             Who has to wait

 14    outside the gates of a parking lot adjacent to the

 15    downtown Women's Center and who gets to come in out of

 16    the rain.

 17                      And the irony is not lost on me that we

 18    are sitting here under a tent that was erected for

 19    people to come in who are unhoused and now is being used

 20    as a hearing to talk about, once again, the unhoused

 21    community.    So, if it's okay with you, I'd like to read

 22    into the testimony what happened on Friday because

 23    there's two things.      One is, I don't want things to get

 24    swept under the rug and I also want there to be some

 25    accountability.     So, on Friday, January 29, 2021, I came

                                                                  Page 124

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 125 of 195 Page ID
                                  #:3836

  1    to the Skid Row area of Los Angeles to meet L.A.

  2    Councilmember Kevin de Leon --

  3                      THE COURT:     Read slower.

  4                      MS. SHANNON:       -- okay -- and Judge

  5    Carter, who were in the process of commandeering

  6    government-owned parking lots to be used for the purpose

  7    of creating a warm and dry space for our unhoused

  8    community during a torrential rainstorm.            It was

  9    storming when I arrived at the parking lot located at

 10    5th and San Pedro, immediately adjacent to the Downtown

 11    Women's Center, a nonprofit, whose mission is to care

 12    for unhoused women in Los Angeles.

 13                      I observed several people just outside

 14    the parking lot, predominantly people of color,

 15    shivering out in the storm, in wet clothes without hats,

 16    coats, umbrellas, boots, plastic raincoats or tents, or

 17    any means of then warm or obtaining shelter during the

 18    storm.

 19                      As someone who has worked with our

 20    unhoused community since 2005 and served as a Los

 21    Angeles Health Commissioner since 2015, I was aware of

 22    the dangers of hypothermia, loss of body heat, and the

 23    statistics in 2019 from the LA Coroner's Office, which

 24    showed that the death rate in Los Angeles for the

 25    previous three years due to inclement weather causing

                                                                Page 125

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 126 of 195 Page ID
                                  #:3837

  1    hypothermia, had exceeded those in many colder regions,

  2    including New York.

  3                      The parking lot was completely fenced in

  4    with a heavy metal gate that opened into the lot and

  5    entrance to the Downtown Women's Center.            A group of

  6    small canopies dotted the center and far end of the

  7    parking lot, which I was told were used for COVID-19

  8    testing.    I spotted Councilmember Kevin de Leon speaking

  9    with the Downtown Women's Center Director, Amy Turk, at

 10    the DWC entrance.

 11                      I walked up to greet everyone, and Amy

 12    was visibly upset and clearly unhappy that the City-

 13    owned parking lot they were currently using for their

 14    staff and board was now being commandeered to help the

 15    women who are homeless, wet and cold outside their

 16    facility.    We were told a member of the board was on the

 17    way.

 18                      General Jeff and Pete White, organizers

 19    from local organizations, and Dawn, an activist, were

 20    waiting under the center area canopies, and I walked

 21    over to greet them, along with Judge Carter and Special

 22    Master Michele Martinez.        I also met Pastor Don.

 23                      A few minutes later I was standing with

 24    Councilmember Kevin de Leon, when we were approached by

 25    Elizabeth Faraut, the Downtown Women's Center Board

                                                                Page 126

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 127 of 195 Page ID
                                  #:3838

  1    President.    She made it clear that the DWC wanted to

  2    know the plan for bringing unhoused women onto the

  3    property, and made it clear that they were not happy

  4    with this last-minute takeover of the parking lot.

  5                      Councilmember de Leon explained the

  6    urgency of the situation and the need for the City to

  7    provide this service for our unhoused community in the

  8    midst of a rainstorm.      He explained that without

  9    cooperation, the Court could at any point place an

 10    injunction on the City and sees the property for the

 11    benefit of the unhoused community.

 12                      At some point, I commented that using the

 13    parking lot to provide this service should be in line

 14    with the mission of the Downtown Women's Center.

 15    Apparently, that was not the case.

 16                      At one point, I walked a few blocks away

 17    to meet Melvin, an unhoused man I'm helping on Skid Row.

 18    On my way to meet him, I spoke with several women who

 19    were huddled in doorways, many wearing short-sleeved

 20    shirts with no outerwear to protect them from the cold

 21    rain.   As the parking lot was going to exclusively

 22    service women, I mentioned to each that a warming center

 23    was being set up at 5th and San Pedro, and they should

 24    stop in if they needed a place to get warm and dry or

 25    sleep for the night.

                                                                Page 127

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 128 of 195 Page ID
                                  #:3839

  1                      In the meantime, Judge Carter and Special

  2    Master Michele Martinez went out to speak with unhoused

  3    women on San Pedro Street, just outside and in near

  4    proximity to the Downtown Women's Center.           They came

  5    across a couple of elderly women suffering from

  6    hypothermia and made arrangements to move them to non-

  7    congregate individual shelter.

  8                      In the ensuing hours, the Downtown

  9    Women's Center would contact the Mayor's office, the

 10    City Attorney's office, and their own legal counsel as a

 11    means of pushing back from the emergency center.

 12    Kirkpatrick, Mayor Garcetti's representative, was also

 13    present, and I just witnessed him huddled at the

 14    entrance of the Downtown Women's Center with its staff.

 15                      I was not aware of any help offered to

 16    help set up the warming center from any of these

 17    government entities or the Downtown Women's Center.

 18    There seemed to be more jockeying for position and

 19    control than a willingness to help the unhoused

 20    community in the area.

 21                      Although de Leon staffs were headed by

 22    Sarah Flaherty had estimated that the parking lot could

 23    accommodate 60 people socially distanced, the Downtown

 24    Women's Center staff seemed adamant that they wanted to

 25    limit the number two approximately 20 women, and that

                                                                Page 128

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 129 of 195 Page ID
                                  #:3840

  1    they be given complete control over which women were

  2    serviced in the parking lot.          It reminded me of the

  3    limited number of people who were allowed access to the

  4    lifeboats on the Titanic, which rode away from the ship

  5    half full while many were left to die in freezing cold

  6    temperatures.

  7                      Various organizations began to show up

  8    with provisions.     The Salvation Army brought tents and

  9    disaster blankets.      Volunteers of America brought

 10    provisions.     Andy Bales from Union Rescue Mission

 11    brought small portable tents.           Urban Alchemy offered

 12    support.     All while Councilmember de Leon's staff were

 13    making arrangements for portable toilets, showers and

 14    heaters.     At one point, Councilmember de Leon and I left

 15    to purchase several dozen thick, warm blankets from a

 16    local retailer.     This was a coming together of the

 17    community.

 18                      As a large party tent, which could

 19    accommodate several smaller tents, was being erected in

 20    the parking lot, Councilmember de Leon received word

 21    that 120 units, 60 through Project Roomkey and 60

 22    through the Weingart were available.                In light of the

 23    availability of the units and the pushback from Downtown

 24    Women's Center, there was an agreement that the units be

 25    used immediately and that the parking lot would continue

                                                                    Page 129

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 130 of 195 Page ID
                                  #:3841

  1    to be staged as a nighttime warming center, but not used

  2    for the weekend until more details could be sorted out

  3    with the Downtown Women's Center.

  4                      LAHSA was designated to move people into

  5    the units, and there was an agreement that those who

  6    received the temporary housing would come from the skid

  7    Row area near the Downtown Women's Center.            When

  8    Councilmember de Leon and I left the property, our

  9    understanding was that LAHSA would be arriving soon to

 10    move people into the 120 units.            I had my reservations

 11    that things would move smoothly, as presented to us by

 12    LAHSA, but trusted the process.

 13                      As it turned out, the units were not

 14    available, with LAHSA stating that Project Roomkey sites

 15    could not provide intake that night, and the Weingart

 16    presenting several hurdles, including a waiver that was

 17    needed from the County Health Department.

 18                      Councilmember de Leon was able to secure

 19    the County waiver, but it became clear that none of the

 20    120 units would be available that night, as promised.

 21    And all the women who were waiting to be moved into

 22    temporary housing would be left to sleep on the cold,

 23    wet streets of Skid Row.

 24                      By the time Councilmember de Leon and I

 25    arrived back at the Downtown Women's Center earlier that

                                                                Page 130

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 131 of 195 Page ID
                                  #:3842

  1    evening, Judge Carter, Michele Martinez, General Jeff,

  2    Pastor Don, de Leon staffers Eden and Adrianna, and

  3    Dawn, an activist, were waiting for us outside the gates

  4    of the Downtown Women's Center, along with about eight

  5    women who were waiting to be moved into hotel rooms.

  6    They explained they had been forced to leave the parking

  7    lot of the Downtown Women's Center when the staff left

  8    for the day.

  9                      It was Friday night, and all of us were

 10    deflated.    After 16 hours making preparations to help

 11    people come in from the cold, we were back to square 1.

 12                      Judge Carter and Michele Martinez had

 13    promised about eight women they would be sleeping in

 14    hotel rooms that night, but it was clear that nothing

 15    would be available for them or the other women who could

 16    have been helped with the 120 units from LAHSA, the

 17    Mayor's office, the City Attorney's office, the Downtown

 18    Women's Center, or any agency tasked with providing help

 19    for the unhoused.

 20                      Judge Carter, Michele Martinez and

 21    Councilmember de Leon made one last appeal to the

 22    Downtown Women's Center to open up the warming center,

 23    but we were ultimately left with more excuses and

 24    stonewalling.

 25                      In the end, Councilmember de Leon and

                                                                Page 131

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 132 of 195 Page ID
                                  #:3843

  1    Pastor Don agreed to split the cost of hotel rooms for

  2    the eight women who were waiting for temporary housing

  3    outside the gates of the Downtown Women's Center.            At

  4    this point, I realized that no help would be coming from

  5    the Downtown Women's Center for the women on the street

  6    and asked security to let me into the parking lot so

  7    that I could retrieve the blankets my organization had

  8    bought earlier in the day.         Several of us helped to hand

  9    them out to people on Skid Row to keep them warm.

 10                      Councilmember de Leon's staff, Eden and

 11    Adrianna, made arrangements to put the unhoused women up

 12    at a nearby hotel, and we all walked and shuttled them

 13    over.   It took about 45 minutes to an hour to get

 14    everyone checked into the hotel.            The total cost was

 15    approximately $1,200, split between de Leon and Pastor

 16    Don.

 17                      We walked back to our cars at about 10:00

 18    PM, unclear when or if the units would ever be

 19    available, but with a clear understanding that there was

 20    no emergency process in the city of Los Angeles for

 21    helping the unhoused community.            Once again, help would

 22    be left to caring individuals and advocates, while the

 23    agencies and nonprofits tasked with helping the unhoused

 24    stood on the sidelines, or worse, threw barriers in the

 25    way of providing help and keeping people safe.

                                                                Page 132

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 133 of 195 Page ID
                                  #:3844

  1                      As an aside, I have been working as

  2    Policy Director for the Healthy Housing Foundation, who

  3    have been trying to get 74 units of housing online for

  4    unhoused community.        I've had that with nothing but red

  5    tape from the City.

  6                      What happened on Friday is a microcosm of

  7    a dysfunction that has permeated every part of the

  8    system designed to provide relief to the unhoused

  9    community.

 10                      And with that, I would ask that the Court

 11    step in.     I have nothing but respect for Councilmember

 12    de Leon and Councilmember Bonin, and put a lot of faith

 13    in them.     But our city is not capable of governing

 14    itself and it comes to homeless issues, when it comes to

 15    helping the unhoused community, even bringing people in

 16    from the rain.

 17                      THE COURT:       I can't help (inaudible).          We

 18    were about to conclude, but it would be discourteous,

 19    because I see that some of the Fire Marshal, and I want

 20    to thank (inaudible).

 21                      WOMAN:     (inaudible)

 22                      THE COURT:       Thank you.         I'd like to thank

 23    --

 24                      (Overlapping speakers)

 25                      THE COURT:       Can you hear me?         Because

                                                                     Page 133

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 134 of 195 Page ID
                                  #:3845

  1    this thing isn't working.

  2                      WOMAN:     There's (inaudible) here.            It's

  3    off.     There you go.

  4                      THE COURT:       Now you can hear me.          I'm

  5    sorry.     No wonder.    I want to thank you for responding,

  6    as a first responder.        Amazing.        I want to thank you for

  7    your service.

  8                      MAN:     Thank you, sir.

  9                      THE COURT:       We've received a figure

 10    already that 165 houseless or homeless people have died

 11    in this city are a dramatic rise.               What I don’t have is

 12    a figure for Skid Row.         And it's an astronomical rise.

 13    It's been given as up over 74 percent over last year.

 14    We have the figure of 1,383 who perished last year, 71

 15    from COVID; about 4-5 houseless or homeless people dying

 16    a day.     Is the figure accurate of 165 in January?

 17                      DR. ECKSTEIN:         Yes.

 18                      THE COURT:       And your name?       And I'm

 19    sorry.     I know who you are, and it's a pleasure.               But

 20    your name for my record?

 21                      DR. ECKSTEIN:         Thank you, Sir, for

 22    inviting me.     Dr. Marc Eckstein.            I'm the Medical

 23    Director and EMS Bureau Commander for the Los Angeles

 24    City Fire Department.        Certainly want to answer any

 25    questions the best I can regarding this tragic

                                                                   Page 134

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 135 of 195 Page ID
                                  #:3846

  1    situation.

  2                      I will say, regarding your questions

  3    about cardiac arrests for individuals on Skid Row, both

  4    for homeless individuals and housed individuals, I think

  5    it's very important for everyone to be aware that

  6    because of the impact of the pandemic, there was a huge

  7    spike in cardiac arrests overall city-wide last year

  8    that was unprecedented.        That was particularly during

  9    the last surge.     So the month of December of 2020,

 10    compared to December of 2019, there was about a 100

 11    percent increase, meaning the number of cardiac arrests

 12    in the city more than doubled.           So it's important to

 13    keep that in mind.

 14                      THE COURT:     Are our figures correct,

 15    then?   Because the popular press has printed and the

 16    news has reported figures coming from the health

 17    officials that 1,383 people perished last year.           Is that

 18    correct?

 19                      DR. ECKSTEIN:       If that data was from the

 20    coroner's office, I would expect that to be accurate --

 21                      THE COURT:     Just a moment.     Do you know?

 22    And if not, don't worry about that.

 23                      DR. ECKSTEIN:       I don't know that --

 24                      THE COURT:     Okay.

 25                      DR. ECKSTEIN:       -- figure offhand, sir.

                                                                Page 135

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 136 of 195 Page ID
                                  #:3847

  1                      THE COURT:     We've also received the

  2    figure from the same office, that 71 perished of COVID-

  3    19 in 2020.     So our figures were 1,383 perished; 71

  4    COVID-19; a 32 percent rise.          In January, we have the

  5    staggering figure of 165.

  6                      What I'm not seeing, though, are the

  7    figures for Skid Row, which is almost a separate city in

  8    and of itself.     Can you help me with the number who

  9    perished from whatever cause in Skid Row in January?

 10                      DR. ECKSTEIN:       Yes, Sir.     The data I have

 11    is broken down by year.        I don't have the monthly

 12    breakdown.     This was a data pull --

 13                      THE COURT:     It would be this year, 2021.

 14                      DR. ECKSTEIN:       Oh, no, Sir.     I have

 15    aggregate data for -- I have aggregate data from 2018,

 16    2019 and 2020.     I don't have a monthly breakdown.            This

 17    was a last-minute data request.            I'd be more than happy

 18    to run that data and provide that to you downstream.

 19                      THE COURT:     If you would give that to the

 20    -- first, Alliance, the Plaintiffs or the Intervenors or

 21    the City or the County, it would be very much

 22    appreciated.     They're going to be doing some briefing by

 23    February 16th.     So, thank you.        To go along with the

 24    other data that's easily gathered by the City and the

 25    County.

                                                                 Page 136

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 137 of 195 Page ID
                                  #:3848

  1                      But perhaps you could share with us the

  2    five years or some period of progression so that we can

  3    understand homeless deaths in the city, and start in a

  4    comfortable place for you.         2016?

  5                      DR. ECKSTEIN:       So our data for --

  6    specifically to identify cardiac arrest numbers for

  7    persons experiencing homelessness only began in 2018.

  8                      THE COURT:     Okay.

  9                      DR. ECKSTEIN:       We did not ask our first

 10    responders to delineate PEH versus otherwise prior to

 11    2018.   So I only have three years --

 12                      THE COURT:     Okay.

 13                      DR. ECKSTEIN:       -- worth of aggregate

 14    data, sir.

 15                      THE COURT:     But I know historically

 16    reading so many documents, that if they're correct --

 17    and they cross-reference each other -- that heart

 18    attacks at 23 percent for a while were your highest

 19    number; 22 percent narcotics overdose.              There is a

 20    difference between about 11.8 percent on your traffic,

 21    homeless dying of getting hit by a car or dropping off

 22    an overpass -- in fact, a couple happened just the other

 23    day when I was up here.

 24                      Can you break that down for the City when

 25    they're submitting stats?        In other words, can you take

                                                                  Page 137

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 138 of 195 Page ID
                                  #:3849

  1    me back five years?      But can you gather that data?             And

  2    it's not just confined to heart attacks.                It's

  3    (inaudible) all causes.        Because there's suicide in

  4    there as well.     I've got heart attack, substance abuse,

  5    traffic, 1,2, 3.     And then I've got (inaudible)

  6    hypothermia.     I think there were eight last year, four

  7    the year before.

  8                      I'm also interested in the statistical --

  9    that's a god-awful word when you're dealing with human

 10    beings -- with the rise of people who are perishing.

 11    Because I see 835 in one year, then approaching 1,000;

 12    now we're 1,300.     I see an ever-increasing spiral of

 13    death.

 14                      DR. ECKSTEIN:       Yes, Sir.        So, a few

 15    caveats.    Keep in mind that the way we break down our

 16    data for the City is individuals who are in cardiac

 17    arrest --

 18                      THE COURT:     Right.

 19                      DR. ECKSTEIN:       -- that are -- who are

 20    paramedics and EMTs attempt to resuscitate, versus those

 21    individuals who basically are found deceased --

 22                      THE COURT:     Right.

 23                      DR. ECKSTEIN:       -- and therefore, no

 24    resuscitative efforts are initiated.                And unless there's

 25    clear evidence of a violent mechanism, such as a traffic

                                                                      Page 138

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 139 of 195 Page ID
                                  #:3850

  1    accident, gunshot wound, stab wound, or clear evidence

  2    of an overdose, unless there's an autopsy performed, the

  3    cause of death is undetermined as far as the Fire

  4    Department is concerned.

  5                      So cause of death, I would leave to the

  6    Coroner's office.      We know there are a fair number of

  7    individuals who succumbed -- that ended up being

  8    pronounced on scene this past year that may or may not

  9    have been due to COVID.

 10                      THE COURT:     Right.

 11                      DR. ECKSTEIN:         And a large percent of

 12    those individuals did not have an autopsy done because

 13    there was no suspicion of foul play, and also due to the

 14    sheer volume that overwhelmed the Coroner's office.

 15                      THE COURT:     I was reading in the press

 16    from either Shayla Myers, who is an advocate or

 17    intervenor here, or Andy Bales, or both -- and I'm not

 18    sure which one -- but somebody made the comment that

 19    this wasn't the true count of homeless or houseless

 20    deaths.    In other words, what we were seeing through

 21    your efforts as a first responder was actually a

 22    relatively known number, because people were dying in an

 23    emergency room or a hospital.           And those weren't the

 24    people that were counted in a sense and brought into

 25    this equation of the 1,383.

                                                                Page 139

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 140 of 195 Page ID
                                  #:3851

  1                      How would I get a better picture of this

  2    calamity?     Because right now, I think the advocates

  3    would argue to me, and I know that the Rescue Mission

  4    and other very reputable people join together in the

  5    fact that this is an undercount.            You're --

  6                      MAN:   Just (inaudible).

  7                      THE COURT:     -- 383, but it's

  8    significantly (inaudible).         Where would I go?        I'm not

  9    putting the burden on you.         Would I go to the Coroner's

 10    office?     Does the hospital in a sense account for these

 11    and bring them back?

 12                      DR. ECKSTEIN:       So, certainly what I have

 13    -- what I could provide and the data I have in front of

 14    me, and happy to share a copy with you electronically.

 15    We ran a query for the years 2018, 2019 and 2020 for

 16    cardiac arrests city-wide, and then we also broke it

 17    down by Skid Row, which corresponds to Fire Station 9's

 18    district.     And we also further delineated those patients

 19    who were categorized as being homeless by our first

 20    responders versus not being homeless.               And then we have

 21    the percent change from 20 -- you know, year to year --

 22    2018 to '19 and 2019 to '20.

 23                      But I don't have, again, is cause of

 24    death, whether it's suspected cardiac related, violent

 25    crime, traffic accidents, drug-related, and so forth.

                                                                   Page 140

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 141 of 195 Page ID
                                  #:3852

  1    Cause of death, specifically, I would leave to the

  2    Coroner's office, if they so determined.

  3                      But I would say, Judge, that to your

  4    point, I would probably say more often than not the

  5    cause of death is undetermined, because what we see,

  6    particularly with the homeless population and

  7    particularly in the Skid Row area, is a very high

  8    percent of cardiac arrests that when our first

  9    responders arrive, they're beyond help and no

 10    resuscitative efforts are initiated, because there's no

 11    bystanders around to try to initiate care or call 911 in

 12    a timely manner.     So there's a disproportionate number

 13    of individuals who are beyond help by the time the Fire

 14    Department is notified and arrives.

 15                      THE COURT:     Feeling, but not making a

 16    finding of, is that I'm seeing a credible number, but

 17    not the -- whatever the true number is.             That it's

 18    higher and it's going to be hard for the Court to

 19    determine how much higher than the 1,383.

 20                      DR. ECKSTEIN:       Yes.     I think what makes

 21    the data a little bit easier to query is that any

 22    individual from the Skid Row area who is transported by

 23    the Fire Department gets transported to County USC

 24    Medical Center.     So any patient who dies at the med

 25    center who came from Skid Row who is deemed to be

                                                                 Page 141

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 142 of 195 Page ID
                                  #:3853

  1    homeless, that would help make sure that the total count

  2    is correct.    Because everyone gets transported to County

  3    USC.   The don't go to any other hospital from this area.

  4                      THE COURT:     I want to thank you.            Let's

  5    get you back to your job.        And the litigants will

  6    contact you if they so choose to get that information to

  7    the Court.    So you'll have more time.             And I know

  8    everybody today is going through a preliminary process.

  9    So humbly, thank you for being here, sir.

 10                      DR. ECKSTEIN:       Thank you, Sir.       And

 11    again, if you need more specific data, just let me know

 12    and we'll pull whatever data we have available.

 13                      THE COURT:     I'll leave that to the

 14    parties to do so.      All right.       I'm going to --

 15                      DR. ECKSTEIN:       Thank you, sir.

 16                      THE COURT:     I want to -- Amy Turk,

 17    please.    She was our host today.          And I want to thank

 18    Amy for receiving us today, thank Amy Turk.               And if

 19    you'd be kind enough, would you state your name for the

 20    record?    And then as we recess, I'll call on Kevin de

 21    Leon, because we started.

 22                      MS. TURK:     Thank you, Judge Carter.            I'm

 23    Amy Turk, the CEO of Downtown Women's Center.               Welcome

 24    to the parking lot that we have enjoyed for over 10

 25    years now, as we operate supportive housing behind us in

                                                                   Page 142

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 143 of 195 Page ID
                                  #:3854

  1    our campus, and we serve 5,000 women a year through our

  2    access center, our co-located health clinic, our mental

  3    health services, and helping women find employment,

  4    which many of the women work in our social enterprise.

  5    And if it wasn't for a pandemic, we'd be having a cup of

  6    coffee made by Downtown Women's Center, right next door.

  7                      Our strategic plan includes massive

  8    growth and creating supportive housing for women

  9    experiencing homelessness.         One of those projects is

 10    right here on this City-owned lot.             We have been so

 11    thrilled to have fantastic representation from our new

 12    Councilmember de Leon, who has supported the future of

 13    this parking lot becoming 98 units of permanent

 14    supportive housing.

 15                      We submitted our first public funding

 16    application for that project through the No Place Like

 17    Home funds, which of course we know the Councilmember

 18    was responsible for.      So we envision that to come on

 19    this parking lot.      And you know, with all due respect,

 20    Judge Carter, you surprised us last Friday.             I had only

 21    read about you in "LA Times" and heard about your work,

 22    but I got to meet you on Friday when I learned that the

 23    parking lot was being converted into the two tents that

 24    we sit under today.

 25                      That was Downtown Women's Center's first

                                                                 Page 143

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 144 of 195 Page ID
                                  #:3855

  1    awareness, although we had been in talks with our

  2    (inaudible) about what could be possible while we go

  3    through the process before we break down on that

  4    permanent solution.

  5                      So to date, we have started on building

  6    what we'll call a Women's Village here under these

  7    tents.     The Councilmember put forward a motion

  8    yesterday, which secures the funding the Downtown

  9    Women's Center did not have last Friday to do a robust

 10    program.

 11                      Last week we worked with the Public

 12    Health Department and we received a report on how we

 13    could safely serve women here.           Twenty may sound low,

 14    but that's what is possible with a six-foot distant

 15    protocol.

 16                      Our next step is Friday, we are meeting

 17    with the Fire Department to secure as fire permit and to

 18    see how to safely facilitate the programs.                With

 19    everything in place, we intend to open as soon possible.

 20                      You know, you came to us at a perfect

 21    time to focus on the needs of women.                Women's

 22    homelessness has been a crisis for far too long.                 Twenty

 23    thousand women across the County are experiencing

 24    homelessness any given night.           Disproportionately, these

 25    women are women of color, and disproportionately, they

                                                                     Page 144

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 145 of 195 Page ID
                                  #:3856

  1    have experienced gender-based violence.

  2                      And every three years we do a report on

  3    needs assessment -- I'd like to submit this to your

  4    hearing -- which has a number of solutions expressly

  5    given from the voice of women experiencing homelessness

  6    across the City.     And we're obviously a partner now and

  7    looking forward to working with you in the future.

  8    Thank you, Judge Carter.

  9                      THE COURT:     Thank you very much.

 10                      COUNCILMAN KEVIN DE LÉON:             Thank you very

 11    much.   Your Honor will -- and I'm back up here for a

 12    second round.     Let me just reiterate and then underscore

 13    we thank Amy Turk, Downtown Women's Center, for hosting

 14    us here at 5th and St. Pedro.           And I concur with her and

 15    the staff and the Board Chair, Elizabeth, that the

 16    future project, the future program they have here for a

 17    minimum of 94 units for housing for our unhoused

 18    community, is going to be essential.                It's going to be

 19    critical, and we're looking forward to seeing this

 20    through its succession to help improve the human

 21    condition for so many women who are living here in

 22    degradation in Skid Row.        So I want to thank her and the

 23    leadership of the Downtown Women's Center.

 24                      So, Your Honor, Madam Special Master, I

 25    think that we need a north star, because short of a

                                                                    Page 145

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 146 of 195 Page ID
                                  #:3857

  1    north star that provides us real clear objectives, a

  2    real pathway, a real direction that we will continue to

  3    meander, we will continue to walk aimlessly in the

  4    desert with no clear, coherent vision as to how we will

  5    house the sizable, unhoused population in the City and

  6    County of Los Angeles.

  7                      Now, three weeks ago, I introduced a

  8    comprehensive plan called A Way Home to address the huge

  9    chasm between City departments and levels of government

 10    so that we can streamline our resources and begin rowing

 11    in the right -- in the same direction, toward a unified

 12    goal of creating at minimum 25,000 new homeless housing

 13    units, all by the year 2025.

 14                      Now, since taking office less than four

 15    months ago, I have introduced 17 separate motions aimed

 16    at reducing homelessness.        Ultimately, we are uniting

 17    behind creating a goal of 25,000, again, new homeless

 18    housing units, by the year 2025, making it easier to

 19    build housing and giving priority to affordable housing

 20    projects with the most affordable units, securing

 21    publicly owned property for homelessness housing.

 22                      And I want to underscore this point,

 23    because we talk about the exorbitant cost when it comes

 24    to permanent housing for our community, our friends, our

 25    neighbors, our loved ones, our family members, but the

                                                                Page 146

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 147 of 195 Page ID
                                  #:3858

  1    reality is this, is that we, as government, whether it

  2    be local, state, county, federal, should be utilizing

  3    our government properties to house our community

  4    members, albeit temporary, or if it's permanent, or a

  5    combination thereof.      We should use those resources that

  6    are disposable.

  7                      Won't make everyone happy, but I'd rather

  8    have sanitation trucks surrounding City Hall as opposed

  9    to tents.    That means we're giving people a real

 10    opportunity and doing it in a very efficient manner.

 11                      You made a point with regards to Heidi

 12    Marston and LAHSA a few moments ago.                And there is no

 13    question about it.      She is in a very difficult,

 14    unenviable position, assuming the helm of a joint

 15    powers' authority between the City and the County of Los

 16    Angeles.    So I know she is in a very, very tough

 17    position.    I wish her the very best.              There is no

 18    question that we need to reconfigure our systems to make

 19    sure that they're efficient, and more importantly, that

 20    they're respondent to the death, to the misery, to the

 21    hunger, to the depravity that's on our streets, that's

 22    living on our streets every single day; what they have

 23    to suffer, what they have to go through.

 24                      I want to also underscore that we are

 25    reevaluating the wisdom of allocating precious resources

                                                                    Page 147

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 148 of 195 Page ID
                                  #:3859

  1    for speculative projects or project languishing without

  2    the key funding that is necessary to move forward.            We

  3    need to control the outcomes, not the other way around.

  4    We cannot have housing units that are costing us five

  5    hundred, six hundred, seven hundred thousand dollars.

  6                      When you have working families,

  7    contingent, obviously, on their FICO score and their

  8    ability to put a down payment on a house, who can't get

  9    access to a two-bedroom, one-bathroom house, this cost

 10    is exorbitant.     Because the higher the costs are, it

 11    means we have less units.        If we have less units.     That

 12    means we have less opportunities to give housing to

 13    those who are living on our streets today.          The longer

 14    the costs are delayed, it means people die and people

 15    suffer.

 16                      With that, Your Honor, as well as Madam

 17    Special Master, more than happy to answer any and all

 18    questions you may have.       But we've had, you know,

 19    wonderful, compelling testimony from so many folks

 20    across the spectrum on this given issue.

 21                      I do know one thing, that they're all

 22    aligned with wanting to reduce the large number of

 23    homeless individuals that we have living on our streets

 24    today.    Again, family members, loved ones, friends,

 25    neighbors.    But we have to do so, again, with a sense of

                                                                Page 148

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 149 of 195 Page ID
                                  #:3860

  1    urgency.    We have to do so intelligently.              We have to

  2    get value to get the volume.          We have to stretch that

  3    dollar and make sure it's meaningful so we can bring

  4    folks out from the rain into a warm roof sooner rather

  5    than later.

  6                      THE COURT:     We're going to conclude this

  7    session, humbly thanking all of you.                It's been a long

  8    day and a lot of valuable information, and we're

  9    starting down an exploratory road now concerning the

 10    equitable powers of the Court.           And I'm going to open

 11    that up for briefing for many of the areas that's been

 12    suggested by the parties.

 13                      Hopefully, City and the County will

 14    proceed and resolve this for the good citizens here.                   If

 15    not, then we're going to explore the Court's equitable

 16    powers.

 17                      I want to humbly thank you for hosting as

 18    well in your district.       Thank you.        We're concluded.

 19                      MAN:   Thank you much.

 20                      COURT REPORTER:        This marks the end of

 21    Media 2.    We're off the record at 1:19 p.m.              Thank you.

 22                      (Whereupon, at 1:19 p.m., the proceeding

 23                      was concluded.)

 24

 25

                                                                    Page 149

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 150 of 195 Page ID
                                  #:3861

  1                     CERTIFICATE OF NOTARY PUBLIC

  2                I, FABIAN VENEGAS, the officer before whom the

  3    foregoing proceedings were taken, do hereby certify that

  4    any witness(es) in the foregoing proceedings, prior to

  5    testifying, were duly sworn; that the proceedings were

  6    recorded by me and thereafter reduced to typewriting by

  7    a qualified transcriptionist; that said digital audio

  8    recording of said proceedings are a true and accurate

  9    record to the best of my knowledge, skills, and ability;

 10    that I am neither counsel for, related to, nor employed

 11    by any of the parties to the action in which this was

 12    taken; and, further, that I am not a relative or

 13    employee of any counsel or attorney employed by the

 14    parties hereto, nor financially or otherwise interested

 15    in the outcome of this action.

 16

 17

 18

 19                   <%17500,Signature%>

 20                   FABIAN VENEGAS

 21                   Notary Public in and for the

 22                   STATE OF CALIFORNIA

 23

 24

 25

                                                                Page 150

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 151 of 195 Page ID
                                  #:3862

  1                      CERTIFICATE OF TRANSCRIBER

  2                I, SONYA LEDANSKI HYDE, do hereby certify that

  3    this transcript was prepared from the digital audio

  4    recording of the foregoing proceeding, that said

  5    transcript is a true and accurate record of the

  6    proceedings to the best of my knowledge, skills, and

  7    ability; that I am neither counsel for, related to, nor

  8    employed by any of the parties to the action in which

  9    this was taken; and, further, that I am not a relative

 10    or employee of any counsel or attorney employed by the

 11    parties hereto, nor financially or otherwise interested

 12    in the outcome of this action.

 13

 14    Dated: February 9, 2021

 15

 16

 17

 18               <%12151,Signature%>

 19               SONYA LEDANSKI HYDE

 20

 21

 22

 23

 24

 25

                                                                Page 151

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 152 of 195 Page ID
                                  #:3863
   [1 - 50]

             1            120-160 99:14         20-02291 1:7                   3
    1 3:13 38:15          12151 151:18          2002291 3:23          3 103:5,15 138:5
      102:20 103:14       130,000 105:3         2005 125:20           30 54:2 105:6
      131:11              14 16:12,14 38:15     2015 19:5 91:21       30,000 105:11,13
    1,000 45:7 113:21       83:4                  125:21              300 57:17 105:7
      138:11              141 53:1              2016 137:4              106:1
    1,2 138:5             15 27:22              2017 47:22            314 84:4
    1,200 132:15          16 131:10             2018 94:6 105:16      31st 40:25 68:7
    1,300 138:12          165 70:8 119:25         136:15 137:7,11     32 5:3 39:24 49:3
    1,340 111:25            122:19 134:10,16      140:15,22             119:7,24 122:21
    1,383 5:2 19:9          136:5               2019 5:4 107:2          136:4
      39:22 48:16 50:9    16th 8:16 18:18         125:23 135:10       35 63:23 64:3
      119:7 123:6,7         55:11 67:23 115:7     136:16 140:15,22    365 86:13
      134:14 135:17         116:16 136:23       2020 5:12 19:5        383 140:7
      136:3 139:25        17 78:16 146:15         38:4,8,8 39:6,21    3d 87:16
      141:19              17500 150:19            40:7 44:24 46:1,7   3rd 13:2
    1,500 100:11          18 4:3                  47:21,23 48:12
                                                                               4
    1,800 123:6           18th 5:12 38:4,8        49:8 51:6 68:13
                            39:21 44:24 46:1      68:17 69:15 83:2    4 1:11 3:10 103:9
    1,883 122:8
                            46:7                  120:1 122:20        4,000 105:17
    1-151 1:25
                          19 39:22 72:14          135:9 136:3,16      4,179 105:2
    1.2 57:20
                            90:18 92:21,22        140:15              4-5 134:15
    1.3 92:20
                            93:9,12 122:17      2021 1:11 3:11        400 57:20 58:3
    1.5 83:12
                            126:7 136:3,4         119:24 122:19         103:23
    10 16:8 33:8 69:20
                            140:22                124:25 136:13       409 83:19
      84:2 98:9 142:24
                          1995 63:21              151:14              43 32:3 33:14
    10,000 98:9 105:10
                          1:19 149:21,22        2024 120:18           442 1:15 3:11
      105:21
                          1st 32:18 68:24       2025 146:13,18        4450751 1:24
    100 30:14 55:5
                                   2            218 84:19             45 132:13
      58:12 83:13 89:16
                                                22 137:19             450 86:14
      89:17,17 96:7       2 103:1,14 104:5
                                                220 57:21             48 32:3
      108:13 135:10         149:21
                                                220,000 99:23         499 84:21
    10:02 1:12 3:19       2,000 100:12
    10th 112:11                                 23 137:18                      5
                            105:17
    11 48:8 95:20 96:2                          24 68:24              5 38:15 97:3,17
                          2,200 55:6
    11.8 137:20                                 25,000 146:12,17        101:9
                          2,500 83:11
    12 84:2,22 96:3                             250,000 83:15         5,000 143:1
                          2,580 84:18
    120 40:22 69:16                             272 105:5             5,700 58:13
                          2.4 95:9
      121:10,11,17                              28 47:25 100:12       5.3 121:23
                          20 10:24 64:18
      129:21 130:10,20                          29 124:25             50 13:4,6 72:15
                            97:1 98:25 103:16
      131:16                128:25 140:21,22                            96:7 105:4 108:13


                                                                                   Page 1
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 153 of 195 Page ID
                                  #:3864
   [500 - address]

    500 106:25           8.7 48:6              abuse 5:25 7:2        action 7:23 39:3
    500,000 110:14       835 138:11              32:9 35:1 106:11      42:5 79:12 86:4
    55 83:19             839 84:18               106:18,21 107:6       88:16,20 94:10
    570,000 103:23       84 64:4                 114:15 138:4          95:20 96:10 108:5
    58 97:3              899 84:22             abusive 61:24           113:15 114:8
    5th 13:11 17:11      8th 13:14             accept 8:13,13          120:25 122:2
      94:8 125:10                  9             81:20                 150:11,15 151:8
      127:23 145:14                            access 23:20 26:5       151:12
                         9 151:14
              6                                  46:25 47:4 72:16    actions 38:3 44:22
                         9's 140:17
                                                 83:18 129:3 143:2     68:12 76:21
    6 33:14              90 120:1 122:20
                                                 148:9               activate 52:22
    6,000 5:10 19:6      90013 1:16 3:12
                                               accessible 23:17        56:23
    60 57:19 84:24       90s 81:8
                                               accident 139:1        activated 13:17
      128:23 129:21,21   911 141:11
                                               accidents 140:25        45:2 57:10
    600 34:22            94 145:17
                                               accommodate           active 54:19,24
    62 93:12             95 103:21
                                                 128:23 129:19       activist 126:19
    65 56:5              98 143:13
                                               accompanying            131:3
    6th 94:7             9:51 3:10
                                                 58:25               actors 77:25 78:1
              7          9:52 3:13
                                               account 140:10        actual 48:21
    7 68:22,22 84:3                a           accountability        adamant 128:24
    7,900 120:18         a.m. 1:12 3:10,13       124:25              adams 30:3
    70 53:9                3:19 68:22          accounting 58:1       adaptive 87:13
    700 34:22            abandoned 34:19       accurate 134:16         124:7
    71 39:22 49:14         87:3                  135:20 150:8        add 14:19 41:1
      122:17 134:14      abandonment             151:5                 47:15 56:18 106:6
      136:2,3              87:4                achievable 20:9       added 112:11
    72 44:9              abilities 29:6        acknowledge           addiction 122:12
    720 20:14            ability 37:15 104:5     15:24 68:15         addition 45:11
    74 44:9 119:24,25      111:2 115:5 148:8   acknowledging           55:6,17 68:16
      122:21,22 133:3      150:9 151:7           82:1,4                71:8 72:17 83:2,6
      134:13             able 32:3 35:25       acknowledgment        additional 52:22
    749 13:14 21:18        50:7 57:25 63:6       3:5                   83:5,18 87:21
      23:9,21              83:1 95:15 98:14    acquisition 18:5        97:10 104:3
    75 44:10 84:23         98:15 120:2,7,9       35:14,14 102:19       107:13,21 113:13
    7:30 44:5 61:11        130:18              act 8:20,23 31:21       115:14
    7th 13:2 27:1 33:2   abroad 86:25            37:10 117:24        address 6:11 8:18
              8          absence 32:10           123:4                 17:17 27:19 28:21
                         absolute 81:3         acting 10:21,23         30:24 36:5 38:2,3
    8 61:11
                         absolutely 11:22        17:21 41:12,12        44:22 46:16 52:23
    8,200 45:2,5,14
                           26:12                 60:9 75:13 119:1      57:10,16 74:13
      55:2 87:5
                                                                       92:25 96:13

                                                                                  Page 2
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 154 of 195 Page ID
                                  #:3865
   [address - answered]

      110:17 112:4        african 11:10         aligned 148:22          120:3 123:10,12
      113:15 146:8          53:19 86:12         allegedly 12:4          129:10 139:17
    addressed 64:13       aftermath 9:1         alliance 1:4 3:9      angeleno 17:18
      79:19,20 92:24      afternoon 91:13         37:7 94:12,19       angelenos 58:14
      93:14               agencies 71:10          95:4 108:10         angeles 1:7,16
    addressing 47:13        78:13,15 132:23       136:20                3:10,12 4:25 6:12
      76:16,16 109:1,2    agency 131:18         allocating 147:25       7:11,20,21,22 8:4
    adjacent 33:25        aggregate 136:15      allocation 57:17        9:15 11:17 13:7,7
      124:14 125:10         136:15 137:13       allow 23:2 24:15        13:14,14 16:12,17
    adjust 67:4           aggressive 77:2         88:4 99:20 115:13     17:2 19:7,19
    administer 3:6        ago 15:12 17:25         121:12                20:16,24 21:18
      43:13                 19:9 33:23 34:16    allowed 87:20           22:9 23:22 27:17
    administered            44:18 61:9 62:8       124:10 129:3          28:14 29:17 30:1
      98:12                 96:3,3 146:7,15     allowing 15:11          30:8 32:23 33:3
    administrative          147:12                32:2 36:13            39:9 40:10 42:13
      4:21 68:5 72:6      agree 60:7 79:4       allows 87:22            51:25 52:1 60:5
    adrianna 131:2          83:5 93:15,15       alongside 33:14         63:12 70:9 74:19
      132:11                108:10,12 124:4     alternative 69:7        75:20 76:7,25
    adults 84:5           agreed 132:1          amazed 116:3            80:12,21 81:20,22
    advanced 87:24        agreeing 32:21        amazing 118:16          86:4 96:19,19,20
    advise 52:13          agreement 5:12          134:6                 98:6 103:25 108:4
    advisory 9:24           6:14 37:6 38:4      america 15:21           108:6 109:1,11,17
      10:11 12:7 15:21      44:23 45:2 55:16      16:23 23:11 129:9     109:17,21,25
      91:2,6,8              58:5 104:19         american 11:10          110:15,16 111:25
    advocate 41:23          113:18 114:8          53:19                 112:24 116:12,14
      139:16                116:12,20 118:22    americans 86:12         117:3 120:23
    advocates 6:13          129:24 130:5        amount 24:11            122:10 123:21
      21:20 40:5 44:1     agreements 21:20        49:16 53:7 100:19     125:1,12,21,24
      132:22 140:2          104:19                101:19,21 104:13      132:20 134:23
    aesthetics 64:7       ahead 71:5              105:6                 146:6 147:16
    affirmative 114:23    aid 61:2 108:4        amplified 15:16       angels 78:3
    affluent 66:22        aimed 146:15          amy 2:23 43:12,12     ann 61:20 62:16
    affordable 18:8       aimlessly 146:3         126:9,11 142:16     announcement
      30:10 34:6 64:1     al 1:4,7 3:9,10         142:18,18,23          52:20 56:11
      80:18 97:1 103:5    alacrity 106:3          145:13              answer 49:25
      103:15 106:12       alameda 13:3          analogy 76:24           80:10,11 82:8
      108:15 110:14,15    albeit 147:4            81:7                  86:17 87:10 110:9
      146:19,20           alchemy 12:18,20      andré 2:6 21:4          118:11 124:5
    affordably 18:6         69:23 129:11        andy 2:20 39:7          134:24 148:17
    africa 106:23         alcohol 48:1            105:19 112:16       answered 79:23
                            102:25                119:14,14,22

                                                                                   Page 3
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 155 of 195 Page ID
                                  #:3866
   [answers - aware]

    answers 49:22         approval 37:18          74:17,17,21 86:6   attendees 2:1
      124:6               approve 77:18           97:15 101:2        attention 16:6
    anticipate 58:11        106:10                112:11 132:6         74:11 75:9 96:15
    anticipation 5:17     approved 63:22        asking 7:12 9:7        104:9 113:13
    anybody 7:8 11:6        99:18 100:16          38:2 48:25 51:2    attentive 91:5
      59:24 76:3          approximately           51:13 57:16 61:7   attorney 5:15 8:5
    apart 4:9,14            34:22 128:25          74:24 85:18 95:5     59:17 60:5 64:20
    apartment 33:8          132:15                95:12 110:5          72:24 79:22
      103:24              april 5:13 32:18        117:22               150:13 151:10
    apologies 119:14        41:7                aspects 24:24        attorney's 128:10
    apparent 9:8          aptly 86:20             62:11                131:17
    apparently 85:9       area 32:5 38:18       assault 7:3 77:5     attract 26:4 33:9
      127:15                125:1 126:20          95:24              audio 4:1 150:7
    appeal 131:21           128:20 130:7        assaults 24:17         151:3
    applaud 32:20           141:7,22 142:3      assessment 28:14     authored 57:18
    application 98:21     areas 27:21 30:21       145:3                124:3
      143:16                107:22 118:20       asset 102:6 118:13   authorities 115:4
    applications 98:25      149:11              assets 30:11 38:10   authority 7:23
      99:2 100:2          aren’t 7:1              87:14                8:23 75:14 76:10
    applied 99:9          argue 73:22 140:3     assigned 3:4 70:15     112:24 147:15
    applies 74:14         argued 116:16         assignments 25:11    authorized 3:5
    appointment           arguing 75:25         assistance 102:23    authorizes 104:20
      62:18               army 15:20 129:8      assisting 100:15     autopsy 139:2,12
    appreciate 26:11      arrangements          associated 69:13     availability 94:25
      60:6 70:25 74:6       128:6 129:13          97:2 103:9,16        129:23
      84:9 95:18 107:24     132:11              assume 75:21         available 8:19
      118:9               arrest 137:6          assuming 147:14        12:13 13:13 57:1
    appreciated             138:17              astounding 40:6        67:22 69:4 71:11
      136:22              arrests 135:3,7,11    astronomical           89:12 100:20
    appreciates 15:4        140:16 141:8          134:12               105:12,18 129:22
    appreciation          arrive 141:9          atrocity 42:25         130:14,20 131:15
      70:21               arrived 61:11         attack 138:4           132:19 142:12
    approach 47:11          125:9 130:25        attacks 137:18       average 19:10
      93:16 113:18        arrives 141:14          138:2                103:22 105:3
    approached            arriving 130:9        attempt 138:20       avoid 36:25
      126:24              article 91:22 121:1   attempted 29:25      award 104:15
    approaching             121:14              attend 51:21         awarded 104:4,13
      138:11              articulated 19:9      attendance 74:6      awards 104:6
    appropriate 65:2      aside 133:1           attendants 84:2      aware 5:7 25:19
      78:22 119:2         asked 6:8 23:25       attended 69:24         52:19 125:21
                            30:23 63:4 65:2,7     84:1                 128:15 135:5

                                                                                 Page 4
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 156 of 195 Page ID
                                  #:3867
   [awareness - bonin]

    awareness 144:1       barger 8:7 27:8       behalf 41:23 61:2     birthed 86:9
    awful 42:25 138:9       41:19                 76:5                bit 15:6 41:1 60:22
             b            barlcay 70:17         behaviors 28:25         67:5,9 95:22
                          barriers 29:11        beings 19:6,9           117:1 121:2
    b 85:3
                            31:9 132:24           42:24 122:9           141:21
    back 3:20 23:4,23
                          based 36:10 71:10       138:10              black 11:11 53:10
     25:14 43:16 49:22
                            97:7 145:1          belief 123:1            53:17 54:15 55:4
     51:9 54:6 59:13
                          basement 18:17        believe 17:14           81:6 86:12,21,21
     64:21 66:15 71:4
                          bash 11:6               19:22 20:7 21:14      86:24 87:3 88:11
     73:19 74:4 81:7
                          basically 40:25         29:12 31:20 32:23     88:12,13 89:8,10
     82:18 91:8 98:24
                            60:18 138:21          33:1 35:10,21         89:23 90:4,14,23
     113:25 115:21,22
                          basis 36:8 40:10        36:21 37:1 45:8       91:11 109:23
     117:3 119:3,11
                            42:4 70:5             57:3 66:9           blame 110:9,11,12
     128:11 130:25
                          bathroom 69:24        benchmarks 79:3         110:13
     131:11 132:17
                            69:25 148:9         benefit 103:4         blanket 61:12
     138:1 140:11
                          bathrooms 69:10         127:11                62:25
     142:5 145:11
                            111:14              best 14:20 24:6       blankets 129:9,15
    backs 88:3
                          bay 80:22               43:13 67:18 88:1      132:7
    backyard 18:20
                          beach 16:18             134:25 147:17       bleeding 79:20
    bad 38:17 62:1
                          bear 35:10 62:13        150:9 151:6         blind 9:8 67:6
     70:7 77:25 78:1
                          becoming 67:4         bet 63:25             block 61:6,8 63:8
     118:18
                            143:13              better 16:11 24:16    blocks 13:4,6
    bales 2:20 39:7
                          bed 105:10,17,21        30:11 34:20 35:7      127:16
     105:19 112:17
                          bedroom 148:9           37:25 103:6 111:2   blunt 21:19
     119:14,17,19,21
                          beds 5:11 52:22,22      112:15 119:23       board 5:15 9:2
     119:22 120:7
                            69:16 84:5,22,23      140:1                 12:15 17:23 28:12
     122:8 123:7,10
                            98:20,24 99:2,13    beyond 7:15 8:1         31:22,24 32:1,7
     129:10 139:17
                            99:14,17 100:3,13     28:18 30:24 31:8      77:9 81:2 86:10
    bang 20:20
                            105:11,13,17          55:17 123:1 141:9     108:21 126:14,16
    bar 62:24 63:5
                            106:19,21 108:13      141:13                126:25 145:15
    barclay 2:12 60:24
                            108:14,16,19        bickering 35:16       board’s 40:21
     65:17 66:2,7,11,15
                            109:18              big 37:5 101:20       bodies 16:6 17:5
     66:16 68:3,4 69:3
                          began 64:14 100:8       118:15              body 20:5 37:10
     70:10 71:3,7,16,19
                            108:19 129:7        bigger 20:23 35:23      39:19 125:22
     71:22,24 72:2,4,12
                            137:7               biggest 122:11        bond 102:5
     72:22,25 73:3,6,9
                          beggar 119:23         billion 57:20 95:9    bonin 2:13 8:11
     73:15,18,22 82:21
                          beginning 3:20        bills 18:14 41:4        59:18 74:6,8
     84:11,14 97:20
                            8:15 19:19 37:20    bins 83:11              77:16 82:10 93:15
     98:5,5 101:5,15
                            111:15 122:7        bird’s 10:16            95:23 110:3
     102:11
                          begrudge 89:14        birotte 2:6 15:9        112:10 121:20
    barely 29:5 121:17
                                                  21:4 27:3             133:12

                                                                                  Page 5
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 157 of 195 Page ID
                                  #:3868
   [boots - causes]

    boots 125:16          broke 140:16          byte 59:11 73:5       cards 25:4
    borders 80:17         broken 136:11                   c           care 30:6 34:17
    bore 67:11            brooke 107:25                                 36:16 67:8 87:10
                                                c 3:1 85:3
    born 61:21              116:21                                      102:24 106:11
                                                ca 1:16
    borne 63:11 86:18     brother 106:23                                125:11 141:11
                                                calamity 82:3
    bottom 62:12 65:8     brought 36:24                               career 61:1
                                                  140:2
    bought 132:8            40:22 55:1,7                              carefully 63:18
                                                california 1:2 3:6
    boundaries 13:2         57:18 106:25                                65:12
                                                  3:12 16:18 34:2
    branch 25:2             129:8,9,11 139:24                         cares 9:22,23,24
                                                  63:4 94:6 150:22
    branches 7:17,19      brown 9:2 81:6                                31:21
                                                call 3:24 4:6 6:22
      25:3                  86:10 88:20 89:23                         caring 132:22
                                                  9:7,17 24:10 39:8
    break 42:21             90:4 92:11 108:20                         carry 37:20
                                                  42:18 51:20 59:11
      137:24 138:15         108:21 115:9                              cars 132:17
                                                  74:5 86:1 94:12
      144:3               buck 20:21                                  carter 1:13 2:5
                                                  112:13,13 117:16
    breakdown             budgeting 87:23                               10:23 15:9 21:3
                                                  141:11 142:20
      103:21 136:12,16    build 30:9 32:8                               27:3,6,18 31:2
                                                  144:6
    breaks 103:13           34:22 38:22 77:20                           123:24 125:5
                                                called 12:20 38:13
    brian 105:13            86:13 93:18 100:9                           126:21 128:1
                                                  114:22 146:8
    bridge 69:15 84:3       100:10 146:19                               131:1,12,20
                                                calling 33:25
      84:22 100:7 102:4   building 21:16                                142:22 143:20
                                                  59:13
    brief 37:22 65:6,7      64:8,17 103:24                              145:8
                                                calls 6:24
      101:21                108:16 144:5                              case 1:6 3:23 22:4
                                                camera 42:18 43:2
    briefing 8:16 9:10    buildings 18:6                                25:4 62:18 63:17
                                                cameras 42:17
      50:7 55:11 64:24      99:4,10 111:17                              69:10,13 95:19
                                                campus 143:1
      67:23 85:17 95:5    built 64:18 80:19                             108:10,11 110:25
                                                cancels 25:12
      97:10 104:3           83:22 108:24                                115:8 117:23
                                                canopies 126:6,20
      107:13,21 115:6       117:9                                       127:15
                                                canyons 31:1
      117:20 136:22       bulk 31:25                                  cases 31:23 32:16
                                                can’t 18:2 24:21
      149:11              burden 63:11                                  76:4 122:17
                                                  29:18 44:3 72:12
    briefly 61:23           140:9                                     categorized
                                                capable 24:24
    bright 45:10          bureau 134:23                                 140:19
                                                  133:13
    bring 20:2 52:23      bureaucracy                                 catholic 108:6
                                                capacity 10:12
      55:6,18 66:13         29:19                                     caught 115:19
                                                capital 84:6 99:6
      74:3 80:3 96:14     bureaucratic                                cause 6:9 122:11
                                                capped 103:16
      104:8 121:22,23       19:25                                       122:13 136:9
                                                captive 59:6 73:12
      140:11 149:3        bus 81:3,10                                   139:3,5 140:23
                                                car 122:15 137:21
    bringing 113:13       business 40:6                                 141:1,5
                                                cardiac 48:1 135:3
      127:2 133:15        busy 59:5                                   caused 6:21 7:12
                                                  135:7,11 137:6
    brings 113:3          butt 80:14                                    31:17 80:24 117:1
                                                  138:16 140:16,24
    broad 39:15           bystanders 141:11                           causes 39:24 117:2
                                                  141:8
                                                                        122:11 138:3

                                                                                  Page 6
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 158 of 195 Page ID
                                  #:3869
   [causing - clear]

    causing 125:25         certificate 150:1     chose 100:15,25          97:9 98:5,6 100:7
    caveats 138:15           151:1                 101:18                 100:25 101:18,22
    cd 38:15               certify 150:3         chronically              103:24 104:17,23
    cdc 4:2                  151:2                 102:22 103:4           105:16 106:4
    cedillo’s 34:4         chair 42:1 145:15     church 91:14             107:21 108:24,25
    center 1:14 3:11       chairperson 8:6       circulate 64:14          109:3,7,10,16,20
      11:13 15:19,25       chairs 4:15 14:6      circumstances            109:25 110:7,14
      20:12 27:13 28:1     chairwoman              9:13                   110:16 111:4,11
      28:10 29:8 30:20       26:18               cite 39:10               111:13,15,17
      33:20 83:13,17       challenge 65:24       cities 16:17,23          115:1 117:24
      88:15 107:9            114:1                 35:17                  118:22 119:3
      124:15 125:11        chance 9:25           citizens 9:15 23:17      120:17,20,21,23
      126:5,6,9,20,25      change 17:18            53:8,17 93:13          121:12 123:21
      127:14,22 128:4,9      32:10 57:25 64:3      96:19 149:14           126:12 127:6,10
      128:11,14,16,17        67:12 95:25 96:9    city 1:7 3:9 5:2,11      128:10 131:17
      128:24 129:24          140:21                5:14,15 6:12 7:20      132:20 133:5,13
      130:1,3,7,25 131:4   channeling 22:15        8:2,4 11:17 12:24      134:11,24 135:7
      131:7,18,22,22       charge 18:3,4           13:4,6,6,20,23         135:12 136:7,21
      132:3,5 141:24,25    charged 72:6            16:14,17 17:21,23      136:24 137:3,24
      142:23 143:2,6       charter 7:20,22,22      19:20 20:23 21:12      138:16 140:16
      144:9 145:13,23      charters 76:12          22:19 23:20 25:25      143:10 145:6
    center's 143:25        chasm 146:9             27:16 28:2,14,19       146:5,9 147:8,15
    centered 88:13         chatter 40:4            29:17,20 30:16,22      149:13
      115:7                che 2:9 58:23,24        30:24 32:20,23       city's 78:24 84:23
    centering 90:23        check 45:19 47:14       34:2,13 35:2,12        97:15 100:14
    center’s 43:12           48:8                  36:20 37:7 38:5,9      104:5
    central 1:2 32:6       checked 132:14          38:16,22 39:20       citywide 68:13
    cents 85:18            chicago 16:21           42:9,9 44:24 50:8      77:17 83:24 84:2
    century 80:17          chiding 48:25           50:18 51:11 52:21    city’s 21:6 54:2,19
    ceo 31:23 119:22         50:24                 52:25 53:3 57:19       60:14 66:2
      142:23               chief 59:2 70:10        57:24 59:17 60:5     civil 81:6
    certain 3:17 4:6,22      82:23 119:23          63:11,21,24 64:20    clarify 105:1
      24:11,22 29:20       child 78:10             65:4,21,22 68:4,5    classism 92:25
      37:11 77:8 115:8     choice 26:4             69:6,12,18,19,23     claw 19:14
      115:9,10             choices 67:25           71:8 72:7,13,15,24   clean 72:16
    certainly 54:13        choir 78:2,5            74:13,19,24 75:15    cleaner 111:1
      58:19 82:13          choose 7:6 91:9         76:6 77:1,9,12,19    cleaning 70:4,5
      110:24 114:16          114:11 142:6          78:16 79:7,22        cleans 70:2
      122:17 134:24        chooses 37:16           81:19 82:2 83:1      clear 9:13 17:10
      140:12                 119:12                83:20,24 84:6          76:1 127:1,3
                                                   87:12 95:1 96:19       130:19 131:14

                                                                                     Page 7
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 159 of 195 Page ID
                                  #:3870
   [clear - concern]

      132:19 138:25         66:24 109:23        commended 94:22          123:17,19 124:21
      139:1 146:1,4         113:9 125:14          94:24                  125:8,20 127:7,11
    clearly 7:20,21,22      144:25              comment 139:18           128:20 129:17
      126:12              combination           commentary 24:6          132:21 133:4,9,15
    clerk 120:5             147:5               commented                145:18 146:24
    cliff 19:13           combining 105:7         127:12                 147:3
    clinic 30:5 83:21     come 9:19,22,23       comments 65:17         community’s
      143:2                 9:24 10:15 13:18      95:4                   66:23 71:17
    clipboard 95:10         15:3 25:14 27:5,8   commissioner           compared 135:10
    closed 111:5 121:6      29:22 30:23 31:3      123:21 125:21        compel 77:20,21
    clothes 125:15          32:22 34:5 39:14    commissioners          compelling 148:19
    coalition 88:16,20      51:9 54:6 61:12       114:7                compete 36:11
      88:21                 67:17 70:25 73:19   commitment             complete 45:13
    coast 80:20             73:25 74:14 75:11     12:15 15:22 22:11      113:18 129:1
    coats 125:16            85:17 92:9 93:7       26:16 36:1 52:15     completed 58:12
    coffee 143:6            95:2 97:19 117:9      104:17,20,24           81:21
    coherent 146:4          119:9,11 124:10     committed 19:17        completely 11:23
    cohesion 17:5           124:15,19 130:6       22:6 24:4 32:19        126:3
    cold 11:21 18:23        131:11 143:18         55:23 56:11          complex 17:1
      19:3 44:7 52:7      comes 24:24 31:21     committee 25:11          86:22
      79:12 120:10          65:4,8 133:14,14      73:14                complicated 65:9
      121:17 122:4          146:23              communities 9:6        compliment 40:19
      126:15 127:20       comfortable             16:10 23:19 25:16      66:19
      129:5 130:22          112:16 137:4          56:22 67:9           complimentary
      131:11              comforted 87:6        community 5:23           58:8
    colder 126:1          coming 11:21            7:4,6 9:17,25        complimented
    coldest 89:13           23:22 36:23 39:18     10:16,18 12:19,25      41:2
    collaborative           82:17 85:19 88:1      13:11 15:7 22:2      compliments 41:9
      47:11 105:14          105:4 118:21          22:13,22 24:13       comply 4:2
    collaboratively         129:16 132:4          36:2,10 39:14,15     complying 4:14
      47:13                 135:16                39:17 40:5 43:7      composition 91:8
    colleague 27:7        commandeered            44:2,13,15,16 53:7   comprehensive
    colleagues 19:18        126:14                53:20 55:9 56:10       146:8
      77:8                commandeering           61:17 63:14 66:24    concentrate 56:20
    collective 17:22,22     125:5                 69:10,14 71:12,14    concentration
      17:25 18:1 20:1     commander               71:21 83:22 86:4       76:12
    collisions 48:2         134:23                86:8,9,21 87:8,9     concept 24:13
    colloquially 67:6     commend 28:13           87:14 89:1 90:6,9      32:12
    color 5:23 9:6        commendable             91:9 95:3 100:20     concepts 29:22
      25:16 27:21 28:23     16:2                  108:5 109:23         concern 4:24 6:19
      29:5 53:6 56:22                             117:6,12,13            33:20 76:4 77:14

                                                                                    Page 8
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 160 of 195 Page ID
                                  #:3871
   [concern - councilmember]

      114:15 117:1,2       consequence           contributed 86:13     coroner’s 13:10
    concerned 26:2           76:22 81:20         control 7:15 8:1      correct 45:16 54:4
      43:24 73:1 115:3     consideration 6:10      37:9 82:1 88:6        54:4,8 89:7 123:6
      115:18,23 117:22       107:19                118:22 128:19         135:14,18 137:16
      139:4                considered 117:19       129:1 148:3           142:2
    concerning 5:11        consistent 114:2      controller's 97:3     corrections 90:10
      37:13 95:5 149:9     consistently 75:5     convening 16:5        corresponds
    concerns 64:13         constantly 13:10        60:6                  140:17
    conclude 112:9           97:22 106:24        converge 90:15        corruption 76:13
      119:12 123:11        constituencies        conversation            87:22
      133:18 149:6           65:10                 21:10 27:14 88:12   cost 98:22 99:22
    concluded 149:18       constituents 63:19      88:13 108:18          103:22 105:19
      149:23               constituted 7:17        110:1,11              132:1,14 146:23
    concur 145:14          constitutional 9:4    conversations 5:6       148:9
    condense 62:2          constructed 58:4        5:8 24:3 27:10,19   costing 148:4
    condition 67:21          80:19                 28:8 33:24 34:5     costs 69:13,19,21
      145:21               construction 18:7       62:2 88:24 92:1       83:9 99:21 121:4
    conditional 104:14       58:13               converted 18:7          121:5 148:10,14
    conditions 6:19        constructive            87:13 143:23        council 8:9 9:25
      9:1 10:18 48:2,3       114:23              conveyed 44:18          10:11 12:7 15:21
      56:6 114:6           consulted 75:6        convinced 67:4          16:12 21:15 25:20
    condo 63:23            contact 74:7 128:9    cooperation 77:7        26:1 34:13 37:18
    conduit 60:19            142:6                 78:22 127:9           37:21,25 81:14,15
    confined 138:2         context 16:23         coordinate 123:12       81:17 83:3 91:3,6
    confusing 107:15       contingent 25:5       coordinated 77:4        91:8 99:18 100:11
    congregate 22:12         148:7               coordinating 72:7       100:16,25 101:12
      57:13,14 128:7       continually 11:17     coordination            102:13,17 105:16
    connected 51:12        continue 18:2 19:4      77:23               council's 114:13
      62:19                  20:18 31:11 33:21   coordinator 60:14     councilman 2:4,13
    connection 62:6          34:14 36:19 52:17     66:3 68:4 98:6        14:23 15:2,8
      63:16                  55:8 83:3 87:7,10   cope 8:25               22:10 24:5 26:13
    consciously 21:11        88:7 89:6 90:10     copies 47:3 66:10       59:18 74:5,7,8
      25:24                  93:18 99:7 129:25     66:13,14              77:16 82:10 91:4
    consent 14:19            146:2,3             copy 14:8,10 47:1       91:5 93:15 95:23
      19:22 36:25 37:4     continued 26:1          102:12 140:14         116:8 123:14
      37:5,9,13 75:25        83:25               corner 61:10,14         145:10
      78:21,23 80:1,13     continues 109:3         91:16 106:20        councilmember
      80:20,24 81:8,9,11   continuing 82:25      coroner's 125:23        5:19 10:21 32:21
      81:16,25 82:4        contract 71:9           135:20 139:6,14       34:3 63:21,24
      92:17 118:24         contractual 36:8        140:9 141:2           77:18 78:9 87:25
                                                                         110:3 123:25

                                                                                   Page 9
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 161 of 195 Page ID
                                  #:3872
   [councilmember - crisis]

      125:2 126:8,24        149:13               64:22 65:2,19        courtesy 9:19
      127:5 129:12,14     county's 78:25         66:5,9,10,14,19        14:25 82:16
      129:20 130:8,18     couple 29:16           67:15 68:25 70:6     courtroom 47:18
      130:24 131:21,25      42:15 44:20 61:8     70:16,19,24 71:2,5   courts 9:1 67:17
      132:10 133:11,12      62:7 72:20 75:20     71:13,17,20,23,25      92:13 119:4
      143:12,17 144:7       88:14 128:5          72:3,11,19,23 73:1   court’s 3:22 4:23
    councilmembers          137:22               73:4,7,11,17,19,24     5:7 8:17,23 23:4
      21:15 29:21         course 8:12 9:3        74:3 75:11,13,16       42:3,4 60:23 62:6
    councilpeople           19:19 68:3 72:2,4    75:21,23 77:11       covid 39:22 46:14
      72:21                 73:15,16 84:14       79:25 80:6 82:9        49:7,10,10,13 55:7
    councilperson           108:7 118:25         82:11 84:8,10,12       72:14 90:18 92:21
      15:1 21:13 119:11     143:17               84:25 85:10,11,11      92:22 93:9,12
    counsel 128:10        court 1:1 3:2,16       85:13,16 86:3          96:4 122:17 126:7
      150:10,13 151:7       3:19,22,24 5:6,14    89:5 90:1,25 91:2      134:15 136:2,4
      151:10                5:18 6:9,15,21       91:3,7 94:9,11,15      139:9
    count 11:25 46:9        7:12 8:3,12,12 9:5   94:17,24,25 97:10    covid’s 39:22
      46:10 93:12           9:8,10,16 10:5       97:12 98:3 102:14    create 58:9 77:21
      139:19 142:1          14:4,13,22,24 15:3   104:2 105:15           87:6 109:18
    counted 139:24          15:5 16:5 19:23      107:13,17,24         created 18:1 21:11
    countless 11:18         21:5,8,9,20 22:8     108:18,19 110:4,5      21:11 25:24 91:4
    country 86:13           22:25,25 23:8        111:15 112:7,8,20      110:21
    county 5:10 6:12        25:2,9,12 26:2,15    112:25 114:10        creates 78:7
      13:7,25 22:19         34:13 37:4,10,21     115:12 116:17        creating 109:21
      27:17 28:12,19        39:3 41:17,22        117:19,24 118:16       125:7 143:8
      29:25 30:5,8,22       43:5,19,23,24,25     118:23,25 119:3,7      146:12,17
      31:21 32:19 35:13     45:8,13,18,21,24     119:18,20 120:3      credibility 35:24
      35:16 36:15 37:7      46:5,12,15,18,24     122:6 123:5,9        credible 141:16
      38:9 39:20 47:11      47:9,16,18 48:3,7    125:3 127:9          creep 106:24
      47:13 50:10,21,23     48:10,16,18,23       133:10,17,22,25        107:4
      57:19,24 69:18,20     49:3,7,14,17,20      134:4,9,18 135:14    cried 122:2
      70:9 74:13,24         50:1,6,13,15,18,21   135:21,24 136:1      cries 6:5 10:22
      75:15 76:6 77:1,9     50:24 51:2,4,10,15   136:13,19 137:8      crime 140:25
      77:19 78:17 79:7      51:18,22 52:5        137:12,15 138:18     criminalization
      82:2 90:15 96:20      53:5,11,16,22,25     138:22 139:10,15       110:19
      106:7,8 107:21        54:5,9,12,18,23      140:7 141:15,18      crisis 6:11 16:11
      109:17,20 110:14      55:10,19,22,25       142:4,7,13,16          16:24 17:1,18,22
      111:11,13 115:1       56:7,13,16,25 57:4   145:9 149:6,10,20      18:4 20:23,24
      130:17,19 136:21      57:7,15,25 58:15   court's 80:2 95:2,8      21:6 27:20 65:22
      136:25 141:23         58:18,22,25 59:4,9   96:14 104:9            76:14,17 77:3
      142:2 144:23          59:17,23 60:16,20    108:21 117:1,2,21      81:3 88:21 108:15
      146:6 147:2,15        61:7 63:17 64:19     149:15                 110:16,21 113:7

                                                                                  Page 10
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 162 of 195 Page ID
                                  #:3873
   [crisis - department]

      113:11 144:22        dated 151:14          death 11:20 39:5        37:13 75:25 78:21
    critical 15:25         dave 21:3               47:20 48:10 50:13     78:23 80:1,13,20
      25:13 77:12          david 1:13 2:5          111:21 117:25         80:24 81:9,9,11,16
      145:19               dawn 123:12             119:8,24 121:24       81:25 82:4 92:17
    criticism 77:14          126:19 131:3          125:24 138:13         118:24
    cross 137:17           day 5:19 10:17,17       139:3,5 140:24      dedicated 115:20
    crush 43:3               10:19 15:16 17:16     141:1,5 147:20        123:16
    crying 106:20            19:5,10 21:9 25:1   deaths 5:2,4 47:25    deemed 141:25
    cue 2:16 9:22            27:16 31:6 44:12      49:16 53:2 82:19    deep 4:23 114:15
      85:25 86:1 91:13       59:11 65:14,21        122:11,14,16,19     deeply 75:5
      91:14 95:7             72:10 73:5 76:18      122:20,20 137:3     defendant 1:8
    cumulative 49:10         84:2 97:16 121:24     139:20              defense 40:12,12
      53:4                   122:18 131:8        debacle 24:10         deferred 99:6
    cup 95:11 143:5          132:8 134:16        decade 18:10          definitely 10:20
    curren 30:17             137:23 147:22       decades 17:25           80:6
    current 45:3 86:24       149:8                 44:19 75:20 80:13   deflated 131:10
    currently 56:8         days 15:12 40:22        110:16 112:2        degradation 44:3
      68:22 99:4,17          68:23 84:3 86:13      118:18                145:22
      104:25 126:13          123:17              decade’s 81:22        dehumanizing
    cut 85:4               de 2:4 10:21 14:23    deceased 138:21         42:22 62:16
    cuts 96:9                15:2,8 22:10 24:5   december 40:25        delayed 92:15
    cv 1:7                   26:13 32:21 74:7      49:12 69:15 135:9     148:14
             d               86:19 87:25 88:5      135:10              delineate 137:10
                             91:4 104:10         decide 59:12,14       delineated 140:18
    d 3:1 85:3
                             123:10,14,25          65:11 70:13         deliver 17:6 20:6
    daily 15:18 70:5
                             125:2 126:8,24      decided 6:2 32:11     demand 11:22
    damaging 28:25
                             127:5 128:21          44:11 60:22 62:23     16:6 78:14 102:19
    danger 7:10 9:13
                             129:12,14,20          101:3,12            demanding 111:12
    dangers 125:22
                             130:8,18,24 131:2   deciding 6:23           113:14
    dare 33:7
                             131:21,25 132:10    decipher 24:6         demands 18:4
    dashboard 57:3
                             132:15 133:12       decision 23:2 44:2    demonstrate 23:9
      97:8 105:2
                             142:20 143:12         65:15 91:12         demonstrated
    data 50:16,19
                             145:10              decisions 8:21          15:22 22:8
      56:19,22,24 73:8
                           dead 122:15             86:23               denied 92:16
      89:5 135:19
                           deadly 86:24          declare 56:1 122:1    department 66:4
      136:10,12,15,15
                           deal 8:22 12:13         122:23                69:22 70:11,14,22
      136:17,18,24
                             25:21 29:11 77:2    declared 91:21,23       73:25 81:21 82:24
      137:5,14 138:1,16
                           dealing 92:12         declining 81:3          130:17 134:24
      140:13 141:21
                             117:18 138:9        decrease 12:6           139:4 141:14,23
      142:11,12
                           deals 7:8             decree 14:19            144:12,17
    date 1:11 44:23
                                                   19:22 37:1,5,5,9
      68:13 144:5

                                                                                   Page 11
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 163 of 195 Page ID
                                  #:3874
   [departments - don’t]

    departments 7:19       develop 29:20           133:2 134:23         141:12
      72:7 146:9           developed 69:5,7      disagree 108:14      disproportionately
    deploy 6:23            developer 64:3        disappointed 11:5      24:1 25:17 53:20
    deployed 72:14,15      development             14:1                 144:24,25
      87:15                  33:24 104:14,16     disaster 129:9       disrespect 85:24
    deploying 6:10           104:25 105:2        disbanded 11:23      distanced 128:23
    depravity 147:21       dialogue 23:13          11:23              distant 144:14
    deputy 59:2              28:18 63:20         disconnect 17:9      distinction 16:15
    describe 44:3 86:7     didn’t 62:5           discontinue 99:19    distribution 92:7
    described 83:7         die 112:1 129:5         100:1                92:8
    description 68:11        148:14              discourteous 4:16    district 1:1,2 9:1
    desegregation          died 5:2 19:9           133:18               14:24,24 16:12,20
      114:22                 39:13,16 49:7,9     discourtesy 82:18      26:25 27:1 30:17
    desert 146:4             50:3 70:8,9 88:22   discovered 116:23      30:24 34:4 63:22
    deserve 20:3 40:20       111:25 112:1        discussed 42:8         77:19 80:15,17
    deserves 17:19           134:10                70:14                83:4 85:2 100:11
    design 76:9            diego 16:18 18:19     discussion 8:16        140:18 149:18
    designated 130:4       dies 141:24             27:9 74:12 75:4    districts 28:7
    designed 76:14         difference 137:20       77:15 81:15        dmh 12:11,15
      101:17 133:8         different 9:3,4         108:18 115:10      doctor 31:1
    desire 7:3 115:18        21:21 28:6 39:1     discussions 81:15    documents 137:16
    desperate 107:6          78:16,19 120:16     disease 122:14       doesn’t 6:15 12:3
      111:8                difficult 6:4 8:21    dish 35:23             28:5 67:13
    desperately 44:19        20:7 23:2 114:18    disinvesting 81:5    doing 13:7,8 32:19
      106:1,19               117:18 147:13       disinvestment          33:11 42:4 43:12
    despite 81:18          diffused 76:10,11       112:2                43:12 61:16,18
    detail 23:15           digit 12:1            disparity 22:1,2       76:2 80:14 99:3
    details 56:18          digital 150:7 151:3     55:12                120:20,22 136:22
      130:2                dignity 7:11 20:3     displacement           147:10
    deteriorating          directed 52:21          15:15              dollar 85:18 149:3
      81:11                direction 4:20        displacing 93:13     dollars 31:17
    determinant 86:25        20:10 32:8 36:25    disposable 147:6       90:18 104:6 148:5
    determine 141:19         64:21 82:6 101:4    disposal 83:19       don 126:22 131:2
    determined 141:2         146:2,11            disproportionality     132:1,16
    determining 75:6       directions 78:20        5:22 25:21 54:20   don’t 7:8 10:15
      89:1                   112:9                 54:25 56:13,17       13:9,18 19:22
    detox 106:21           directly 57:24          114:14               23:19 31:3 33:3,6
    devastating              79:9                disproportionally      36:11 40:13,13
      109:25               director 78:5           56:20                43:14 44:17 45:8
    devastation              108:8 112:23        disproportionate       49:21,21,24 50:1,4
      121:24                 123:20 126:9          53:7 89:8 117:10     50:16,19,23 60:11

                                                                                  Page 12
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 164 of 195 Page ID
                                  #:3875
   [don’t - emergency]

      65:15 67:7 134:11   drawn 104:15          easier 141:21           75:18 97:20
    door 43:14 124:5      dressed 121:17          146:18                107:25 118:11
      143:6               drinking 72:16        easily 74:17            139:16
    doors 87:18 111:5     driving 40:20,21        136:24              elderly 29:4 128:5
    doorways 127:19         60:18               east 13:4             elected 20:6 25:6
    dotted 126:6          dropping 137:21       easy 31:20 63:5         26:10 36:1 63:18
    double 12:1 83:9      drug 102:24           echo 95:23              64:20,22 65:3,5,11
    doubled 135:12          140:25              eckstein 2:22           65:23 73:12 75:14
    downgrade 93:5,8      drugs 86:20             70:17 134:17,21       76:5 79:24 80:9
    downstream            dry 111:17 125:7        134:22 135:19,23      82:12
      136:18                127:24                135:25 136:10,14    electronically
    downtown 1:14         duck 11:3               137:5,9,13 138:14     140:14
      3:11 11:13 15:19    due 8:16 96:3           138:19,23 139:11    elements 19:11
      15:25 18:19 20:16     124:12 125:25         140:12 141:20         52:7 79:2 120:13
      27:13,24,25 30:1      139:9,13 143:19       142:10,15           elevate 21:6
      30:20 83:13,17      duly 150:5            eco 87:16             eligible 98:10
      88:15,15 113:2      dumbfounded           economic 111:3          101:16
      124:15 125:10         97:21               economical 38:21      elizabeth 2:17
      126:5,9,25 127:14   dumpsters 83:18       economy 94:7,8          94:20 115:15
      128:4,8,14,17,23    dusk 61:12            eddie 123:5             126:25 145:15
      129:23 130:3,7,25   duty 20:8             eden 131:2 132:10     eloquent 95:21
      131:4,7,17,22       dwc 126:10 127:1      edge 18:12 19:13      else’s 24:9
      132:3,5 142:23      dwp 15:22             education 9:2         email 62:16,21
      143:6,25 144:8      dying 4:24 11:19        18:16 86:11         emblematic 24:21
      145:13,23             19:4 76:18 80:24      102:25 106:11         116:11
    dozen 78:17             114:4,5 134:15        108:21              emergency 6:24
      129:15                137:21 139:22       effect 87:4             7:14,24 8:20
    dr 2:22 12:10         dynamic 96:10         efficient 22:21         21:16,18 37:16,19
      70:17 92:14         dysfunction 17:15       147:10,19             40:10 41:12 52:6
      134:17,21,22          133:7               effort 17:3,25 18:2     52:16,24 55:18
      135:19,23,25                  e             20:1 67:10 76:4       56:1,2 67:21,21
      136:10,14 137:5,9                           89:9 95:15,22         74:22,25 75:1,13
                          e 3:1,1 86:3,3,4
      137:13 138:14,19                            98:8 107:12           78:11 79:12 83:16
                            108:3
      138:23 139:11                             efforts 34:14 42:3      89:12 90:19 91:16
                          eagle 20:15
      140:12 141:20                               83:5 94:20 138:24     91:22,23,24,25
                          earlier 36:3 62:7
      142:10,15                                   139:21 141:10         93:20 97:18,24
                            63:20 75:12 79:22
    draft 107:18                                eight 72:9 83:17        101:3,10,14
                            108:9 130:25
      112:10,15                                   131:4,13 132:2        106:12 108:16,19
                            132:8
    drafter 124:2                                 138:6                 108:23 109:4,8,9
                          early 6:7 9:11
    dramatic 134:11                             either 8:24 23:19       109:18 110:2,7,18
                          earmarked 90:19
                                                  56:1 58:12 63:2       111:20 112:4,13

                                                                                  Page 13
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 165 of 195 Page ID
                                  #:3876
   [emergency - experiencing]

      114:11 115:4       enterprise 143:4      essential 145:18      exercise 45:20,21
      122:23,24 124:4    entire 12:25 38:8     establish 69:8 98:8     45:22 65:12 67:17
      128:11 132:20        39:21 40:7 44:24    established 99:14       114:11 115:12
      139:23               63:11 83:22 88:11   estimated 128:22      exercised 67:24
    emotion 7:10           118:12              et 1:4,7 3:9,10       exist 30:25 111:4
    emphasize 17:10      entirely 105:11       ethnicity 54:14         115:24
    employed 150:10      entities 37:6           88:25               existence 7:13
      150:13 151:8,10      128:17              evening 131:1           69:1,3
    employee 150:13      entity 12:4           event 6:18            existing 18:5 57:2
      151:10             entrance 126:5,10     eventually 6:13       exists 6:24 109:16
    employment 143:3       128:14                22:6 34:9 38:1      exorbitant 146:23
    emptomatic           entry 29:8              53:25 80:5 81:18      148:10
      116:11             envision 143:18         85:17               expand 35:13 69:2
    empty 111:17         epicenter 16:13       everybody 4:1           100:19
    ems 134:23             63:13 113:7,8         37:23 42:20 47:3    expanded 68:20
    emts 138:20          equality 21:10          48:13 65:13 67:1    expanding 36:13
    enact 37:16 115:5      22:7 24:4 25:24       78:5 113:23 142:8   expect 5:13 135:20
    enacted 119:1          26:16               evidence 138:25       expectation 78:18
    encampments          equally 74:21           139:1               expected 68:23
      76:18              equate 11:18          evoking 108:20        expedited 9:10
    encounters 62:17     equation 139:25       exact 49:24 50:2,4      36:8
    encourage 75:22      equitable 6:10,23       103:13              expend 38:20
      110:5                8:18 37:13 45:22    exactly 12:22         expenditure 98:16
    ended 87:23 139:7      115:8 119:2           124:11                104:21
    endowment 34:2         149:10,15           example 17:8          expenditures
    engage 21:9          equitably 121:22        19:20 23:21           121:14
    engaged 28:25        equity 29:14 54:22    examples 77:17        experience 10:17
      36:14 77:1,4         115:11 117:4        exceeded 126:1          61:1,5,5 89:4
      78:25              erected 40:9 51:22    exception 63:12         113:10
    engagement 47:8        52:6,9 124:18       exceptions 76:21      experienced 39:12
      64:6                 129:19                99:12                 53:14 145:1
    english 29:6         eric 8:4              excluded 88:23        experiences 88:8
    enjoyed 142:24       errands 61:16         exclusively 103:19    experiencing 38:7
    ensues 37:5          error 76:11             127:21                38:11 40:3 45:25
    ensuing 128:8        es 150:4              excuse 10:8 88:16       46:6,20 47:5,24
    ensure 90:17         escort 4:10,14          96:1                  50:2 51:5 53:2
      111:18             especially 5:24       excuses 131:23          55:5 83:10,14
    enter 81:16            6:20 27:21 28:6     executive 108:8         96:2 98:11 101:23
    entered 28:16 81:8     28:22 40:12           112:23 123:20         137:7 143:9
      81:9                 115:16 117:24       exegesis 9:12           144:23 145:5


                                                                                Page 14
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 166 of 195 Page ID
                                  #:3877
   [expertise - fire]

    expertise 52:11         100:1,12,15,24         122:18,21,23       feuer 2:11 8:5
    expired 81:11           101:23,24,24           126:6 139:3           59:17,19,22,25
    explain 43:4,11         102:23 103:1,2,2,2     144:22                60:3,4 66:8,12,17
    explained 127:5,8       103:15 105:22,22     faraut 126:25           67:14 81:13 85:9
      131:6                 105:23 106:8         farm 92:6,9,10          85:14
    explanation 43:10     facility 7:16 13:18    farther 116:21       fewer 38:6 45:25
    exploration 67:22       30:14 32:18,24       fashion 36:8,23         46:5
    exploratory 149:9       33:7 34:1 69:8,9     fast 32:12 75:2      fico 148:7
    explore 149:15          105:21 120:8         faster 35:9          field 53:13 80:15
    exploring 39:1          126:16               fatality 53:4        fifth 91:17
    exposed 19:11         facing 81:4            fathers 28:2         fighting 121:25
    expressly 145:4       fact 15:24 16:13       fault 29:1 76:2      figure 39:15 48:11
    extend 8:13             17:4 18:1,19 20:5      78:13 94:4            134:9,12,14,16
    extent 8:23 74:25       28:22 34:18 95:25    favor 75:25 86:1        135:25 136:2,5
      75:5,12,14,15         110:13 118:4         fd 51:7,20           figures 39:10,13
      112:12                137:22 140:5         fear 23:16              39:18 135:14,16
    extra 66:9            factors 88:25          fears 44:18             136:3,7
    extraordinarily       facts 35:10 60:12      february 1:11        filed 95:18
      6:19 41:1,10          60:13                  3:10 8:16 55:11    fill 4:17
      94:17               fail 88:7                115:7 136:23       filthy 62:25
    extraordinary         failed 11:24 17:6        151:14             final 67:25
      3:25 40:19 41:22    failing 109:12         federal 8:23 17:24   finally 42:24
      95:2                failure 8:19 13:21       22:20 25:2 31:17   finance 58:12
    extremely 13:25         39:2 45:14 82:4        35:2,21 90:17      financial 117:23
      88:25 102:21        fair 50:6 139:6          147:2              financially 150:14
      103:6               faith 5:18 21:23       feedback 10:8           151:11
    eye 10:16               40:15 118:23           11:8               find 20:8 29:19
    eyes 42:25              133:12               feel 19:14 62:5         49:22 76:2 91:22
               f          fall 19:13 90:1          82:3                  116:1 143:3
                          false 11:18,18         feeling 43:25        finding 141:16
    fab 124:6
                          familiar 12:20           118:20 141:15      finds 9:10 19:23
    fabian 1:23 3:3
                          families 18:24         feelings 118:18         22:25
      150:2,20
                            84:5 90:17 102:22    feels 44:19 76:20    fine 42:2 85:8
    face 9:1 15:18
                            103:8 148:6          feet 4:9,13 10:24    fingers 90:1
    faced 82:3
                          family 44:9 146:25       34:10              finish 40:19
    faces 42:22
                            148:24               fell 17:9            fire 66:4 70:11,14
    facilitate 144:18
                          fantastic 143:11       felt 32:25              70:22 73:25 82:23
    facilities 8:2 26:3
                          far 10:12 30:25        fema 111:11 121:3       85:7 133:19
      33:4 71:11 84:23
                            31:8 39:1 49:9         121:15 122:2          134:24 139:3
      96:25 97:5 98:10
                            53:2 101:10          fenced 126:3            140:17 141:13,23
      98:12,13,19,23
                            115:12 119:24,25                             144:17,17
      99:1,7,15,16,19

                                                                                  Page 15
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 167 of 195 Page ID
                                  #:3878
   [fires - general]

    fires 40:2 51:5,7       57:12 86:8 93:12      71:10 76:25 84:3    fundamentally
      51:15,16,18           94:2 148:19 149:4     97:2 103:14 110:8     76:14
    firmly 67:4           follow 52:3 66:14       113:10 138:6        funded 69:19,20
    first 9:18 26:25        89:15 121:20          146:14                83:20 104:24
      27:1 36:16 37:7     follower 75:19        francisco 122:16        121:15
      38:23 42:13 43:2    following 17:11       frankly 6:3,18        funding 57:17
      69:19 84:9,23         22:11                 44:13 117:11          69:21 71:9 78:17
      89:4 92:24 94:12    follows 3:25          free 104:6 105:5        83:8,23 84:6 99:6
      94:19 95:3 96:22    foot 88:1 103:23      freeway 80:17,19        101:9,13 104:3,7
      98:13,16 99:20        144:14                116:15,24             104:12 105:8,12
      112:24 114:25       forbearance 3:24      freezing 129:5          107:10,11 121:13
      118:6 124:3 134:6   force 40:20,21        frequently 24:18        143:15 144:8
      136:20 137:9          77:6,8,9,10,19      friday 17:8,11,15       148:2
      139:21 140:19       forced 131:6            23:11,15 24:2,10    funds 57:22 69:23
      141:8 143:15,25     forcefully 16:5         40:9 51:23 52:2       102:5,7 104:21
    firsthand 10:16       foregoing 150:3,4       78:10 118:4           105:4 106:10
    five 16:8,22 19:5       151:4                 120:10 121:9          143:17
      30:21 33:8 39:7     form 91:11 109:3        122:3 124:11,22     further 85:14
      50:11 57:18 72:17   formal 104:18,19        124:25 131:9          140:18 150:12
      76:25 137:2 138:1   formation 91:2          133:6 143:20,22       151:9
      148:4               formed 26:9 91:6        144:9,16            future 24:23 38:2
    fixed 38:18           former 41:19          friends 146:24          85:6 143:12 145:7
    flaherty 128:22       formerly 124:1          148:24                145:16,16
    flourish 87:22        forth 140:25          frigid 15:16                    g
    flowing 57:23         forum 47:20           front 11:13 25:20
                                                                      g 3:1
    focus 42:12 54:22     forward 9:19 15:3       47:1 50:17,20
                                                                      gabriel 30:25
      57:13 74:10 80:15     20:10 25:25 34:11     105:16 140:13
                                                                      gaps 30:25
      94:3 96:23 100:14     34:14,15 39:8       fruit 67:11
                                                                      garcetti 8:4 41:24
      100:17 101:12,17      88:1 89:10 109:5    frustrated 36:11
                                                                        59:3
      109:7 110:18,19       109:8,13,22 112:5     77:24
                                                                      garcetti's 128:12
      114:2 144:21          119:9 121:3,15      fulfill 63:7
                                                                      garcetti’s 41:25
    focused 96:9 100:4      144:7 145:7,19      fulfilling 24:25
                                                                      gate 4:10,14 10:24
      103:19 106:3,4,4      148:2               full 14:21 87:4
                                                                        126:4
      107:11 116:9        foul 139:13             95:24 129:5
                                                                      gates 124:14 131:3
    focuses 58:7 110:1    found 44:4 45:13      fully 20:22
                                                                        132:3
    focusing 74:12          89:17 138:21        function 37:17
                                                                      gather 138:1
    folks 4:21 9:20       foundation 22:3       fund 71:9 77:19,22
                                                                      gathered 136:24
      10:15 12:19 13:17     108:4 133:2           88:5 106:2,10
                                                                      gender 24:15
      15:17 18:15 46:10   fountains 72:18         107:8,16
                                                                        88:25 90:8 145:1
      46:12,15 49:11      four 9:21 16:22,22    fundamental
                                                                      general 2:3 9:18
      52:24 56:9,19,20      19:10 31:24 58:4      77:22
                                                                        10:5,6,7,8 14:11

                                                                                 Page 16
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 168 of 195 Page ID
                                  #:3879
   [general - half]

      14:14,18 34:19        43:14 49:21 64:25      142:8,14 145:18     graciously 91:5
      36:3 71:9 85:24       71:5 74:8 84:13        145:18 149:6,10     grade 18:16
      86:7 90:25 91:1       94:21 96:8 111:18      149:15              grand 30:3
      94:15 106:1           116:21 134:3         good 3:2,2 5:14,17    grandmas 44:9
      114:17 126:18         136:23 140:8,9         10:19 21:23 26:24   granted 119:16
      131:1                 142:3 144:2            28:19 36:4 40:15    granular 31:12
    generate 105:7          147:23                 43:15 44:25 60:3    grassroots 12:19
    gentleman 59:1        goal 77:17 98:8          67:11,23 68:3       grateful 113:12
      70:22                 100:11 146:12,17       74:8 76:15,16       gratitude 21:4
    gently 4:10           goals 21:7 79:3          77:15 86:3 91:13    great 31:10 67:2
    gentrification        god 42:25 43:20          95:15 96:7 107:3      67:11 102:8
      44:18                 44:6 120:13 122:9      118:23 149:14         120:16
    getting 23:14 52:8      138:9                goodness 32:1         greater 26:5
      71:15 80:11,23      goes 14:24 28:18       goods 103:3           greatest 54:14
      92:3 95:14 100:2      31:5,22 66:25        google 91:23          greatly 25:10
      107:7 109:12          67:1,3 72:6 102:6    gotten 44:8 109:20    greet 126:11,21
      113:20,20 120:12    going 3:23 4:8,9       governance 36:6       grew 18:15
      122:4,14 137:21       4:12 5:17,20 9:17      118:11              gripping 6:11
    give 10:3,20 11:17      9:18,19 11:8 14:7    governing 37:10       ground 16:14 58:1
      12:16 15:18 26:10     15:2 21:8,10 22:5      133:13                123:19
      35:11 49:24 53:16     23:7,8 25:14,25,25   government 7:20       group 5:24 93:10
      57:25 66:5,15,20      27:1 29:19 30:21       8:3,20,25 16:6        93:11 126:5
      78:18 81:12           32:7,18 33:1,15,21     17:5 20:25 22:20    groups 36:21 90:5
      110:24 111:1,1        36:25 37:22,24         23:4 25:3 26:6      grow 36:9
      136:19 148:12         39:8 40:18 42:7        35:3,3,21 37:12     growing 36:12
    given 20:21 75:12       42:17,20 43:16         40:16 75:19 76:9      56:14 115:22
      92:5 94:5 129:1       45:21 46:25 47:18      76:9,10 77:6,7        122:18
      134:13 144:24         55:6,18 57:13,16       125:6 128:17        growth 143:8
      145:5 148:20          59:7 60:17 69:5        146:9 147:1,3       guess 123:8
    gives 28:15 37:12       72:19 73:4 76:24     governmental          guidance 4:21
    giving 64:24 94:25      80:5 82:17 85:17       19:2,24               26:11 82:5
      123:25 146:19         85:19,20 86:5,15     government’s          guidelines 4:2
      147:9                 90:2 91:18 94:11       39:2                gunshot 139:1
    glad 13:13 120:1,7      95:4,12 96:8         governor 17:24        guys 100:23
    global 11:21 22:17      101:20 107:8,15        35:5,12                      h
      24:24                 107:17,19 112:9      governor's 116:18
                                                                       h 57:22 86:4 96:21
    go 11:5 12:23           115:6,7,9,12,13        116:25
                                                                         106:9,22,25,25
      13:21 18:21,22        116:14,15,18,21      governors 35:21
                                                                         107:7,15 108:3
      23:12 29:24 30:6      117:6 119:9 121:3    gracious 8:7,10
                                                                       half 27:6 78:17
      31:8,25 34:9,23       123:3 127:21           27:8 43:7 66:23
                                                                         129:5
      36:17 38:15,15        136:22 141:18          94:19

                                                                                  Page 17
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 169 of 195 Page ID
                                  #:3880
   [hall - homeless]

    hall 95:1 147:8        125:21 130:17       height 89:13           higher 141:18,19
    hand 89:4 132:8        135:16 143:2,3      hello 47:14 98:5         148:10
    handout 66:9 68:6      144:12                119:21,21            highest 93:10
    hands 7:23 88:7      healthcare 12:12      helm 147:14              137:18
    handwashing          healthy 133:2         help 4:21 14:9         highland 20:15
      72:15 111:14       hear 4:1 5:4 9:20       30:1 31:18 35:5      highly 11:5
    happen 65:25           10:7 14:6 31:8        36:9 47:2 62:3,3,4   hilda 2:8 8:6 26:23
      113:24               45:16 56:1 60:16      63:4,6 82:2            26:24 41:20
    happened 12:1          65:16 66:23 92:13     106:20 107:5,6,7     hipaa 42:16,21
      64:5,17 76:19,20     92:13 93:3 96:16      116:6 124:13         historic 27:12
      93:9 107:2,4         97:9 102:10           126:14 128:15,16       120:8
      118:4 124:11,22      112:22 133:25         128:19 131:10,18     historical 39:24
      133:6 137:22         134:4                 132:4,21,25          historically 21:11
    happening 10:14      heard 26:7 36:3,7       133:17 136:8           57:20 63:11 91:6
      63:20 66:1 68:17     37:23 39:21 44:20     141:9,13 142:1         117:9 137:15
      76:21 92:19          45:9 92:4 95:18       145:20               history 86:12
    happens 10:19          96:15 108:8         helped 131:16          hit 90:2 122:14
    happy 28:11 29:16      114:13,15 143:21      132:8                  137:21
      30:16 31:14 44:8   hearing 1:10 3:8      helping 12:5 35:13     hold 14:14,15,16
      51:9,10 87:25        4:23 5:9 6:1,8        80:3 127:17            86:15
      127:3 136:17         9:11 10:21 16:5       132:21,23 133:15     holding 113:1
      140:14 147:7         22:5 33:4 37:2        143:3                holly 124:4
      148:17               43:25 45:19 60:6    hereto 150:14          hollywood 74:18
    harassment 31:5        68:9 71:14 73:10      151:11               home 35:20 61:11
    hard 38:14 65:9        77:13 89:20 91:20   hey 89:24                69:15 84:20,22
      141:18               95:20 100:23        he’s 38:22               100:7 122:3
    harm 89:7              123:11 124:11,20    hhh 13:21 57:20          143:17 146:8
    harsh 6:19             145:4                 58:5,6,12 83:20,23   homeboy 34:1
    hasn’t 44:20 63:6    hearings 94:18          96:21,23 97:8,17     homeless 4:24 5:2
    hats 10:11 125:15      95:1                  97:19,22 98:7,17       5:4,11,22 6:20
    haven 30:6           heart 44:16 48:2        98:20 99:22 100:8      7:11 11:25 13:17
    haven’t 39:14          65:1 93:25 122:14     100:17 101:9,13        19:11 20:15 23:18
    head 61:13 62:25       137:17 138:2,4        101:15,22 102:2        23:24 27:20 28:4
      114:4              heat 125:22             104:3,21,24 105:1      30:2,10 32:8
    headed 128:21        heaters 129:14          105:4 107:14           34:24 38:14 39:6
    heads 96:6 105:9     heavy 126:4           hi 123:23                46:1,9 47:20 51:5
    health 7:2 35:1      heidi 2:19 112:16     hida 41:16               51:24 52:1 53:7
      56:6 69:22 83:21     112:21,23 117:18    high 11:20 18:17         53:10,17,24 56:15
      90:19 102:24,24      119:8 121:10,11       24:17 33:8,10          60:14 61:3,16
      106:10,11,17,19      147:11                46:3 93:21 99:21       62:15 66:3 68:4
      107:5 123:21                               141:7                  70:8 77:13 87:20

                                                                                 Page 18
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 170 of 195 Page ID
                                  #:3881
   [homeless - identify]

     87:21 93:12 96:2       85:9 95:17 107:23    hours 51:23 68:24       146:19,19,21,24
     98:4,6,22,23           108:2,17 110:1        72:10 84:2 128:8       148:4,12
     102:14,22,22           111:14,22 112:6       131:10               houston 16:21
     103:4,5 110:24         112:19,25 118:2      house 24:10 32:8      hovering 31:16
     112:24 117:7           123:14 145:11,24      87:18 146:5 147:3    huddled 43:16
     120:21,23 124:6        148:16                148:8,9                44:6 127:19
     126:15 133:14         honorable 1:13        housed 35:8 62:22       128:13
     134:10,15 135:4        21:3,3 104:10         111:2 124:2 135:4    huge 135:6 146:8
     137:3,21 139:19       honored 25:10         houseless 90:7        hugely 100:9
     140:19,20 141:6        27:7 59:18,20         92:21 134:10,15      huizar 88:2 91:4
     142:1 146:12,17        94:17                 139:19               hulf 105:13
     148:23                honors 39:17          houselessness         human 1:4 3:9
    homelessness 6:11      hoods 87:16            114:17                 19:6,9 42:24 63:8
     7:9,25 9:6 16:13      hooked 63:5           housing 18:7,8,11       113:3,11 122:9
     16:25 17:17 18:12     hope 5:13 11:18        20:12,19,19 22:22      138:9 145:20
     19:13 25:17 29:13      34:12 35:1 36:25      30:10,10,14 32:12    humanitarian
     38:3,7,11 39:13        65:20 67:16 77:13     34:6,7,7,22 35:20      16:11,25 20:24
     40:3 44:22 46:6        87:8 89:2 117:16      38:19,19 41:6        humble 116:4
     46:20 47:5,25          119:4                 58:2,6,8,9,14 64:1   humbly 6:4 14:5
     50:3 51:6,12,12       hopeful 41:6           64:4 69:6,16 75:1      41:17 51:2 67:25
     53:3,15,18 54:14      hopefully 34:10        79:18 80:18 83:15      85:3,6,23 117:25
     55:5 56:21 63:14       79:3 88:17 149:13     83:20 84:4,19,22       142:9 149:7,17
     77:2 83:11,14         hoping 98:19           85:21 87:6,11,13     hundred 148:5,5,5
     88:24 96:1 98:11      horrible 78:15         87:15,19 88:3,6      hundreds 52:22
     100:5 101:23          horrific 73:20         89:12 90:13 93:2     hunger 147:21
     103:5,9 108:15         82:19                 93:6,8,16,17,23      hurdles 130:16
     109:4 110:17          horror 89:20           94:1 96:25 97:1      hyde 151:2,19
     111:20 113:7,11       horse 88:2             97:18,18,24 98:8,9   hygiene 68:20
     114:18 121:25         hospital 34:19         99:21 100:17           69:13 70:1 83:6
     122:1 137:7 143:9      139:23 140:10         101:1,3,13,18        hyperion 80:21
     144:22,24 145:5        142:3                 102:20 103:6,6,14    hypothermia
     146:16,21             host 86:23 142:17      103:15,20,21           79:13 122:15,16
    homes 38:18 79:18      hosting 145:13         105:14,18 106:13       125:22 126:1
    homesites 84:3          149:17                108:15 109:9,10        128:6 138:6
     102:5                 hotel 55:20 56:4       110:8,16,21                    i
    honest 111:23           94:18,20 131:5,14     111:10 112:5,14
                                                                       idea 24:13 117:15
    honor 8:5,6 15:9        132:1,12,14           113:19 116:14
                                                                       ideas 29:22 107:4
     19:8 26:19 41:18      hotels 35:15 84:20     124:3,7 130:6,22
                                                                       identified 69:6
     41:20 60:4,6           87:17 113:21          132:2 133:2,3
                                                                       identify 20:18
     64:25 66:17 74:9      hour 132:13            142:25 143:8,14
                                                                         58:19 68:2 83:4
     74:9 76:23 78:23                             145:17 146:12,18
                                                                         98:15 112:21

                                                                                  Page 19
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 171 of 195 Page ID
                                  #:3882
   [identify - initially]

       137:6                  64:11 75:4,21       income 30:10 34:7        89:7,10,14,16,17
    ignoring 81:5             77:24 79:9,11         81:6 102:21,21         89:19,21,22,23
    illicit 87:7              86:8 88:25 96:5       103:7,7,7              90:11,15,18,19
    illness 7:2 38:11         120:8,10,12 135:5   incomes 64:2             97:13 98:4 102:3
       46:21 47:6             135:12              incompetent 11:22        102:15 105:20
    illusion 17:20          importantly 16:4      incorrect 49:14          114:20 116:15,22
    image 120:13              19:25,25 27:23      increase 5:3 38:10       117:16 119:11
       122:9                  36:2 85:21 147:19     46:19,25 47:4          122:7
    imagine 52:4            impossible 19:14        48:19 83:18          individual 105:13
       61:13                impoverished            122:22 135:11          128:7 141:22
    immediacy 27:20           23:16 26:6          increased 47:7         individuals 16:21
       33:11                impression 95:8         48:20 72:16 95:25      20:3 28:4 55:4
    immediate 22:14         improve 145:20          96:1                   102:21 103:7
       22:15 52:24 55:8     improvement           increases 12:1           109:6 132:22
       56:4 90:12,13          102:19              increasing 4:25          135:3,4,4 138:16
       104:6 105:25         improvements            48:14 138:12           138:21 139:7,12
       113:19 122:2           69:20 83:9          increasingly 9:5         141:13 148:23
    immediately 31:18       improving 99:16       incredible 42:9        indoor 69:10
       32:4 87:16 105:8     inability 8:24 23:1   incredibly 26:2        industrial 86:22
       105:12 125:10          24:10 37:20         indicated 60:16        industrialization
       129:25               inaction 8:24         indications 58:2         86:20
    immense 9:6             inaudible 133:17      indicator 99:5         industries 34:1
    immigrant 18:16           133:20,21 134:2     indigenous 53:23       inequalities 109:2
    impact 9:5 135:6          138:3,5 140:6,8     indignities 63:1         110:21 111:4
    impacted 25:17            144:2               indiscernible 6:13     inequality 90:8
       31:19 49:11,12       incarcerated 34:8       6:18 7:13,13,17,18     109:16 112:2
       53:20 56:20            34:25                 10:3 20:16 22:4      inequitably 117:8
    impacts 113:9           incident 17:11          25:3 26:14,17        inferred 61:24
    impassioned 7:7,9         61:18                 38:12,17 41:19       inform 85:10
    impatience 60:9         inclement 52:18         42:24 43:13,18,22    information 28:15
       65:19                  57:11 125:25          45:4 46:3,4 47:10      28:16 60:20 68:8
    impede 36:9             include 38:9            47:14 48:15,23         82:22 89:2 97:7
    implement 72:7            115:14                49:6,22,23 50:12       142:6 149:8
    implemented             included 8:8,11         52:12 53:2,24        informed 86:23
       81:23                  89:9 90:18            54:10 57:12,12,14    infrastructure
    implicitly 40:18        includes 102:23         58:17 66:7,11,18       93:18 97:2 103:9
    importance 25:13          143:7                 70:18,23 71:1          103:17
    important 5:19          including 16:18         73:7,10,13 74:1,2    inherent 77:23
       13:12,16 19:12         25:20 56:9 61:3       74:4 77:11 82:15     initially 61:15
       20:22 28:21 41:10      80:21 103:6,8         82:19,21 85:10,13      100:10
       54:21 58:6 62:13       126:2 130:16          88:9,19,20,21 89:2

                                                                                    Page 20
                                     Veritext Legal Solutions
                                          866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 172 of 195 Page ID
                                  #:3883
   [initiate - january]

    initiate 141:11       interestingly          invite 9:18 51:9          52:14 53:3 54:16
    initiated 104:18        62:12                   81:25                  54:21 59:19 62:1
      138:24 141:10       interim 32:12 58:8     invited 6:9 82:13         63:14 64:11 65:14
    injunction 114:23       69:16 84:4 85:21        105:15,15              65:21 66:22,24
      127:10                97:4 109:9,14        inviting 29:9             68:1,6,22 72:9
    innocent 15:17          112:5,13                134:22              i’d 5:4 25:9 30:17
    innovative 32:11      intermingled 17:5      involved 118:24           42:15 48:21 49:1
      87:15               interrupting 88:24     involving 40:2            49:5 51:19 52:3
    inquiry 6:17 37:13    intervene 78:9            51:5                   52:12 59:13 70:25
      37:21 115:2         interveners 37:7       ironic 11:12           i’ll 26:17 38:9 43:1
    insecure 18:12        intervening 75:16      irony 11:15               46:21,21 53:25
      87:20                 75:23                   124:17                 54:5,6 64:15 66:5
    inside 87:1 89:19     intervenor 139:17      isaac 94:21,21            66:15 70:20 73:19
      113:20,23 114:3     intervenors 79:8       isn’t 47:19 52:15         74:3
    insight 42:10           94:13 107:20,25         73:4                i’m 3:23 4:8,9,10
    installed 83:17         108:7,10 116:13      issue 7:8 19:20           4:12 9:19 10:9,10
    instance 38:12          136:20                  28:21 65:20 92:12      14:18 15:2 19:17
    instituted 114:19     intervention 52:16        92:24 96:14,14         20:17 21:10 22:5
    institutional 90:7      56:5 58:7 78:22         97:10 104:1            23:7,22 25:14
      113:9                 108:21                  108:13,15 113:16       26:8,15 27:6
    institutions 19:1     interventions 45:2        114:17 116:10          28:15 35:18 37:12
      25:7                  45:5 55:2,16,18         118:10,15 120:12       37:24 38:25 39:8
    intake 130:15           56:2,23 57:10           148:20                 40:18 41:6 42:2
    intelligent 22:21       84:16,18 108:20      issued 89:5 104:5         42:17,20 43:6,8
      78:8                  109:5,6,8,14 110:7      114:22                 45:14 46:25 47:18
    intelligently 149:1   introduce 60:14        issues 9:11 17:17         48:24,25 50:24
    intend 144:19           66:2 119:10             20:7 36:5,6 42:16      51:2,8,10 54:6,23
    intensity 60:9          123:16                  60:15 65:7 88:23       57:15 59:20 60:4
      65:18 95:19         introduced 20:11          92:23 93:14 94:4       60:19 62:22 64:4
    intention 20:18         104:9 146:7,15          133:14                 67:3,5,22 68:4,9
    intentional 9:7       introducing 60:24      it’s 9:5 11:12,16         72:6,19 73:1,9,20
    intentionally         invest 80:25 109:4        11:16,21,24 12:1       86:15 115:8 119:8
      76:11               invested 32:24            12:21 13:11 17:15   i’ve 6:8 19:16 26:7
    interest 23:3           83:12                   18:13 19:12 20:24      28:11,12 30:23
      102:18              investment 52:14          24:21 26:19 27:14      31:1 33:13 39:25
    interested 13:23        81:10                   30:15,15 33:10,11      62:5,23
      13:24 21:16 73:20   invisible 29:2            34:20 35:18 38:14              j
      97:9 138:8 150:14     110:18                  38:21 39:9,23
                                                                        jail 32:6 36:16
      151:11              invitation 6:1 8:13       40:1 41:10,18,20
                                                                        jails 32:8
    interesting 91:15       8:14 27:2               42:21 45:19,20
                                                                        january 47:23
      120:15,19 121:1                               47:10 48:8 52:7
                                                                           49:12 68:7 70:7,8

                                                                                    Page 21
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 173 of 195 Page ID
                                  #:3884
   [january - larger]

      82:20 120:1,1       judiciary 25:2           82:15 97:24 101:2    knows 48:12,13
      122:19,20 124:25    july 58:11 68:19         114:20 142:19                   l
      134:16 136:4,9      june 5:11 38:4,7       kinds 21:22
                                                                        l 108:3
    jeff 2:3 9:18,18        39:20 44:24 46:1     king 92:14
                                                                        l.a. 81:2 91:22
      10:5,6,7,8 14:11      46:7 67:22 84:18     kirkpatrick
                                                                           108:5,5,10 125:1
      14:14,18 71:13      justice 33:25            128:12
                                                                        la 1:4 3:9 15:21,21
      85:24 86:7 126:18     92:15,15             kits 70:1
                                                                           15:22 27:16 30:22
      131:1                        k             knew 63:25 122:3
                                                                           30:24 35:23 36:15
    jeffrey 90:25 91:1                           know 6:4,15 11:8
                          kathryn 8:7 9:23                                 48:12 65:21 66:4
    job 1:24 34:9                                  11:14,14,17,24
                            27:8 41:18 47:2                                125:23 143:21
      43:11,13,15 65:14                            12:6,10,18 13:11
                          keep 14:6 22:13                               lacan 79:8 108:8
      72:4 102:25                                  13:22 15:11 16:11
                            24:19 111:16                                lacans 87:16
      106:11 142:5                                 18:11,13,15 19:12
                            132:9 135:13                                lack 17:4 34:19
    jockeying 128:18                               25:2,3 27:5 30:2
                            138:15                                         41:13 76:3 77:23
    john 38:12 117:17                              30:19 33:1 36:18
                          keeping 132:25                                ladies 43:15
    johnny 38:19                                   39:16,24 41:5,7
                          keeps 72:4,8 124:6                            lady 43:3,20
    johnson 114:21                                 44:17 48:13,24
                          kept 92:3                                     lahsa 11:22,23
    join 140:4                                     49:17,20,21,21
                          kevin 2:4 10:21                                  36:5 52:21 57:3
    joint 147:14                                   50:1,8,8,10 52:1
                            14:23 15:2,8                                   71:9 78:13,14
    jonathan 12:10                                 54:18,24 58:8,19
                            22:10 24:5 26:13                               94:13 110:10
    jose 2:9 16:19,19                              59:1,4 61:1 63:17
                            32:21 74:7 104:10                              113:17 114:6
      58:24 88:2                                   67:3 70:9,17
                            112:18 119:8,10                                115:15,17,21,22
    joyous 10:13                                   72:19 74:11 75:23
                            119:12 123:10,14                               121:11 130:4,9,12
    judge 2:5,6 10:23                              76:23 82:11,12
                            123:25 125:2                                   130:14 131:16
      15:9,9 21:3 26:24                            84:8 92:20,23
                            126:8,24 142:20                                147:12
      27:3,3,5,18 29:13                            93:4 95:4 100:5
                            145:10                                      lame 11:2
      31:2 32:15 42:7                              105:14 110:12
                          key 35:13,14,20                               land 66:6
      44:25 47:14 57:18                            113:8,22 114:6,6,7
                            55:25 56:4 57:2,5                           landscaping
      58:21 66:25 86:10                            114:10 115:25
                            57:8 84:20,21                                  103:10
      87:5,9 90:24                                 118:6,10,13 124:8
                            109:11 121:2,4,5,6                          language 78:6
      91:13 92:13 113:5                            127:2 134:19
                            121:8,12,15 148:2                              103:13 107:18
      114:21 116:8,18                              135:21,23 137:15
                          kicked 80:14                                  languishing
      116:22 117:4                                 139:6 140:3,21
                          kid 66:24                                        109:10 148:1
      119:17 120:6                                 142:7,11 143:17
                          kidding 4:11                                  lapd 81:16
      121:9,21 123:3,24                            143:19 144:20
                          kids 80:23                                    large 71:12 96:6
      125:4 126:21                                 147:16 148:18,21
                          killed 88:21                                     101:25 129:18
      128:1 131:1,12,20                          knowing 29:7
                          killing 39:23                                    139:11 148:22
      141:3 142:22                               knowledge 46:19
                          kind 6:14 14:9                                largely 99:15
      143:20 145:8                                 150:9 151:6
                            23:1 35:24 36:14                            larger 5:13,21
    judgment 65:3,12                             known 5:5 94:14
                            39:18 55:13 59:19                              24:23,24 69:8
      80:1,2,3,7,8                                 119:23 139:22
                            70:20,21 74:6

                                                                                    Page 22
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 174 of 195 Page ID
                                  #:3885
   [largest - looming]

    largest 16:16 94:7       130:8,22 131:7,23   lifted 87:2,9          loan 104:18,19
      94:8                   132:22              lifting 19:21          loans 98:22
    las 40:21             legal 8:21 61:2        light 129:22           local 7:14,24 8:9
    latino 53:10,15          63:25 65:7 104:23   limit 128:25             8:25 14:25 15:1
      54:15,17 55:4          108:4 128:10        limitation 4:3           19:17 23:4,23
    laugh 67:2            legislation 124:3      limited 26:3 29:6        37:19 39:2,16
    launched 100:7        legislature 17:24         97:1 129:3            40:16 90:17 115:4
    laundry 68:20         legitimate 64:13       limits 8:17,23           126:19 129:16
      69:9 71:11             65:10               line 62:12,22 65:8       147:2
    law 61:22,22          lens 29:12                115:2 127:13        located 125:9
    lawyer 61:2 63:3      leon 88:1 91:4         list 21:7 68:18          143:2
    lay 84:15,17             104:10 123:10,25    listen 118:19          location 1:14
    laying 22:3              125:2 126:8,24      listening 60:21          21:23 24:1,14,16
    lead 51:7 61:25          127:5 128:21           63:18 65:12 92:1      24:16 42:7,7 62:9
      120:24 122:15          129:14,20 130:8        118:17                62:19 63:9,22
    leader 122:18            130:18,24 131:2     literally 7:5 9:8      locations 21:21
    leaders 17:24            131:21,25 132:15       51:23 87:1 116:4      69:24 70:2 83:12
      26:10 36:2 71:21       133:12 142:21       litigants 44:1           84:2
    leadership 21:14         143:12                 142:5               lofts 83:19
      26:11 82:6 145:23   leon's 129:12          litigation 108:7       long 8:24 16:18
    leading 12:3,4           132:10                 118:18                44:18 60:7 73:9
      42:5 113:10         letters 21:22 23:22    little 5:9 11:1 15:6     79:18 85:21 91:24
      122:13                 104:17,24              21:25 41:1 43:3       92:18 112:14
    lean 51:20 52:10      letting 117:12            43:20 60:22 61:10     114:9 144:22
    learned 118:14        lettuce 92:8,9            66:21 67:4,9 73:1     149:7
      121:9 143:22        let’s 23:3,17 42:12       89:25 90:2 107:5    longer 19:3 40:17
    learning 115:22          59:25                  107:5 117:1           113:25 122:23
    leased 69:7           level 19:2,17 20:25       141:21                148:13
    leasing 35:15            26:16 28:21 31:12   live 31:3 61:8         look 29:12,13,19
      69:19 83:8,8           76:6,14 77:7           62:20 87:5            34:14 41:8 56:16
      124:7                  78:22 80:5 82:1     lived 18:17              87:8 95:12 101:20
    leave 4:17 21:9       levels 146:9           lives 9:14 19:6          103:20 106:14
      59:5,11 60:23       levity 66:21              29:5 113:1          looked 86:9 115:9
      71:4 73:13 79:15    lies 35:20 110:11      living 5:24 10:17        115:10
      131:6 139:5 141:1      110:12,13              18:12,24 19:3       looking 26:15
      142:13              life 7:10 31:5            64:18 88:8,22         28:20 30:7 34:21
    led 90:5 118:3           33:17 44:12 79:21      89:8 114:5 123:1      35:22 42:8 103:22
    ledanski 151:2,19        80:23 123:16           145:21 147:22         105:10 118:10
    ledge 61:10           lifeboats 129:4           148:13,23             145:7,19
    left 75:14 90:6       lifetime 87:21         liz 95:16              looming 5:21
      122:15 129:5,14

                                                                                    Page 23
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 175 of 195 Page ID
                                  #:3886
   [los - means]

    los 1:7,16 3:9,12        126:3,4,7,13 127:4    95:15 129:13       mask 95:11
      4:25 6:12 7:11,20      127:13,21 128:22      131:10 141:15      massive 81:10
      7:21,22 8:4 9:15       129:2,20,25 131:7     146:18              143:7
      11:17 13:7,7,14,14     132:6 133:12         man 53:15 59:21     master 2:7 10:2
      16:12,17 17:1          142:24 143:10,13      66:18 127:17        14:16 15:10 21:4
      19:7,19 20:16,23       143:19,23 149:8       134:8 140:6         26:21 33:25 60:1
      21:18 22:9 23:21     lots 64:5 125:6         149:19              97:14 100:21,22
      27:17 28:14 29:17    lotus 69:15            management           101:7 102:8
      30:1,8 32:23 33:2    loved 146:25            69:10,14            123:15,24 124:7
      39:9 40:10 42:13       148:24               mandate 64:21        126:22 128:2
      51:24 52:1 60:4      low 30:10 34:6         maneuver 29:7        145:24 148:17
      63:11 70:8 74:19       57:21 64:2 81:6      manner 3:8 16:2     matt 2:10 59:1,2
      75:20 76:7,25          102:21,21 103:6,7     22:21,21 141:12     77:12
      80:12,21 81:19,22      103:7 105:19          147:10             matter 10:12 12:3
      86:4 96:19,19,20       144:13               map 84:17            33:23
      98:6 103:24 108:4    léon 2:4 10:21         maple 42:13         matters 123:20
      108:6,25 109:11        14:23 15:3,8         marc 2:22 134:22    maximum 75:22
      109:16,17,21,25        22:10 24:5 26:13     march 68:13,17,24   mayor 5:15 7:23
      110:15,16 111:24       32:21 74:7 123:14     83:1,24 84:4        8:4 11:3 14:1 26:1
      112:24 116:11,14       145:10                96:12               34:13 37:15,17
      117:3 120:23                  m             marine 80:23         41:24,24 52:20
      122:10 123:21                               market 63:23 64:3    56:11 59:3 77:7
                           m 108:3
      125:1,12,20,24                               84:24               81:19 97:16
                           macro 22:6,17,24
      132:20 134:23                               marks 3:12,20        100:17,25 101:12
                             23:6 24:24 42:5
      146:6 147:15                                 149:20              114:10,11 120:19
                             42:11 74:13
    losing 73:2 121:23                            marshal 4:13         121:12 128:12
                           madam 145:24
    loss 125:22                                    22:20 42:19        mayor's 83:4
                             148:16
    lost 19:6 124:17                               133:19              114:12 128:9
                           madame 15:9
    lot 10:15 12:22                               marshals 4:9         131:17
                             123:15
      13:12,13,16 20:13                           marston 2:19        mayor’s 55:21
                           magnitude 7:14
      23:22 30:13 32:5                             112:19,22,23        59:12
                             16:24
      35:16 38:18 42:3                             118:2 119:6        mean 52:8 65:1
                           main 13:3
      43:4 44:11 58:2                              147:12              67:7 85:4 106:13
                           maintain 94:20
      59:6 62:18 66:1                             martinez 2:7 10:2    116:7 117:1
                             99:7
      69:4,7 72:5,5 77:1                           14:16 15:10 21:4   meander 146:3
                           maintenance
      85:16 93:9 99:8                              26:21 60:1 97:14   meaning 91:17
                             32:22 99:6
      100:2 102:4                                  100:21,22 101:7     104:14 135:11
                           major 60:11
      105:24 107:3                                 102:8 123:24       meaningful 33:17
                           majority 11:10
      115:23 116:9                                 126:22 128:2        149:3
                           makeshift 18:25
      117:2 118:17                                 131:1,12,20        means 4:10 18:5
                           making 8:12 23:2
      124:14 125:9,14                                                  62:4 81:22 82:3
                             36:7 44:2 59:8

                                                                                 Page 24
                                     Veritext Legal Solutions
                                          866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 176 of 195 Page ID
                                  #:3887
   [means - months]

     93:13 125:17        membership            mike 2:11,13 8:5     missionary 106:23
     128:11 147:9         62:23                 8:11 59:17,19,24    mistaken 42:6
     148:11,12,14        memorializes           60:2,4 74:5,8       mitchell 2:17
    meant 101:25          104:20                77:16 82:10 85:23    94:23 95:17 97:16
     102:1 119:15        memorized 40:1         121:20               98:1 102:10,16
     123:6                85:2                 miles 62:8 63:8       107:23 115:15
    measure 75:2 82:7    mental 7:2 12:12      milestone 5:1         124:4
     96:21 98:17 100:4    34:25 38:11 46:20    milestones 37:11     mobile 32:13 70:3
     106:9,22,25,25       47:6 102:24          military 76:24        83:25
     107:7,15             106:10,17,19         million 32:3 33:14   model 12:22 28:5
    measured 40:16        107:5 143:2           33:14 57:17,19,21   modernize 99:10
    measures 111:21      mentally 32:9          57:21 83:12 92:20   modify 107:19
     112:4 115:5         mentioned 119:15       97:4 105:5,6,7      modular 87:16
    mechanism 35:6        127:22                106:1 107:1          105:22 124:7
     138:25              men’s 32:5            mind 44:5 62:14      moment 27:12
    med 141:24           merely 60:19           66:2 135:13          31:15 42:13,16,18
    media 3:13,21        met 37:12 113:6        138:15               42:21 47:16 60:13
     120:16 149:21        126:22               mindful 52:13         65:16 66:13 68:25
    medical 70:11        metal 126:4           mindset 18:4          79:19 135:21
     82:23,23 134:22     method 20:20          mine 42:1            moments 7:4 19:9
     141:24              metro 81:2,9          minimum 145:17        108:9 147:12
    meet 7:4 76:14       mic 66:15              146:12              monday 78:11
     125:1 127:17,18     michele 2:7 7:21      minorities 5:22      money 18:14
     143:22               10:2 14:9,16         minority 23:19        31:21,25 32:3,11
    meeting 120:8         26:21 27:4 42:1       114:14               33:13 57:23 85:19
     144:16               44:8 60:1 74:10      minute 60:23 92:7     94:8 95:7,8 100:8
    meetings 73:14        97:14 100:21          127:4 136:17         101:21 106:2
    meg 2:12 65:17        101:7 102:8          minutes 27:22        monica 80:22
     66:2,6,8,10 67:25    121:10 123:24         33:8 88:14 126:23   monies 95:5 101:1
     68:4,25 70:17        126:22 128:2          132:13              monique 2:15 86:2
     82:17 84:8 85:7      131:1,12,20          mirrors 103:13        86:15 88:14,17,19
     97:20 98:3,5        micro 22:6,14,23      misaligned 17:2       89:24,24,25,25
     100:22               23:6,9 24:7,22       misery 87:22          90:22
    melvin 127:17         26:16 42:3,4          147:20              monitor 37:11
    member 4:4,5          74:12,14 116:8,10    misgivings 6:3        79:4
     41:24 66:12 81:14    116:10               missing 77:5         month 52:23
     88:19 126:16        microcosm 133:6       mission 15:20         86:12 135:9
    members 22:13,23     microphone 10:3        106:24 107:4,9      monthly 136:11
     24:14 146:25         26:22                 119:23 125:11        136:16
     147:4 148:24        midst 110:15           127:14 129:10       months 19:17
                          127:8                 140:3                49:12 62:17 81:15

                                                                               Page 25
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 177 of 195 Page ID
                                  #:3888
   [months - notes]

     89:14 95:20 96:3    music 15:4              60:8 62:13 63:18      111:19 119:15
     96:3 116:7,18,25    muster 23:1             64:1 80:12 81:24    new 18:8 32:21
     146:15              myers 2:18 108:2        81:25 82:2,5,5,5      38:3 44:22 68:12
    moral 16:25            108:3 112:9           90:10,11 92:24        84:4,24 98:9 99:2
    morning 3:2,3          139:16                93:4,14,16 94:9       99:13 100:3
     15:11 26:24 43:6              n             96:8,9 99:8 106:1     122:15 126:2
     43:16 44:5,25                               106:8,19 107:7        143:11 146:12,17
                         n 3:1
     60:19 68:3 78:11                            109:24 111:7        newest 5:1
                         nafta 86:22
     86:3,6 88:9 90:22                           112:14 113:19,24    news 5:14 120:24
                         name 3:3 10:7,8
     92:1,5                                      120:22 122:13         135:16
                           26:24 33:6 58:23
    mosaic 42:9                                  123:3,3 127:6       newspaper 120:17
                           59:21 60:4 61:20
    motels 35:15                                 142:11 145:25       nice 112:20
                           86:3 88:18 94:22
     113:21                                      147:18 148:3        nigeria 61:21
                           108:3 119:22
    mother 18:16                               needed 4:16 80:13     night 11:22 23:11
                           134:18,20 142:19
    motion 34:15                                 113:15 120:22         23:15 24:2 43:8
                         named 44:8
     40:23 104:9,11,22                           127:24 130:17         52:20 55:24 78:10
                         names 33:7
     105:16 144:7                              needs 11:15 12:13       111:3 127:25
                         narcotics 137:19
    motions 20:12                                52:24 55:8 68:15      130:15,20 131:9
                         national 19:20
     146:15                                      79:10 80:14 82:7      131:14 144:24
                           28:20
    motto 36:16                                  92:23 103:19        nights 123:18
                         nation’s 16:13
    mou 84:17                                    107:11 110:5        nighttime 130:1
                         nature 76:8
    movable 40:25                                111:8 113:18        nine 54:2 74:16
                         nazis 42:23
    move 23:25 32:13                             114:8 144:21        nobody’s 59:6
                         near 18:19 128:3
     32:17 83:14                                 145:3               noel 2:15 88:14,18
                           130:7
     100:25 101:2,3                            negotiate 31:23         88:19 90:4 91:9
                         nearby 62:19
     109:14 110:20                               79:1,2              non 22:12 57:13
                           64:15 132:12
     113:22 122:12,13                          negotiating 116:17      106:1 128:6
                         nebulous 107:15
     128:6 130:4,10,11                         negotiations 6:16     nonprofit 71:10
                         necessarily 31:3
     148:2                                     neighborhood            125:11
                           98:24
    moved 23:18                                  64:14 99:13         nonprofits 132:23
                         necessary 7:24
     61:24 74:25                               neighborhoods         normal 7:15 8:1
                           9:12 19:23 28:17
     100:25 110:6                                16:10               normalized 19:2
                           33:17 115:5 148:2
     112:12 117:8                              neighbors 20:15       normally 10:15
                         necessity 102:19
     130:21 131:5                                64:6 146:25         north 13:2 20:9
                         need 4:5,7,7,20
    moving 26:2 32:12                            148:25                145:25 146:1
                           12:23 13:19,20
     34:11,16 41:11                            neither 150:10        notary 1:23 150:1
                           15:23 17:7 18:9
     67:7 106:3                                  151:7                 150:21
                           18:10 20:9 22:23
    multi 79:11                                network 86:5          note 18:11 77:24
                           31:11 32:25 34:25
    multiple 47:3 65:9                           108:5               noted 78:23
                           35:8 41:13,14
     122:10                                    never 44:5 62:15      notes 112:11
                           46:2,8 47:12
                                                 64:17 67:18 99:5
                           52:13 58:14 59:23

                                                                                Page 26
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 178 of 195 Page ID
                                  #:3889
   [notice - organizers]

    notice 104:4           occasion 10:13         oh 14:11,18             84:16,18 126:4
    noticed 61:9             43:8                   119:13 123:7        opening 30:21
    notified 141:14        occasions 114:19         136:14              operate 142:25
    notwithstanding        occupied 84:20         okay 10:4,5 14:22     operating 23:10
      24:12                occur 30:18              41:15 42:15,23        23:14 68:22 83:9
    number 3:23 5:3        occurred 23:14           44:9 46:15,18       operation 32:22
      14:7 16:12,22,22       40:3 51:6 60:17        47:17 48:4,7,8,10   operational 23:15
      24:17 25:10 38:21    occurring 9:9            48:23 49:17 50:1      52:14
      49:24 50:2,5 55:4    october 40:24            50:2,6,24 51:4      operations 68:23
      56:14 82:19 89:8     odd 43:9                 52:5 53:11,22         69:21
      97:2 99:3 117:20     offend 33:1              54:18 55:22 56:7    opinion 26:9
      128:25 129:3         offer 16:2 89:6          56:25 58:15,25      opioid 48:1
      135:11 136:8         offered 128:15           59:4,15 60:3 66:8   opportunities
      137:19 139:6,22        129:11                 66:12,20 67:2         12:23 29:18 30:18
      141:12,16,17         offering 75:7            68:25 71:2 72:3       33:22 37:1 148:12
      145:4 148:22         offhand 135:25           72:11 73:17,19,24   opportunity 21:5
    numbers 12:6           office 19:16 65:11       74:4 82:18,22,25      30:1 90:21 107:20
      46:9 49:10 53:4        68:5 72:5,8 75:18      85:4,7 91:12          124:1 147:10
      54:16 95:25 96:1       83:4 85:15 97:15       101:7 112:15        opposed 64:16
      137:6                  98:12 116:18,25        119:8 123:9           76:22 147:8
    numerous 27:10           125:23 128:9,10        124:21 125:4        option 88:22
      35:4                   131:17,17 135:20       135:24 137:8,12       100:24 105:18,19
             o               136:2 139:6,14       old 30:6                118:25
                             140:10 141:2         older 56:6            options 57:14
    o 1:13 3:1
                             146:14               once 14:1 23:16         67:21 104:23
    oakland 16:19
                           officer 68:5 70:11       48:11 51:19 85:6      105:24 109:11
    oaks 63:21
                             82:23 150:2            117:6 124:20        order 3:24 4:12
    oaths 3:6
                           offices 59:12            132:21                6:2 8:12 41:2
    objections 81:19
                           official 9:16 39:19    ones 36:3 146:25        42:17 68:7 74:12
    objective 24:12
                             64:21 76:5 92:4        148:24                86:10 87:2 94:12
    objectives 146:1
                           officially 104:20      one’s 10:4 41:12        94:14 98:14,15
    oblige 97:11
                           officials 8:25         ongoing 15:15           99:20 100:1
    observations 40:5
                             13:24,25 19:24         68:16 83:3            107:13,17
      62:7
                             20:1,6 23:23 25:6    online 52:23 55:1     ordered 111:14
    observed 116:8
                             36:2 63:18 64:22       55:6 57:3 133:3     organization 90:5
      125:13
                             65:3,5,21 73:12      open 29:18 83:19        132:7
    obtaining 125:17
                             75:15 79:25 80:9       87:18 107:20        organizations
    obvious 9:5
                             82:12 135:17           111:17 131:22         36:10 126:19
    obviously 25:1,4
                           oftentimes 25:12         144:19 149:10         129:7
      63:17 83:5 114:25
                             59:4                 opened 68:20          organizers 126:18
      115:3 117:21
                                                    69:17 71:14 84:4
      145:6 148:7

                                                                                    Page 27
                                     Veritext Legal Solutions
                                          866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 179 of 195 Page ID
                                  #:3890
   [organizing - people]

    organizing 90:5                 p            particular 24:19     patients 140:18
    originally 68:8        p 3:1 86:3             50:14 94:12,13      pay 14:25 18:14
    originated 24:13       p.m. 68:22 149:21     particularly 25:18     32:21
    ornament 116:2           149:22               53:1 56:21 135:8    paying 40:19 41:8
    ornaments 45:10        pages 1:25             141:6,7               69:12
    outcome 150:15         paid 41:4,4 101:22    parties 6:16 17:9    payment 102:7
      151:12               pain 67:10             22:19 57:16 67:23     148:8
    outcomes 89:1          pallet 79:17 84:23     85:18 104:18        peak 55:7
      148:3                  105:22               115:13 142:14       pedro 1:15 3:11
    outer 8:17             pandemic 11:21         149:12 150:11,14      13:11 17:12 91:17
    outerwear 127:20         31:16 52:17 72:14    151:8,11              91:17 125:10
    outgrown 28:5            89:13 135:6 143:5   partner 118:14         127:23 128:3
    outgrowth 86:19        paper 55:11 96:9       145:6                 145:14
    outhouse 18:18,20      papers 54:10          partners 12:18       peh 137:10
    outrageous 103:22      paradigm 32:10         35:12 36:10,20      pending 105:16
    outreach 47:8          paramedics            partnership 30:16    people 4:17 5:23
      106:13,16 107:1        138:20               35:2 69:18 82:5       7:11 8:9 10:22
    outside 4:5,8 6:21     park 20:15 93:21      partnerships           11:4 14:7 15:15
      9:21 10:24 14:6        93:24 94:1           31:11 32:20 34:15     15:23 16:16 18:24
      18:21 63:1 101:22    parking 13:12,13      parts 30:23            19:4 23:3 27:21
      117:15 124:14          13:16 20:13 30:13   party 129:18           28:20,24 29:1
      125:13 126:15          32:4 38:18 43:4     pass 106:7             30:6 31:2,8 32:9
      128:3 131:3 132:3      62:18 64:7 116:9    passable 111:1         33:2,6,9,18,20
    overall 24:12            124:14 125:6,9,14   passage 68:21          34:23 35:8,19
      135:7                  126:3,7,13 127:4    passed 96:23 98:7      36:13 38:17,18,21
    overdose 48:1            127:13,21 128:22     98:18 102:18          39:12,16 40:2,11
      122:11 137:19          129:2,20,25 131:6    107:9                 40:11 42:23 47:24
      139:2                  132:6 142:24        passing 63:4           53:2,6 59:8 60:8
    overlapping              143:13,19,23        pastor 2:16 9:22       61:3,4,16 63:15
      133:24               part 9:24 11:4         85:25 86:1 91:13      64:2,18 65:15
    overlooked 89:3          12:7 25:23 26:25     91:14,17 94:11,14     66:23 67:7 69:25
    overpass 137:22          27:9 35:6 36:1       95:7 126:22 131:2     70:8 74:25 75:6
    overwhelmed 93:9         37:3 39:2 54:19      132:1,15              76:17,18 78:2
      139:14                 73:7 97:18 101:25   path 20:10 109:5,8     79:8,12,16 81:7,23
    owned 30:4 87:12         108:24 117:2,2,13    109:13,22 110:19      83:10 86:21,24
      90:15 125:6            133:7                112:5 114:18          87:3,20 88:3
      126:13 143:10        partially 22:4         119:1                 89:20 90:6 92:20
      146:21               participant 75:19     pathway 20:8           92:22 93:11,11,16
    owners 40:6            participants 95:1      146:2                 93:17,17 95:15
    o’clock 43:6           participatory         patient 141:24         96:7,7 98:11 99:8
                             87:23                                      99:9 100:18

                                                                                  Page 28
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 180 of 195 Page ID
                                  #:3891
   [people - point]

      101:23 105:25        perishing 138:10       perspectives 65:20    placed 45:7
      106:19 107:6         permanence             pete 2:14 9:23        placement 74:25
      109:9,12,13,23         109:11,15              85:23,24 86:3       placements 57:2
      110:6,24 111:2,7,9   permanent 20:19          93:15,19 108:7        74:22 84:22
      111:17,18,24,25        22:18,22 32:14         126:18              places 7:22 30:2
      112:12 113:2,9,20      35:19 58:7,10        peter 91:18             56:24 74:18
      113:23 114:3           68:19 69:6,8         petitions 64:14       plaintiffs 1:5 79:7
      115:20,21 116:5        72:17 79:18 83:15    petri 35:23             108:11 110:25
      116:19,23 117:13       83:20 84:19 98:7     phase 104:14,25         136:20
      118:5,7,19 121:7       98:9 100:4,5,17,18     105:3               plan 25:19,20
      121:24 124:6,9,19      101:1,12,17 102:1    phases 79:11            33:25 34:6 54:19
      125:13,14 128:23       102:6 103:20,21      philanthropic           54:24 55:10,12,14
      129:3 130:4,10         109:9 110:8            36:21                 56:15 98:16 127:2
      131:11 132:9,25        113:24 143:13        phoenix 16:21           143:7 146:8
      133:15 134:10,15       144:4 146:24         phone 86:2 116:22     planning 120:18
      135:17 138:10          147:4                phoning 14:25         plant 80:21 81:1
      139:22,24 140:4      permanently 69:4       photos 79:14          plastic 125:16
      147:9 148:14,14      permeated 133:7        physical 15:17        plata 108:22 115:8
    people's 105:9         permission 15:2        picture 43:20           117:22
    percent 5:3 39:24        84:9                   101:20 140:1        platitudes 95:21
      47:25 48:6,8 49:3    permit 144:17          pictures 29:3         play 25:5 139:13
      53:3,10 54:2,3       person 4:14 38:14        42:16 43:2          plays 15:25
      97:1,3,17 101:9        70:20 77:13 85:7     piece 42:8 62:13      please 14:13 15:3
      103:16,21 105:4        87:21 102:14           75:24                 26:20 41:25 43:4
      119:7,24,25,25       personal 5:8 18:11     pieces 42:22            51:11 58:18 59:1
      122:21,21 134:13       18:23 29:22 61:1     pile 13:19              71:5 77:15 112:17
      135:11 136:4           118:7                piled 11:13             112:21 119:18
      137:18,19,20         personally 45:9        pipeline 45:3,6,15      121:23 142:17
      139:11 140:21          53:14 67:11 78:9       55:2 87:5 120:18    pleased 27:7 95:2
      141:8                  80:4                 pipelines 87:5        pleasure 59:20
    percentage 48:18       personnel 7:16 8:2     pit 69:24 83:25         68:1 112:20
      48:22                persons 5:11           place 24:18 28:3        134:19
    perfect 35:18            21:23 38:2,6,10        33:7 34:9 35:9      plight 86:24
      144:20                 45:25 46:6 47:5        51:17 56:19 62:8    pm 132:18
    performance              50:2 51:5 53:6         62:19 67:13 69:25   point 12:5 13:5
      40:18                  96:1 118:17            77:15 79:16 86:18     16:7 46:9 63:8
    performed 139:2          123:11 137:7           88:5 91:3 94:21       64:12 65:1,10
    period 8:24 137:2      person’s 46:19           111:7,18 117:8        70:16 75:4 81:18
    perished 122:10        perspective 24:8         118:6 127:9,24        127:9,12,16
      134:14 135:17          71:18 113:17           137:4 143:16          129:14 132:4
      136:2,3,9                                     144:19                141:4 146:22

                                                                                   Page 29
                                     Veritext Legal Solutions
                                          866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 181 of 195 Page ID
                                  #:3892
   [point - project]

     147:11              power 8:18 11:7       presentations           110:18
    points 118:3           26:5 41:13 45:21      60:21 87:7          problems 76:16
     119:14                45:22 67:17 76:10   presented 130:11        78:8 110:4
    police 81:21 88:5      76:13 115:19,24     presenting 130:16     proceed 104:5
    policies 17:6 88:4     117:19 119:3,4      preserving 81:25        149:14
    policy 65:4 80:16    powerful 86:25        president 119:22      proceeding 3:5,25
     87:22 133:2         powerpoint 68:6         127:1                 9:17 108:19
    political 86:23        68:12 87:7          press 120:24            111:15 149:22
    politics 124:12      powers 37:13,16         135:15 139:15         151:4
    poor 88:3              37:22 67:24         pretend 109:1         proceedings 10:14
    poorest 61:3           114:11,12 115:8       112:3                 11:4 12:7 15:6
    popular 135:15         119:2 121:21        pretty 61:2 77:1        150:3,4,5,8 151:6
    populated 16:23        147:15 149:10,16    prevalent 43:10       process 9:12 22:3
    population 11:10     power’s 67:18         prevent 76:12           23:18 37:21 87:4
     16:1,16 23:24       practice 61:22        previous 125:25         125:5 130:12
     47:21 48:11 49:19   practiced 61:22       previously 20:24        132:20 142:8
     53:10 54:2 114:14   pre 104:13,16,25        84:20                 144:3
     141:6 146:5           105:2 124:6         price’s 30:17         product 58:1
    populations 34:8     preach 93:6,7         primarily 98:8          85:18,20 95:9,14
     39:6 53:24          precious 120:12         99:9 101:16,17        116:2
    portable 84:1          122:9 147:25        primary 23:21         professionally
     129:11,13           predators 120:14        117:7                 53:14
    portend 24:22        predecessor 63:23     printed 135:15        program 39:17
    portion 37:8         predicting 123:8      prior 68:17 78:11       70:4 84:1 98:12
    portrayed 44:14      predominantly           92:21 93:10,12        98:14 99:1,15,19
    posed 75:11            125:14                137:10 150:4          99:24 100:1,7,9
    position 26:1        prefab 87:16          priorities 31:22        144:10 145:16
     78:15 128:18        preface 65:17         prioritize 90:13      programs 84:24
     147:14,17           preliminary 6:22        92:10                 144:18
    possesses 119:4        142:8               prioritizing 90:14    progress 45:1
    possibility 118:21   preparations            92:6                  58:16
    possible 6:7           131:10              priority 146:19       progression 39:7
     105:11 144:2,14     prepared 60:11,15     prison 86:22            40:7 50:10 137:2
     144:19                68:6 151:3          privately 98:25       progressive 76:11
    possibly 112:8       preparing 101:21      privilege 23:3 67:6   project 35:20 56:4
    post 108:20          prerogative           prk 52:22 56:4          57:2,5,8 77:20,21
    pot 36:12              114:12,25           prkey 56:3              83:13,21 84:20,21
    potentially 63:12    presence 8:4 26:20    probably 28:19          87:17 93:6,8
     104:23 117:10       present 8:6 9:13        67:12 74:18 141:4     98:16 104:22
    poverty 22:2           88:12 90:22         problem 16:8 78:2       109:11 121:2,4,5,6
     23:19 67:6 123:20     116:13,13 128:13      78:4 81:4 108:24      121:8,11,14

                                                                                 Page 30
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 182 of 195 Page ID
                                  #:3893
   [project - quoted]

      129:21 130:14       propose 20:14            131:18 132:25       putting 14:9 28:13
      143:16 145:16       proposed 107:18        provision 60:13        80:6 110:9 140:9
      148:1               proposition 83:20      provisions 129:8               q
    projects 24:22          83:23 97:19 98:7       129:10
                                                                       qualified 150:7
      58:12 84:19 97:5      98:17,20 99:22       provocative 27:14
                                                                       quarter 61:11
      98:15,25 104:16       100:8,17 101:15        27:14 28:10,15
                                                                       quarterly 45:6
      104:19,24 105:5       101:22 102:2           35:7
                                                                        55:3,15
      107:8 143:9           103:12,18 104:21     proximity 128:4
                                                                       query 140:15
      146:20 148:1        props 12:10,16         psh 99:24
                                                                        141:21
    prominent 21:22       protect 127:20         public 1:23 6:5
                                                                       question 5:21
    promise 4:21          protest 21:23            44:14 65:4 80:16
                                                                        22:23 23:24 25:15
      24:25 96:23 116:3   protocol 144:15          83:10 84:1 87:18
                                                                        25:23,25 39:5
    promised 96:20        protocols 29:7           102:18 143:15
                                                                        41:6 47:12 50:22
      97:6 106:22         proud 10:9               144:11 150:1,21
                                                                        57:15 65:8 70:7
      130:20 131:13       provide 20:9,12        publicized 39:9
                                                                        74:23 75:3,11
    promises 11:18          22:22 28:4,16        publicly 146:21
                                                                        79:23 80:8 82:20
      23:8,12 40:17         30:1 31:18 33:15     pull 113:23 136:12
                                                                        86:6,17,18 97:16
      45:10                 35:24 60:12 69:24      142:12
                                                                        101:9 104:1 110:6
    prompted 4:23           70:1 82:24 83:25     pulling 13:10
                                                                        112:10,11 147:13
      5:12                  87:6 98:23 99:7        78:19
                                                                        147:18
    promptly 41:5           102:20 103:3         punch 115:21,21
                                                                       questions 5:13
    prong 93:16             105:8,17 106:9       punctuate 16:7
                                                                        7:12 8:22 14:8,10
    pronounced 139:8        107:1 109:5          purchase 129:15
                                                                        25:10 37:24 44:20
    prop 96:20,23           111:13,18 127:7      purport 109:19
                                                                        45:25 46:25 47:19
      104:3,24 107:14       127:13 130:15        purpose 125:6
                                                                        59:7,7,15 61:6
    properties 30:8         133:8 136:18         push 23:3 33:21
                                                                        64:25 65:9 66:5
      34:2,3 147:3          140:13                 64:21 117:3
                                                                        70:12 74:16,20,21
    property 30:4         provided 42:10         pushback 129:23
                                                                        75:8 95:13 107:13
      31:13 64:9 66:21      51:24,25 55:15       pushes 89:10
                                                                        110:4 114:13
      67:1 87:12 90:16      69:22 70:12 83:7     pushing 23:23
                                                                        115:14 117:23
      90:16 102:20          83:8,15 84:6           128:11
                                                                        134:25 135:2
      127:3,10 130:8        99:17 103:1          put 11:16 16:23
                                                                        148:18
      146:21                105:20                 19:19 30:12,14
                                                                       quickly 10:21,23
    prophecies 91:19      providers 52:4,11        32:4,11 33:13,14
                                                                        18:6 32:16 52:9
    prophetic 91:18         110:10                 33:15 34:15 40:13
                                                                        123:15
    proportion 37:19      provides 69:16           41:2 46:25 61:12
                                                                       quite 6:3,18 24:3
      53:17 54:14           70:1,3,5 71:9 84:1     81:9 86:15,20
                                                                        24:18 44:12 63:7
    proportionality         146:1                  98:16 103:12
                                                                        80:2 95:22 117:11
      67:8                providing 21:5           116:4,19,23 118:5
                                                                       quoted 120:20
    proportions 20:25       58:13 69:25 78:13      132:11 133:12
                            99:4,11 117:11         144:7 148:8

                                                                                  Page 31
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 183 of 195 Page ID
                                  #:3894
   [r - regarding]

              r            rampart 81:17         realize 20:23         reconfigure
    r 3:1 108:3            ran 64:15 140:15      realized 132:4          147:18
    race 86:25             rape 5:25 31:4        realizing 123:2       reconfigured 30:7
    racial 22:1 110:20     rapes 24:17           really 5:6 11:15      record 3:4,7,13,15
      111:3                rapid 18:4,7 84:21      12:16 26:11 28:5      3:20 5:7 6:23 13:1
    racism 90:8 92:25      rare 114:19             29:12,14 32:16,25     15:4 28:16 38:1
      108:25 109:3,20      rate 33:10 39:6         35:24 39:14 45:20     41:13 43:1 45:14
      112:3 113:9            47:20 48:10 53:4      65:2 75:8 77:13       58:22 66:20 68:2
    racist 117:10            53:18 54:3 63:23      77:25 79:19 96:5      84:13 94:21 95:6
    radio 39:18              93:21,24 119:24       99:5 107:3 112:12     100:22 134:20
    rain 11:21 17:13         125:24                113:15 116:7          142:20 149:21
      40:11 43:17,21,24    ratio 11:20             117:20 118:15,19      150:9 151:5
      52:7 79:13 111:16    reach 6:13 8:10         118:23              recorded 150:6
      111:19 116:5           29:8 67:20          reason 7:14 17:14     recording 150:8
      120:11 121:17        reached 5:10            47:24 93:1            151:4
      122:4 124:10,16        21:20 37:14 38:4    reasonable 19:24      records 40:23
      127:21 133:16          115:3 116:12,20     recall 64:14,17       recover 34:25
      149:4                reaches 37:18         recalling 63:19       recovery 122:12
    raincoat 43:20         reaching 115:13       receive 87:18           122:13
    raincoats 44:6           118:22              received 21:22        red 133:4
      125:16               react 38:24             104:14,17 129:20    redlining 86:19
    rainstorm 24:11        reactivate 62:23        130:6 134:9 136:1   reduce 148:22
      112:1 125:8 127:8    reactivation 62:22      144:12              reduced 150:6
    raise 89:6             read 39:25 40:23      receivership 80:6     reducing 146:16
    raised 61:21 66:5        54:9,24 84:10       receiving 5:14        reelection 64:16
      107:14 115:15          86:10 97:21,21,22     142:18              reevaluating
    ramirez 2:9 44:25        124:21 125:3        recess 142:20           147:25
      45:5,11,16,23 46:2     143:21              recipient 23:17       reference 48:21
      46:8,13,16,23 47:7   readily 57:1            117:7                 49:1 137:17
      47:10,17,22 48:5,9   reading 137:16        recognition 25:16     reflect 117:21
      48:14,17,20 49:1,5     139:15                25:18 53:5          reflects 5:3
      49:9,15,18,23 50:4   ready 12:19,23        recognize 41:3        reforming 81:21
      50:12,14,16,19,22      19:13 37:2 74:2     recognized 17:4       reforms 76:11
      51:1,3,7,13,16,19      85:12 88:17         recollection 49:4       81:22
      52:3,10 53:9,12,19   real 20:8 31:7,8      recommend 76:1        refresh 49:3 68:19
      53:23 54:4,8,11,16     42:24 75:1,2          102:15                69:1
      54:21 55:1,14,20       102:20 146:1,2,2    recommendation        regard 104:8
      55:23 56:3,8,18        147:9                 99:18,19,25         regarding 27:19
      57:1,6,9 58:6,16     reality 9:8 88:8        100:16                31:24 134:25
      58:21,23,23,24         147:1               recommendations         135:2
      59:16                                        52:11 90:8

                                                                                   Page 32
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 184 of 195 Page ID
                                  #:3895
   [regardless - resuscitative]

    regardless 45:1        remaining 105:6       repurpose 30:9          90:17 94:9 96:17
    regards 51:13          remains 17:4          repurposing 34:21       96:18,20 100:19
      147:11               remedies 6:11,24      reputable 30:5          101:18,19 104:2
    regenerate 117:12        110:24                140:4                 109:7 113:25
    region 8:1 61:3        remedy 8:18,18        request 26:3 97:9       118:7 121:22
    regions 126:1            54:19                 104:22 107:12         146:10 147:5,25
    regularly 7:16         remember 18:22          115:6 136:17        respect 20:2 27:20
    regulating 89:21         81:14 91:7 116:16   requested 5:18 8:3      124:12 133:11
    rehab 99:10            reminded 129:2          68:8,8                143:19
    rehabilitation         reminiscent 8:25      requesting 15:1       respectfully 8:3
      99:4,16              render 110:17         requests 35:4           104:2 107:12
    rehearsal 78:7         rent 18:14            require 78:9 102:6    respectively 67:9
    rehousing 18:5         rental 106:12         required 94:5,6       respond 25:7,7
      84:21                repaid 121:3            107:16                55:11 70:14,15
    reimagining 36:16      repayment 98:22       requires 17:22        respondent 147:20
    reimbursed 121:4       repeat 67:18 122:6      22:17,18            responder 134:6
      121:6                report 45:6 47:23     rescue 15:20            139:21
    reinscribed              55:3,15 64:15         119:23 129:10       responders 137:10
      108:25                 85:1 97:3 144:12      140:3                 140:20 141:9
    reinscribing             145:2               reservations          responding 134:5
      109:15               reported 1:23 5:4       130:10              response 17:23
    reiterate 16:7           40:2 51:4 56:22     reside 34:8             23:5 64:25 68:7
      145:12                 135:16              resident 10:10          70:12 84:16,17
    reiterated 27:25       reporter 3:2,3,19     residents 16:12         111:11 117:4
    rejected 121:18          39:10 90:1 149:20     68:21 69:17         responsibility
    related 140:24,25      reporting 37:11       residing 9:14           20:8 65:6 79:24
      150:10 151:7         reports 51:20         resilient 87:9        responsible
    relates 61:6             120:16,24           resolution 56:16        143:18
    relationship 61:23     represent 27:22         102:11,13,17        responsibly 67:5
    relationships            43:6 80:20 108:5    resolve 54:25         resting 89:11
      29:20                representation          55:12 65:22         restorative 34:17
    relative 150:12          91:12 116:24          149:14              restroom 18:22
      151:9                  143:11              resolving 6:6         result 33:22 76:3
    relatively 61:5        representative        resource 51:11          80:10,11 82:8
      139:22                 38:12 94:16           57:16,17              115:21
    reliance 57:4,7          128:12              resourced 78:14       results 17:6 20:7,9
    relief 51:24,25        representatives       resources 4:19          80:16
      133:8                  66:3                  22:15,20 28:17      resuscitate 138:20
    remain 4:5 14:5        represented 88:10       29:25 37:19 38:15   resuscitative
      25:9 37:10           representing            38:20 43:15 59:23     138:24 141:10
                             26:25                 76:4 78:18 88:6

                                                                                  Page 33
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 185 of 195 Page ID
                                  #:3896
   [retailer - second]

    retailer 129:16         134:11,12 136:4        50:3,11,14 51:6     salvation 15:20
    retain 37:9             138:10                 52:9 53:1 56:21       129:8
    retains 118:22        risk 92:21 103:5,8       62:4 63:10 68:13    san 1:15 3:11
    retrieve 132:7        river 30:25              68:17,21 69:17,23     13:11 16:18,19,19
    retroactively         road 6:22 18:10          70:4,4,9 71:12        17:12 18:19 30:25
      121:5,16              26:9 41:11 84:16       72:16 74:12,15,18     122:16 125:10
    return 68:23            117:19 149:9           82:20 83:2,12,16      127:23 128:3
    revealing 93:25       roadmap 55:16            83:22 86:18,18,24   sanitation 15:22
    reverse 18:2          robust 81:14             89:9,18 90:5          147:8
    revisit 46:8            144:9                  91:14 93:22,23      santa 80:22
    revolving 124:5       rock 20:15               94:2 113:2,6        sarah 128:22
    rfp 98:13,18,21       rode 129:4               117:5,16 123:19     save 79:13
    rfps 99:20            role 15:25 36:22         125:1 127:17        saving 79:21
    ridership 81:4          60:12 75:22,23         130:7,23 132:9      saw 29:3 42:24,25
    right 3:22 4:15,23      78:24,25 79:4          134:12 135:3          75:24
      10:24,25 11:13        117:21                 136:7,9 140:17      saying 33:6 35:18
      12:14 13:4 23:9     roof 114:4 149:4         141:7,22,25           64:19 65:18 101:6
      26:9,18 27:13       roofs 105:8              145:22                101:8,11 106:17
      29:13 33:25 36:24   room 35:13,13          rowing 146:10           120:20
      41:8,11 43:3          44:8 56:4 57:2,5,8   rug 124:24            says 39:20 65:13
      45:23 47:1 48:5       66:13 84:21          rule 76:22              94:5 102:18
      48:18 51:19 59:19     109:11 121:2,4,5,6   rules 76:22             103:19
      60:18 63:15 67:14     121:8,11,14          rumors 42:3           sb1380 124:2
      72:25 73:3,6 74:4     139:23               run 18:21 136:18      scalable 96:6
      74:4,5 80:3,9,10    roomkey 129:21         running 18:22         scandal 81:17
      80:11,11 81:3         130:14                 63:25               scattered 38:16
      82:6,8,8 86:16      rooms 55:5,7,20        runs 105:14           scene 139:8
      87:14,19 91:16,18     121:12,18 131:5                s           scenes 118:17
      91:19 92:11 93:17     131:14 132:1                               schedule 85:1
                                                 s 3:1 108:3,3
      98:2,18 99:1        rotating 14:7                                scheme 24:23
                                                 sacramento 16:19
      112:15,22 113:22    rough 57:19                                  school 18:17
                                                 saddened 28:22
      114:2 118:10        round 145:12                                 score 148:7
                                                   115:17 118:3,9
      123:18 138:18,22    row 9:14 10:9,10                             scott 59:24 70:20
                                                 safe 12:21 22:13
      139:10 140:2          10:11,14,22 11:10                            70:20,23 71:1,5
                                                   34:21 62:5 68:21
      142:14 143:6,10       12:6,25 13:1,19                              74:1
                                                   69:25 84:24
      146:11                15:20 16:14 18:1                           scripture 94:5
                                                   120:14 132:25
    rightly 78:12           21:11,17 24:19                             seated 9:20
                                                 safely 66:6 144:13
    rights 1:4 3:9          25:24 26:25 28:1                           seats 4:17
                                                   144:18
      41:23 81:6            28:23 31:4,10                              second 4:7 25:23
                                                 safety 4:24 26:4
    rise 33:8 65:24         38:5,7 39:13 40:3                            47:15 48:1 51:8
                                                   56:17 117:11
      86:22 119:7,25        44:14 46:1,6,21,22                           67:15 75:3 85:25

                                                                                   Page 34
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 186 of 195 Page ID
                                  #:3897
   [second - sidewalks]

      86:14 122:13        sensitive 33:3        setup 43:21           shelters 21:25
      145:12              sent 47:2 62:16,21    seven 68:22 69:24       57:11 93:3,9
    sections 103:14         121:7                 75:18 148:5           98:19 100:9,12
      120:17              separate 103:14       sewage 80:21,22         104:7 110:18
    secure 24:16            109:22 136:7          80:25               sherin 12:11
      130:18 144:17         146:15              sexual 7:3 24:17        117:17
    secures 144:8         series 95:23 96:9     shadows 110:22        sherman 63:21
    securing 24:14          103:11 107:8        shame 19:20           she’s 43:4,21 63:7
      146:20              servants 6:6          shannon 2:21            66:2
    security 33:16        serve 55:3,8 69:16      123:22,22,23        shield 62:25
      132:6                 81:2 98:11 101:23     125:4               shining 113:14
    see 4:12 7:8 13:9,9     143:1 144:13        share 52:19 61:18     shiny 45:10 116:2
      22:8 27:23 30:17    served 125:20           65:19 67:7 88:16    ship 129:4
      30:18 32:16 33:3    service 36:14           137:1 140:14        shirts 127:20
      39:15 40:13,13        38:14 78:13,14,15   shared 29:4 57:3      shivering 43:4
      41:11 43:2,2,5        98:22 127:7,13,22     84:21 105:14,18       44:7 125:15
      45:6 49:11 55:2       134:7               shares 47:24          shoes 121:17
      56:9,16 59:25       serviced 129:2        sharing 67:16         shomar 94:23,24
      63:2 90:10 93:7     services 7:16 8:2     shayla 2:18 94:15     short 17:9,16
      97:7 102:4 111:3      17:1 38:10,25         107:25 108:1,3        127:19 145:25
      117:3 119:13          46:19 47:5 63:25      112:9 116:6         shortly 100:6
      133:19 138:11,12      68:21 69:13,14,14     139:16              should’ve 44:17
      141:5 144:18          69:21,22 71:15      sheer 54:16           shout 35:11
    seeing 19:18 43:25      79:18 83:3,7          139:14              show 6:9 35:25
      44:3 95:21 112:20     85:21 98:23 99:11   shelter 17:12           42:22 67:3 78:6
      136:6 139:20          102:23 103:3          21:17,18,24 22:12     112:12 129:7
      141:16 145:19         106:9,15 107:1,11     22:13 24:1 31:18    showed 125:24
    seeking 81:23           107:16 109:24         44:7 75:1 78:11     shower 18:18,22
      110:25                111:7,10 112:24       79:17 83:16 84:23     70:3 103:2
    seen 80:16 89:10        143:3                 93:5,7 96:25 97:4   showers 69:9
    sees 127:10           serving 15:23,25        97:25 98:20 99:2      71:11 129:13
    segregation 86:19       28:12 83:21           99:4,7 100:11,19    showing 115:16
    seismically 34:21     session 3:23 149:7      101:10,14 103:1     shown 79:14
    selected 20:6         set 5:6 31:22 77:6      103:15 105:7,19     shows 55:15
    sending 62:4 92:6       77:17 127:23          105:20,22,25        shuttled 132:12
    senior 64:4 93:13       128:16                107:10 108:16,19    sick 80:23
    seniors 64:2          setting 17:12           108:23 109:18       sidelines 132:24
    sense 20:2 22:6,7       57:13                 118:7 124:5         sides 52:8 118:19
      22:16 45:19 91:19   settlement 5:10         125:17 128:7        sidewalk 12:8 70:5
      95:19,19 139:24       6:16 57:18          sheltering 93:17      sidewalks 11:1
      140:10 148:25                                                     111:1,9

                                                                                 Page 35
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 187 of 195 Page ID
                                  #:3898
   [sight - specifically]

    sight 43:9,10             148:5                slower 89:25 90:2     sorted 130:2
    sign 12:24              sizable 146:5            125:3               sorts 78:8
    signature 150:19        size 64:7              small 35:15 126:6     sound 59:11 73:5
      151:18                skid 9:14 10:9,10        129:11                144:13
    significance 6:17         10:11,14,22 11:10    smaller 129:19        sounds 71:3
      92:19                   12:6,25 13:1,19      smoothly 130:11       south 13:3,14
    significant 55:4          15:20 16:14 18:1     social 143:4            93:21,24 94:1
      81:10 93:4 101:19       21:10,17 24:19       socially 128:23         114:21
    significantly 53:21       25:24 26:25 28:1     society 93:1          space 16:3 57:12
      80:25 100:19            28:23 31:4,10        solis 2:8 8:6 26:17     58:10 69:10 125:7
      140:8                   38:5,7 39:13 40:3      26:18,18,23,24      spaces 84:24
    similar 35:9 81:4         44:14 46:1,6,21,22     41:16,20            span 19:6
    simply 6:1 39:5           50:3,11,14 51:6      solitary 13:5         speak 4:7 5:20
      112:4                   52:9 53:1 56:21      solution 13:5           9:18 10:1 11:6
    singing 78:5              62:4 63:10 68:13       14:20 22:18 37:3      13:23 15:11 60:15
    single 13:5 18:16         68:17,21 69:17,23      92:16 100:5,18        60:23 66:4 68:9
      19:5 27:15 31:6         70:4,4,9 71:12         109:4,19 144:4        75:10 106:16
      84:5 147:22             72:16 74:12,15,18    solutions 12:4          124:1 128:2
    sir 8:6 48:14,17          82:20 83:2,12,16       13:20 17:16 75:7    speaker 82:17
      49:16 50:5,17,20        83:22 86:17,18,24      89:6 90:13 110:2      112:17
      55:14 59:18 71:7        89:8,18 90:5           111:10,20 112:5     speakers 7:5 36:18
      134:8,21 135:25         91:14 93:22,23         113:19 121:22         72:21 112:7
      136:10,14 137:14        94:2 113:2,5           145:4                 133:24
      138:14 142:9,10         117:5,16,16          solve 118:14          speaking 4:20
      142:15                  123:19 125:1         solved 108:13,16        29:6 39:14 126:8
    sit 40:14 61:10           127:17 130:6,23        112:4               special 2:7 10:2
      143:24                  132:9 134:12         somebody 39:25          14:16 15:10,18
    site 12:12,14 20:21       135:3 136:7,9          64:12 65:16 97:15     21:4 23:2 26:21
      22:9,9 33:5 40:24       140:17 141:7,22        113:1 118:8           60:1 97:14 100:21
      42:12 68:19 69:16       141:25 145:22          139:18                100:22 101:7
      69:18,20 71:10        skills 150:9 151:6     song 78:6               102:8 123:15,24
      83:21 84:6            skirmishes 77:2        sonya 151:2,19          126:21 128:1
    sites 20:18 130:14        95:24 121:25         soon 45:17 130:9        145:24 148:17
    sitting 20:14 61:13     sleep 111:2 127:25       144:19              specific 60:15 66:4
      62:24 124:18            130:22               sooner 149:4            79:4 96:14,22
    situation 8:20          sleeping 12:21         sorry 14:18 54:23       104:21 142:11
      11:24 52:6 73:23        62:24 131:13           82:18 119:13,14     specifically 23:7
      78:1 127:6 135:1      sleeved 127:19           120:9 123:7 134:5     24:15 50:11 90:14
    six 4:9,13 15:12        slept 61:13              134:19                101:8 102:16
      28:11 43:6 116:18     slow 4:6,22 59:24      sort 9:4                104:12 106:9
      116:25 144:14           70:20 92:6,8                                 137:6 141:1

                                                                                    Page 36
                                      Veritext Legal Solutions
                                           866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 188 of 195 Page ID
                                  #:3899
   [spectrum - subjectively]

    spectrum 148:20       stand 6:16 26:19      statistical 138:8        116:14 117:3
    speculative 148:1       37:2 42:2 53:12     statistics 5:5           128:3 132:5
    speech 60:11            88:4 111:16           125:23               streets 5:24 6:21
    speeches 95:21        standing 9:21         stats 122:6 137:25       9:9 11:12,19
    spent 101:10            20:13 116:9         stay 59:13 82:13         15:13 18:25 19:7
      123:17                121:16 126:23         86:16                  24:18 26:7 31:9
    spike 135:7           staple 58:10          step 82:6 94:9           40:4 42:10 56:14
    spiral 4:25 138:12    star 20:9 145:25        133:11 144:16          60:8 63:15 66:22
    spiraling 117:25        146:1               stepped 16:2 51:8        72:1 76:17 83:14
    split 71:8 132:1,15   start 3:16 6:6,22     steps 20:22 90:12        87:1 109:13
    spoke 71:14             8:16 22:3 30:24     stick 102:15             111:24 114:5,16
      127:18                42:15 44:21 45:20   stonewalling             120:11,14 121:7
    spoken 34:18            46:21,21 54:24        131:24                 121:19 122:10
      71:20 113:5           59:21 60:13 70:7    stood 110:7              123:3 130:23
    spokesperson            72:14 73:20 86:2      132:24                 147:21,22 148:13
      10:10                 137:3               stop 19:4 60:18          148:23
    sponsored 98:25       started 31:12           69:24 83:25 88:4     strength 115:11
    spot 68:19 69:1         35:15 61:1 81:11      89:21 90:12          stretch 149:2
    spotlight 113:14        86:5 114:20           111:21 119:8         strictly 107:16
    spotted 126:8           142:21 144:5          127:24               stronger 75:23
    spread 13:19,20       starting 26:8         stopped 61:17          strongly 59:10
    spur 95:19              37:12 67:22 115:1   storage 83:10,11         79:6 108:14
    square 103:23           115:2 117:23          103:1                struck 86:11,11
      131:11                119:1 149:9         stories 31:7 89:20     structural 8:17
    st 91:17,17,17        state 3:6 22:19       storm 43:17              90:7 92:23,24
      145:14                35:3 56:9 90:9,17     125:15,18              108:25 109:2,3,16
    stab 139:1              91:15,21,23,24,25   storming 125:9           109:20 110:20
    staff 4:4 31:13         93:20 94:6 142:19   story 62:12 89:22        112:2
      41:25 52:21 59:3      147:2 150:22        strategic 143:7        structure 30:12
      66:13 81:14         state's 124:3         strategically 52:12      76:9 92:25 115:16
      118:23 126:14       stated 101:11         strategies 87:15       structures 102:4
      128:14,24 129:12    statements 59:8       strategy 110:17          116:4
      131:7 132:10        states 1:1 4:13       streamline 146:10      struggle 18:11
      145:15                42:19 104:11        street 1:15 3:12       struggles 15:17
    staffers 131:2          120:21                12:9 13:2,2,3,3,15   struggling 15:15
    staffs 128:21         stating 121:14          18:18 21:18 23:25    stuck 10:25 109:6
    staged 130:1            130:14                27:1 43:16 51:25     student 75:19
    staggering 136:5      station 39:18           52:2 71:15 85:19     subject 5:25 62:21
    staging 32:5            140:17                88:23 89:11 95:10      104:18
    stakeholders          stations 72:15          95:14 96:2 106:17    subjectively 24:7
      36:20                 111:14                113:21 116:2,12

                                                                                  Page 37
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 189 of 195 Page ID
                                  #:3900
   [submit - temporary]

    submit 80:12          sum 57:20               147:19 149:3          137:25
      84:10 145:3         summertime 61:9       surge 135:9           taken 3:8,11 38:3
    submitted 143:15      summoned 5:18         surprised 32:16         44:23 51:16 68:12
    submitting 137:25     super 11:21 14:25       143:20                90:13 107:22
    subsidies 87:18       supervisor 2:8        surround 31:9           114:8 150:3,12
      106:12                15:1 26:17,18,23    surrounding             151:9
    subsidy 99:23           26:24 27:8 28:13      147:8               takeover 127:4
    substance 32:9          41:16,20            surveillance 33:16    talk 11:3,9,11
      35:1,24 106:11,18   supervisorial 28:7    survive 15:15           12:13 29:21
      106:21 107:5        supervisors 5:16      susie 2:21 112:17       124:20 146:23
      138:4                 17:23 31:24           119:10,13 123:13    talked 31:1,2
    substantial 49:11     supplied 23:25          123:22,22             84:15 88:10,10
      49:16 52:17 57:25   supply 21:14          suspected 140:24        92:14 110:3 113:6
      104:13              support 11:1          suspicion 139:13      talking 28:24 33:2
    substantially           14:21 28:4,11       swept 124:24            62:9 85:5 93:20
      48:21                 34:12 64:12 69:14   swift 113:15 114:8      111:22 113:12
    substitute 65:3         92:17 98:22         sworn 150:5             116:25
    substituting 79:25      129:12              sync 17:2             talks 95:8 144:1
      80:2,7              supported 85:22       system 17:1 76:13     tangible 17:6
    succeeded 79:19         87:17 143:12          76:15 78:8 79:16    tape 133:5
    success 75:3 89:22    supportive 30:20        81:5,8,10 108:23    target 55:3
    successful 100:10       32:2 38:19 58:7       109:15 118:12       targeted 100:10
    succession 145:20       58:14 69:6 83:20      133:8               task 27:23 31:20
    succinct 47:19          84:19 96:24 98:7    systemic 29:11          81:21
    succumbed 139:7         98:9 101:13           77:23 92:12         tasked 131:18
    suffer 38:11 46:20      102:20 103:3,14       108:20 112:3          132:23
      47:6 147:23           103:21 109:24         113:8               taxpayer 102:6
      148:15                112:14 142:25       systems 17:16         taxpayers 96:24
    suffering 11:12         143:8,14              109:22 147:18         97:5,6
      113:3 121:18        supposed 11:25        szabo 2:10 59:2,2     team 12:18 52:20
      128:5                 32:5 82:24 97:23              t           tear 116:6
    suffers 106:22          97:24 107:1                               teenagers 28:24
                                                t 86:3,4
    suggest 59:5,10       supposedly 50:9                             tell 31:16 36:5,19
                                                table 14:10 121:23
      74:19 78:21 80:1      116:9 117:9                                 47:9 93:24 97:8
                                                take 3:4,5 7:5,23
      91:10               sure 23:23 28:15                              118:13,13
                                                  12:8 14:8 23:8
    suggested 12:8          36:7 45:7 48:9                            tells 114:23
                                                  24:18 38:19 39:3
      149:12                51:1,3,10 52:15                           temperatures
                                                  39:4 42:1,15
    suicide 138:3           59:22 71:24 72:22                           129:6
                                                  43:19 67:13 75:23
    suit 121:20             79:16 82:14 85:2                          temporarily 116:5
                                                  78:24,24 85:11,13
    suited 37:25            85:5 91:11 100:3                          temporary 17:12
                                                  88:6 94:10 114:16
                            139:18 142:1                                20:19 22:12,12
                                                  119:15 122:1

                                                                                 Page 38
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 190 of 195 Page ID
                                  #:3901
   [temporary - threw]

      30:15 69:4 96:25     texas 61:23 62:23        73:8                  36:4,24 37:25
      97:4,18 100:24       text 98:1 102:17       thereof 37:8 41:13      38:13 41:14 42:21
      101:10,14,25         textbook 28:20           147:5                 44:8,13 48:7 58:4
      102:2 103:1,15       thank 3:14 4:15        there’ll 18:13          59:13 60:7 62:1
      124:4 130:6,22         7:21 10:6 13:22      there’s 4:2 5:20        62:13,14,15,25
      132:2 147:4            14:2,4,21,22 15:10     7:1,2,2,3,9 11:14     64:11 65:23 66:21
    tenant 83:9              15:19 16:4 21:7        11:20 12:22,24        74:20,23 75:2,3
    tens 76:17 109:22        26:22,23 27:2          13:4,13 31:10         76:3,5 77:23 79:9
      110:23 111:23          32:1 41:16,17,23       36:17 37:6 39:2       79:22 80:2,4
    tent 9:22 11:16          42:14 43:20 44:6       41:5 42:2,16          81:24 82:2,6 85:1
      23:9 40:10,10          44:21 58:20 59:15      45:12 55:12,14,25     85:16 86:8 96:5
      43:21,23 79:17         60:3,10 66:17,20       64:9                  104:11 107:22
      105:23 124:18          67:25 71:6,7 72:3    they’ll 48:8 65:15      113:3 116:21
      129:18                 73:24 74:4,9,9,9       66:25                 117:17 123:5
    tents 18:25 40:9         75:8 77:16 82:9      they’re 4:13 5:5        124:10 135:4
      51:22,23,25 52:5,9     82:10,15,17 84:25      11:12 17:2 23:15      138:6 140:2
      74:21 111:16           85:3,6,22,23 86:15     30:21 35:8 37:25      141:20 145:25
      118:5 125:16           88:18 90:21,22,24      44:6,9              thinking 32:25
      129:8,11,19            91:7 94:10,11        they’ve 28:10           60:25 61:4
      143:23 144:7           95:17 102:9            39:16 44:6          third 18:16 48:2,3
      147:9                  107:23 108:1,2       thick 129:15            48:5 122:14
    term 17:16 62:16         112:15,19,25         thing 4:8 11:16,16    thought 28:3
      79:18 85:22            117:25 118:2           12:21 14:12,19        30:11 120:15
      112:14 113:25          119:6,17 122:4         40:25 61:25 62:6    thoughtfully
    terminate 104:6          123:4,10,23            64:9 67:15 77:8       41:14 79:23
    terminated 105:5         133:20,22,22           91:18 106:6         thousand 144:23
    terms 5:19 10:14         134:5,6,8,21           108:12 119:4          148:5
      10:17 22:8 26:16       136:23 142:4,9,10      134:1 148:21        thousands 76:17
      29:14 57:22 62:14      142:15,17,18,22      thing's 118:21          80:18 89:18
      79:1 85:20 118:11      145:8,9,10,13,22     things 24:23 25:12      109:23 110:23
    terrible 61:25           149:17,18,19,21        29:10 33:16 35:25     111:24
    test 10:7,7            thanking 149:7           36:4 63:5 68:18     threat 7:13
    testify 39:25 54:1     thanks 10:20 60:5        78:16 90:9 96:15    threatening 31:5
      119:13               that’s 13:10,13          96:16 106:14        three 9:21 15:9
    testifying 54:7          19:10 29:23 31:16      115:17 124:23,23      16:22 19:17 30:15
      59:8 150:5             34:11,19 35:14         130:11                62:17 69:19 112:8
    testimony 54:13          36:15,16,17 38:25    think 15:5 24:7,9       120:16,16 125:25
      85:11 124:22           39:23 41:7 47:11       24:12,21 27:6,13      137:11 145:2
      148:19                 50:6,22 54:8           27:15 28:2,4,18       146:7
    testing 126:8            55:14 62:4,15          29:23 31:17 32:15   threw 132:24
                             65:23 68:9 72:12       33:21 34:17 35:23

                                                                                    Page 39
                                     Veritext Legal Solutions
                                          866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 191 of 195 Page ID
                                  #:3902
   [thrilled - underscore]

    thrilled 143:11            119:1 120:9 124:1   transcript 151:3,5    turn 14:17 26:22
    throughputs 58:9           142:8,17,18         transcriptionist        88:7 95:3
    throw 107:20               143:24 148:13,24      150:7               turned 87:14 91:8
    thursday 1:11            today's 74:11         transition 35:19        130:13
       3:10                    108:18              transportation        tutor 63:6
    time 1:12 6:17           today’s 4:23 45:19      106:13              twenty 144:13,22
       9:22,23,24 13:22      toilet 18:18          transported 23:25     twilight 123:2
       14:3 25:12 26:8,8     toilets 71:11 72:15     141:22,23 142:2     two 3:21 15:8
       27:12 28:2,3            84:1 129:13         trash 83:18             20:11 34:16 37:6
       40:24 41:2,4 43:5     token 67:20 78:12     trauma 12:14            53:3 60:23 74:20
       43:5 44:18 46:10      told 23:10 61:20      treat 21:1 38:21        83:11 93:16 96:25
       46:13 48:15 52:25       61:22 78:6,16       treated 89:20           98:14,14 99:20
       63:13,13 65:22          97:17,23 126:7,16   treating 34:24          104:17 112:7
       78:7 79:20 81:18      tone 86:11,11         treatment 35:6,8        117:20 124:23
       81:19 90:23 91:25     tonight 111:9           80:21 81:1 102:24     128:25 143:23
       92:15,16,18 102:7     top 21:6 47:24          102:25 106:11,18      148:9
       122:1,20 130:24       torrential 125:8      tree 116:3            type 22:7 76:15
       141:13 142:7          total 20:14 57:4      tremendous 17:3       types 20:18 32:19
       144:21                  83:11 132:14          64:1 104:11         typewriting 150:6
    timely 141:12              142:1               tried 43:19 67:7      typically 31:22
    times 6:5 39:10          totally 121:15        trigger 92:3,3          106:14
       40:1 48:12 54:9       tough 95:13,13        triggered 92:2,4      tzedek 63:25
       91:22 113:10            147:16                93:5                         u
       143:21                town 68:20 69:7       trough 32:3
                                                                         ultimately 18:3
    timing 120:15,19         trading 88:3          trucks 147:8
                                                                           131:23 146:16
       121:2                 traffic 48:2,3 64:7   true 53:9 67:17
                                                                         umbrellas 125:16
    tiny 38:18 42:8            122:14 137:20         87:23 139:19
                                                                         un 44:4
    titanic 129:4              138:5,25 140:25       141:17 150:8
                                                                         unacceptable
    today 5:9 16:3,5         tragedy 5:1 39:23       151:5
                                                                           89:15
       17:14 20:4,14           108:17              trust 40:18 42:3
                                                                         unallocated 105:6
       21:5,15 25:10         tragic 134:25           45:9
                                                                         unclear 132:18
       27:13,15 29:24        trailers 70:3         trusted 130:12
                                                                         uncomfortable
       38:5,7 40:13,14       trained 61:21         truth 11:7
                                                                           67:12,13
       41:10 46:1,6 54:1     training 34:10        try 6:6 24:5 29:18
                                                                         unconscionable
       56:10 59:7 60:7         102:25 106:12         141:11
                                                                           103:24
       60:12,21 68:7,10      trajectory 80:4       trying 4:1 33:9
                                                                         undercount 140:5
       74:10,14 75:10          88:2                  43:21 118:4
                                                                         underneath
       93:6 95:18 96:11      transcriber 151:1       121:11 133:3
                                                                           103:11 116:15,23
       96:16 108:9,17        transcribing 3:16     turk 2:23 126:9
                                                                         underscore 17:10
       109:21 110:1            3:17                  142:16,18,22,23
                                                                           20:5 21:2 22:11
       113:1,13 114:13                               145:13
                                                                           145:12 146:22

                                                                                     Page 40
                                      Veritext Legal Solutions
                                           866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 192 of 195 Page ID
                                  #:3903
   [underscore - voluntarily]

     147:24              uniquely 37:17        urgent 17:22 21:6     verbal 12:15
    understand 19:23     unit 83:19 99:22        74:21 122:2         verify 50:9 54:5
     37:4 39:11 42:19      99:23,23 103:23     urgently 75:21          97:19
     42:20 45:18 65:18     105:3               usc 34:18 141:23      veritext 3:4
     86:9 106:8 137:3    united 1:1 4:13         142:3               versus 137:10
    understanding          42:18 120:21        use 23:6,7 29:25        138:20 140:20
     107:14 130:9        uniting 146:16          30:11,13,14 31:17   veteran 76:23
     132:19              units 20:14 30:14       32:2,11,12 35:7     veterans 84:5,6
    understood 119:6       32:13 33:8 34:22      40:13 42:2 62:14    vibrant 44:15 87:8
    undertaking 21:17      58:3,13 63:23         62:15 67:18 69:25   victims 7:1
    undetermined           64:3,4 77:18          77:17 87:13 98:10   videos 33:16
     139:3 141:5           80:18 87:5 88:3       100:18 101:18       view 10:16 65:5,11
    undoubtedly            98:9 100:4 105:2      118:6 120:7,9,10      75:17,20
     22:11                 110:14 113:21         124:7 147:5         views 63:19
    unenviable 16:15       120:18 121:10,13    uses 70:2             vignes 31:12 32:4
     147:14                129:21,23,24        usually 37:11           33:5 34:1
    unfairly 23:18         130:5,10,13,20      utilized 105:25       vigorously 87:17
    unfortunate 11:2       131:16 132:18       utilizing 20:20       village 12:21
    unfortunately          133:3 143:13          56:3 147:2            33:25 34:17 144:6
     123:8                 145:17 146:13,18              v           violated 81:6
    unhappy 64:6           146:20 148:4,11                           violations 9:4
                                               v 1:6 3:9 9:2 86:10
     126:12                148:11                                    violence 5:25
                                                 108:20,22
    unhoused 15:17       unprecedented                                 145:1
                                               vacancies 93:22
     16:1,16,20 17:18      8:22 135:8                                violent 138:25
                                                 94:1
     20:3 22:13 24:13    unrepresented                                 140:24
                                               vacancy 33:9
     60:8 75:6 79:9        29:2                                      virgenes 40:21
                                                 93:21,23
     90:9,14 109:24      unsheltered 6:20                            visibly 126:12
                                               vacant 4:18 87:12
     111:7,9 123:17      unspent 104:4                               vision 34:11 146:4
                                               vaccine 92:10
     124:19,20 125:7     updated 99:14                               visited 31:14
                                               vaccines 92:7
     125:12,20 127:2,7   upgrade 33:15                               vital 44:15 74:23
                                               valuable 149:8
     127:11,17 128:2       80:25                                     vocally 38:13
                                               value 18:9 67:16
     128:19 131:19       upset 126:12                                voice 23:20 26:5
                                                 149:2
     132:11,21,23        upstairs 18:21                                44:19 88:11,13
                                               values 64:10 66:21
     133:4,8,15 145:17   urban 12:18,20                                145:5
                                                 66:25 67:1
     146:5                 69:23 129:11                              voices 36:7 37:2
                                               van 13:10
    unified 146:11       urge 79:6                                     89:9 90:6,23
                                               various 129:7
    unilaterally 17:21   urgency 20:2                                void 91:3
                                               venegas 1:23 3:3
    unimaginable           22:16 31:15 32:17                         volume 18:9
                                                 150:2,20
     20:25                 60:9 65:19 74:11                            139:14 149:2
                                               venice 63:12 74:15
    union 15:19            92:14,14 127:6                            voluntarily 6:3
                                                 74:17
     119:23 129:10         149:1

                                                                                Page 41
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 193 of 195 Page ID
                                  #:3904
   [voluntary - widows]

    voluntary 83:10         36:17,19,19 41:15    water 72:17,17        west 13:3
    volunteers 15:21        41:17 42:14,14        95:11                wet 125:15 126:15
      23:11 129:9           44:20 46:16 49:20    way 15:3 19:1,14       130:23
    vote 65:16              49:24 58:19 62:6      25:5 29:22 30:11     we’ll 4:22 23:12
    voted 97:6 102:12       66:19 67:17,25        39:22 41:6 44:21      38:13 41:25 59:24
      106:10                72:20 74:14 76:1      50:7 52:14 57:9      we’re 3:6,13,20
    voters 20:6 100:24      82:9,11,13,14         59:19 66:6 77:5       5:20 6:4 8:15 11:6
      101:2 102:12          84:15,25 85:3,4,6     81:5,7,25 82:16,25    11:6,19 12:23
      103:13,25 106:10      85:22 89:11 91:7      92:4 93:19 96:7       13:23,24,25 17:14
      107:9                 94:3 95:22 96:13      122:3,11 126:17       20:13 27:11 28:23
    vulnerability 5:23      96:22 101:19          127:18 132:25         30:19 32:7,15
      25:22 114:15          104:8 106:6,7         138:15 146:8          33:4,9,15,21,24
    vulnerable 16:1         107:18,21 112:25      148:3                 34:5,16 38:25
      19:21 25:19 46:13     114:3 117:20,25      we've 79:19,20         55:6 57:13 58:4
      52:25 56:5,9,15       118:12 120:3          83:8,17 84:15         65:23 70:7
      87:19 120:13          123:9 124:23,24       89:10 92:17 94:18    we’ve 12:10,18
             w              133:19 134:5,6,24     94:25 96:15 113:6     27:5 28:5 29:17
                            142:4,16,17           114:19 116:17,24      29:24 31:2 39:21
    w 86:4
                            145:22 146:22         134:9 136:1           44:11 45:2 55:7
    wait 16:8 92:7,16
                            147:24 149:17         148:18                64:13 67:8 73:21
      122:22 124:13
                           wanted 14:19          wealth 89:4           what’s 9:9 12:20
    waiting 4:15 26:10
                            24:19 47:15 61:18    wearing 127:19         38:9 39:6,23 40:7
      92:18 116:1
                            62:3 63:3 65:17      weather 10:20          46:18 47:4 48:10
      126:20 130:21
                            75:10 84:17 92:13     15:16 52:18 57:11     48:11 52:13 54:13
      131:3,5 132:2
                            100:3 123:15,23       125:25                57:6
    waiver 130:16,19
                            127:1 128:24         week 12:1 68:23       where’s 43:12
    walk 7:4 40:4
                           wanting 148:22         84:3 144:11          white 2:14 9:23
      66:25 71:25 146:3
                           wants 44:19 60:20     weekend 52:15          85:23,25 86:3
    walked 24:2 61:17
                            116:6                 130:2                 89:24 90:21 93:19
      126:11,20 127:16
                           war 76:24 86:20       weekends 123:18        108:7 126:18
      132:12,17
                            86:21,21 122:1       weeks 33:23 34:16     who've 75:11
    walking 15:12
                           warehouse 110:23       98:14,14 146:7        111:25
      26:7 66:22 117:18
                           warm 125:7,17         weingart 20:12        whomever’s 4:20
    walks 113:2
                            127:24 129:15         33:20,20 129:22      who’s 8:5 12:3
    walls 91:14
                            132:9 149:4           130:15                41:12 43:7 53:13
    want 3:17 6:4 10:9
                           warmer 52:8           welcome 9:25 10:9      118:8
      10:20 12:16 13:18
                           warming 127:22         14:4,23 15:6         who’ve 39:16
      13:18 14:23 15:18
                            128:16 130:1          42:14 43:8 81:24      49:12
      15:24 16:4 21:2
                            131:22                142:23               wide 135:7 140:16
      24:9 27:2 28:9,13
                           warns 106:24          went 67:10 94:7       widows 28:23 29:4
      31:3,8,10 32:10,20
                                                  100:23 128:2
      33:3,6,19 35:11

                                                                                  Page 42
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 194 of 195 Page ID
                                  #:3905
   [willing - you’re]

    willing 12:11          127:2,18,22 128:3    worked 41:7 53:13     year 5:2 12:2 16:8
     38:22 71:23,25        128:5,25 129:1         68:14 125:19          19:6,8 21:21 27:6
     77:22                 130:21 131:5,13        144:11                27:10 38:8 39:21
    willingness 23:1       131:15 132:2,5,11    worker 62:18            40:7 44:24 47:24
     37:19 128:19          143:1,3,4,8 144:13     108:6                 48:19,24 57:19,21
    wind 80:5              144:21,23,25,25      workers 12:12           58:11 73:21 83:8
    wing 91:19             145:5,21               92:6,9,10 106:16      86:14 98:17
    winter 57:11          women's 83:13,16      working 10:4            104:17 111:25
     89:14 116:7           83:17 88:15,16,23      19:18 29:17 33:19     119:25 122:8,19
    wisdom 147:25          124:15 125:11          61:2 63:7 78:2        122:19,21,22
    wise 24:15             126:5,9,25 127:14      92:20 121:10,11       123:8 134:13,14
    wisely 38:20           128:4,9,14,17,24       133:1 134:1 145:7     135:7,17 136:11
    wish 25:5 93:6         129:24 130:3,7,25      148:6                 136:13 138:6,7,11
     147:17                131:4,7,18,22        works 14:20 88:17       139:8 140:21,21
    wishes 60:16           132:3,5 142:23         113:2                 143:1 146:13,18
    withdraw 104:23        143:6,25 144:6,9     world 63:1 94:7,8     years 16:8,9 18:17
    witness 15:14          144:21 145:13,23     worried 93:23           28:1,12 29:17
     150:4                women’s 1:14          worry 73:11             30:15 34:20 39:7
    witnessed 128:13       3:11 11:13 15:19       135:22                40:8 50:11 57:18
    witnesses 113:3        15:25 27:13 28:10    worse 132:24            58:4 61:9 62:8
    woman 12:13            28:14 30:20 41:23    worth 81:22             63:13 64:19 69:20
     43:18,22 45:4        wonder 134:5            137:13                75:18 76:25 86:14
     61:10 62:24 78:10    wonderful 39:17       would’ve 11:25          89:11 98:10 110:8
     123:16 133:21         43:11,13 44:13,15    wound 79:20             122:25 123:18
     134:2                 44:15 148:19           139:1,1               125:25 137:2,11
    women 5:24 6:20       wondering 18:13       wrap 106:14             138:1 140:15
     7:1 10:24 11:9,11    won’t 24:8            wrapped 96:6            142:25 145:2
     11:11,11 12:9        word 34:20 35:7       write 39:11           yesterday 20:11
     24:11,15 25:18        37:5 38:17 129:20    written 76:12           56:12 70:13 75:24
     26:4 28:17,22,23      138:9                wrong 7:10 115:18       91:25 120:17
     29:4,4 40:12         words 18:9 24:3       wrote 75:24             144:8
     56:14,17 79:13        48:12 52:6 58:2                y           yield 90:23
     83:14 88:11,12,14     137:25 139:20                              york 122:16 126:2
                                                y 108:3,3
     88:22 89:8,10,17     work 11:24 17:3                             young 28:24 78:10
                                                yeah 7:19 26:11
     89:17,18 90:5,9,14    20:1 28:6,11                               youth 84:5
                                                  26:12 47:2 49:5
     90:15,16,20,23        29:14 36:19 37:3                           you’d 25:9 59:18
                                                  49:23 54:11 55:19
     91:11 105:21          47:12 49:18 61:11                          you’ll 4:19 5:6 7:4
                                                  58:18 66:16 70:19
     114:16 117:12         68:16 71:8 72:6,8                            45:6,16 50:7 55:2
                                                  70:24 73:15 80:9
     120:11,12,12          72:10 80:15 83:1                             64:3 66:23
                                                  82:15 102:16
     121:16,18 122:3       83:3 95:13 118:12                          you’re 3:17 4:4,16
                                                  123:13
     125:12 126:15         143:4,21                                     6:2 25:19 29:13

                                                                                 Page 43
                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 218 Filed 02/09/21 Page 195 of 195 Page ID
                                  #:3906
   [you’re - zone]

      33:2 37:2 40:20
      41:1,7 43:1,12
      51:13 56:1 57:25
      59:5 67:16 74:2
    you’ve 27:9 30:3
      65:1,7
              z
    zero 16:14 123:19
    zone 123:2




                                                                        Page 44
                                Veritext Legal Solutions
                                     866 299-5127
